                 Case 20-10186-JTD             Doc 5      Filed 03/04/20        Page 1 of 76




                   
                       !"
                                     6
 6                                    #6 6
 $%6&5'6                              #6 ()*+25&6886
 6                                    #6 6
 ,-(./016203.456    6034756(82607/96 #66 (*@567A69B898 6CD5E#6
 ,,(96:;<=>?96
            8                             6
 6                                    #6 6
 6 6 6 6 E5F2A&@6                    #6 DA3%2GH60IJ3%3@25&5I6
 6                                    #6 
                                     6
                K!!LM !KL
            !KK N !
      !!M!
                                                 OPQRSTUPVRO
        ,W1XH0@62*&X5266*&5%26(AJ+*%H96,,(6CY,26(Z#6*%I632@6I5F2A&6*[[3G3*25@96*@6I5F2A&@6*%I6
I5F2A&@63%6+A@@5@@3A%63%62)56*FA45B1*+23A%5I61)*+25&68861*@5@6C1AGG512345GH962)56YE5F2A&@Z#96\32)6
2)56*@@3@2*%156A[62)53&6*I43@A&@96[3G562)53&6&5@+512345611)5IWG5@6A[60@@52@6*%I6,3*F3G3235@6C2)56
Y11)5IWG5@Z#6*%I612*25J5%2@6A[6]3%*%13*G60[[*3&@6C2)56Y12*25J5%2@9Z6*%I62A^52)5&6\32)62)56
11)5IWG5@962)56Y11)5IWG5@6*%I612*25J5%2@Z#6\32)62)56-%325I612*25@6_*%X&W+21H6(AW&26[A&62)56
E3@2&3126A[6E5G*\*&56C2)56Y_*%X&W+21H6(AW&2Z#96W%I5&6@5123A%6 86A[6232G56886A[62)56-%325I612*25@6
(AI56C2)56Y_*%X&W+21H6(AI5Z#963WG56899`6A[62)56]5I5&*G63WG5@6A[6_*%X&W+21H66&A15IW&56C2)56
Y_*%X&W+21H63WG5@Z#96*%I63WG56899`B86A[62)56_*%X&W+21H6,A1*G63WG5@6[A&62)561AW2)5&%6E3@2&3126A[6
55a*@6C2)56Y_*%X&W+21H6,A1*G63WG5@Z#6
6
        5)5@56b>cd=><ec;:fg<h:;icjc>cklg<=mj<no:pqrqp<sqfp>cftu:f<v:k=ujqmk<;i:<s:d;cufw<
npi:jt>:f<cr<xff:;f<=mj<yq=dq>q;q:f<=mj<n;=;:z:m;f<cr<{qm=mpq=><xrr=quf6C2)56Y|GAF*G67A25@Z#6
+5&2*3%62A96*&563%1A&+A&*25I6FH6&5[5&5%1563%96*%I61AJ+&3@56*%63%25^&*G6+*&26A[6*GG6A[62)56E5F2A&@06
11)5IWG5@6*%I612*25J5%2@65)56|GAF*G67A25@6@)AWGI6F56&5[5&&5I62A961A%@3I5&5I96*%I6&5435\5I63%6
1A%%5123A%6\32)6*%H6&5435\6A[62)5611)5IWG5@6*%I612*25J5%2@6
        5)5611)5IWG5@6*%I612*25J5%2@6IA6%A26+W&+A&262A6&5+&5@5%26[3%*%13*G6@2*25J5%2@6+&5+*&5I63%6
*11A&I*%156\32)6|5%5&*GGH60115+25I6011AW%23%^66&3%13+G5@63%62)56-%325I612*25@6CY|006Z#96%A&6
86
                                   6
  65)56E5F2A&@63%62)5@561)*+25&68861*@5@96*GA%^6\32)62)56G*@26[AW&6I3^32@6A[65*1)6E5F2A&0@6[5I5&*G62*a63I5%23[31*23A%6
%WJF5&96*&56,W1XH0@62*&X5266*&5%26(AJ+*%H96,,(6C9 #96,W1XH0@6]*&J5&@62*&X526}AGI3%^6(AJ+*%H96,,(6C7~9#96
,W1XH0@62*&X5268+5&*23%^6(AJ+*%H96,,(6C`97#96,]2612A&5@6,,(6C887#96,W1XH0@6]*&J5&@62*&X5296,66C9~~#96
,W1XH0@6]*&J5&@62*&X52635@AW&156(5%25&96,,(6C``88#96,W1XH0@62*&X526}AGI3%^6(AJ+*%H696,,(6C99`#96,W1XH0@6
2*&X526|6696,,(6C#96,W1XH0@62*&X52696,66C~~7#96,W1XH0@62*&X526A[6,A%^JA%296,,(6C`~#96,W1XH0@6]*&J5&@6
2*&X526A[6_3GG3%^@96,,(6C~9~~#96,W1XH0@6]*&J5&@62*&X52@6A[6(AGWJFW@96,,(6C`#96,W1XH0@6]*&J5&@62*&X526A[6
3A1X6}3GG96,,(6C~#96,]26D*1X@A%96,,(6C~99#96,W1XH0@6]*&J5&@62*&X526A[60%%60&FA&96,,(6C79`#96,W1XH0@6
2*&X526A[6|*3%5@43GG596,,(6C`~``#96,W1XH0@62*&X526A[6_GAAJ3%^2A%96,,(6C77#96,W1XH0@62*&X526A[66G*%2*23A%96
,,(6C7 #96,W1XH0@62*&X526A[61*4*%%*)96|096,,(6C89`#96,W1XH0@62*&X526A[65&*45&@596(32H96,,(6C9#96,W1XH0@6
2*&X526A[67*+G5@96],96,,(6C~`99#9613%A196$%16C9`#96C9`#96,W1XH0@6]*&J5&@62*&X526A[6,5a3%^2A%96./96,,(6
C77#96,W1XH0@6]*&J5&@62*&X526A[64GG3@43GG596,,(6C~`#6
0123456789   6
                 Case 20-10186-JTD            Doc 5      Filed 03/04/20       Page 2 of 76




*&562)5H63%25%I5I62A6F56[WGGH6&51A%13G5I6\32)62)56[3%*%13*G6@2*25J5%2@6A[65*1)6E5F2A&660II323A%*GGH96
2)5611)5IWG5@6*%I612*25J5%2@61A%2*3%6W%*WI325I63%[A&J*23A%62)*263@6@WF51262A6[W&2)5&6&5435\6*%I6
+A25%23*G6*IW@2J5%26*%I6&5[G51262)56E5F2A&@06&5*@A%*FG565[[A&2@62A6&5+A&262)56*@@52@6*%I6G3*F3G3235@6
A[65*1)6E5F2A&6A%6*%6W%1A%@AG3I*25I6F*@3@6
         5)56E5F2A&@6*%I62)53&6*^5%2@96*22A&%5H@96*%I6*I43@A&@6IA6%A26^W*&*%2556A&6\*&&*%262)56
*11W&*1H6A&61AJ+G525%5@@6A[62)56I*2*62)*263@6+&A43I5I6)5&53%6*%I6@)*GG6%A26F56G3*FG56[A&6*%H6GA@@6A&6
3%W&H6*&3@3%^6AW26A[6A&61*W@5I63%6\)AG56A&63%6+*&26FH62)56*12@965&&A&@96A&6AJ3@@3A%@96\)52)5&6
%5^G3^5%26A&6A2)5&\3@5963%6+&A1W&3%^961AJ+3G3%^961AGG5123%^963%25&+&523%^96&5+A&23%^96
1AJJW%31*23%^96A&6I5G345&3%^62)563%[A&J*23A%61A%2*3%5I6)5&53%66)3G56&5*@A%*FG565[[A&2@6)*456
F55%6J*I562A6+&A43I56*11W&*256*%I61AJ+G52563%[A&J*23A%6)5&53%963%*I45&25%265&&A&@6A&6AJ3@@3A%@6
J*H65a3@2665)56E5F2A&@6*%I62)53&6*^5%2@96*22A&%5H@96*%I6*I43@A&@65a+&5@@GH6IA6%A26W%I5&2*X56*%H6
AFG3^*23A%62A6W+I*2596JAI3[H96&543@596A&6&5B1*25^A&3562)563%[A&J*23A%6+&A43I5I6)5&53%96A&62A6%A23[H6
*%H62)3&I6+*&2H6@)AWGI62)563%[A&J*23A%6F56W+I*25I96JAI3[35I96&543@5I96A&6&5B1*25^A&35I66$%6%A6
545%26@)*GG62)56E5F2A&@6A&62)53&6*^5%2@96*22A&%5H@96*%I6*I43@A&@6F56G3*FG562A6*%H62)3&I6+*&2H6[A&6*%H6
I3&512963%I3&512963%13I5%2*G961A%@5W5%23*G96A&6@+513*G6I*J*^5@6C3%1GWI3%^6I*J*^5@6*&3@3%^6[&AJ62)56
I3@*GGA\*%156A[6*6+A25%23*G61G*3J6*^*3%@262)56E5F2A&@6A&6I*J*^5@62A6FW@3%5@@6&5+W2*23A%96GA@26
FW@3%5@@96A&6GA@26+&A[32@#96\)52)5&6[A&5@55*FG56A&6%A26*%I6)A\545&61*W@5I96545%63[62)56E5F2A&@6A&6
2)53&6*^5%2@96*22A&%5H@96*%I6*I43@A&@6*&56*I43@5I6A[62)56+A@@3F3G32H6A[6@W1)6I*J*^5@6
         2&60%I&5\65663GG*&396)*@6@3^%5I65*1)6@526A[62)5611)5IWG5@6*%I612*25J5%2@62&663GG*&36
@5&45@6*@62)56,26(6()35[6]3%*%13*G68[[315&6*%I63@6*%6*W2)A&35I6@3^%*2A&H6[A&65*1)6A[62)56E5F2A&@66
$%6&5435\3%^6*%I6@3^%3%^62)5611)5IWG5@6*%I612*25J5%2@962&663GG*&36%515@@*&3GH6&5G35I6W+A%62)56
5[[A&2@96@2*25J5%2@96*%I6&5+&5@5%2*23A%@6A[64*&3AW@6+5&@A%%5G65J+GAH5I6FH62)56E5F2A&@6*%I62)53&6
*I43@A&@62&63GG*&36)*@6%A26C*%I61AWGI6%A26)*45#6+5&@A%*GGH645&3[35I62)56*11W&*1H6A[65*1)6@2*25J5%26
*%I6&5+&5@5%2*23A%61A%2*3%5I63%62)5611)5IWG5@6*%I612*25J5%2@963%1GWI3%^6@2*25J5%2@6*%I6
&5+&5@5%2*23A%@61A%15&%3%^6*JAW%2@6A\5I62A61&5I32A&@961G*@@3[31*23A%6A[6@W1)6*JAW%2@96*%I61&5I32A&6
*II&5@@5@6
                            KR RPOSQVRMPRSRR
86 QPVRORVP6635*@A%*FG565[[A&2@6)*456F55%6J*I562A6+&5+*&56*%I6[3G561AJ+G5256
         *%I6*11W&*25611)5IWG5@6*%I612*25J5%2@96FW263%*I45&25%265&&A&@6A&6AJ3@@3A%@6J*H65a3@2665)56
         E5F2A&@6&5@5&456*GG6&3^)2@62A'66C3#6*J5%I6A&6@W++G5J5%262)5611)5IWG5@6*%I612*25J5%2@6[&AJ6
         23J562A623J5963%6*GG6&5@+512@96*@6J*H6F56%515@@*&H6A&6*++&A+&3*25963%1GWI3%^62)56&3^)262A6
         *J5%I62)5611)5IWG5@6*%I612*25J5%2@6\32)6&5@+51262A62)56I5@1&3+23A%96I5@3^%*23A%96A&6E5F2A&6
         *^*3%@26\)31)6*%H61G*3J6*^*3%@26*6E5F2A&6CY(G*3JZ#63@6*@@5&25I6C33#6I3@+W256A&6A2)5&\3@56
         *@@5&26A[[@52@6A&6I5[5%@5@62A6*%H6(G*3J6&5[G5125I63%62)5611)5IWG5@6*%I612*25J5%2@6*@62A6
         *JAW%296G3*F3G32H96+&3A&32H96@2*2W@96A&61G*@@3[31*23A%6C333#6@WF@5W5%2GH6I5@3^%*256*%H6(G*3J6
         *@6YI3@+W25I9Z6Y1A%23%^5%29Z6A&6YW%G3W3I*25IZ6A&6C34#6AF51262A62)565a25%2964*G3I32H96
         5%[A&15*F3G32H96+&3A&32H96A&6*4A3I*F3G32H6A[6*%H6(G*3J6C&5^*&IG5@@6A[6\)52)5&6A[6@W1)6(G*3J6
         3@6I5@3^%*25I63%62)5611)5IWG5@6*%I612*25J5%2@6*@6YI3@+W25I9Z6Y1A%23%^5%29Z6A&6
         YW%G3W3I*25IZ#660%H6[*3GW&562A6I5@3^%*256*6(G*3J63%62)5611)5IWG5@6*%I612*25J5%2@6*@6
                                  6
 66]A&62)56+W&+A@5@6A[62)5@56|GAF*G67A25@962)5625&J6(G*3J6@)*GG6)*4562)56J5*%3%^6*@6I5[3%5I6W%I5&6@5123A%6898C#6A[6
2)56_*%X&W+21H6(AI56
0123456789   6                                          6                                                  6
                Case 20-10186-JTD         Doc 5    Filed 03/04/20     Page 3 of 76




         YI3@+W25I9Z6Y1A%23%^5%29Z6A&6YW%G3W3I*25IZ6IA5@6%A261A%@232W256*%6*IJ3@@3A%6FH62)56
         E5F2A&@62)*26@W1)6(G*3J6A&6*JAW%263@6%A26YI3@+W25I9Z6Y1A%23%^5%29Z6A&6YW%G3W3I*25IZ6
         ,3@23%^6*6(G*3J6IA5@6%A261A%@232W256*%6*IJ3@@3A%6A[6G3*F3G32H6FH62)56E5F2A&6*^*3%@26\)31)6
         2)56(G*3J63@6G3@25I6A&6*^*3%@26*%H6A[62)56E5F2A&@6]W&2)5&JA&596%A2)3%^61A%2*3%5I63%62)56
         11)5IWG5@6*%I612*25J5%2@6@)*GG61A%@232W256*6\*345&6A[6&3^)2@6\32)6&5@+51262A62)56E5F2A&@06
         1)*+25&68861*@5@963%1GWI3%^963@@W5@63%4AG43%^6(G*3J@96@WF@2*%234561A%@AG3I*23A%96I5[5%@5@96
         5W32*FG56@WFA&I3%*23A%96*%IA&61*W@5@6A[6*123A%6*&3@3%^6W%I5&62)56+&A43@3A%@6A[61)*+25&66
         A[62)56_*%X&W+21H6(AI56*%I6*%H6A2)5&6&5G54*%26%A%BF*%X&W+21H6G*\@62A6&51A45&6*@@52@6A&6
         *4A3I62&*%@[5&@60%H6@+513[316&5@5&4*23A%6A&6&3^)2@61A%2*3%5I65G@5\)5&563%62)56|GAF*G67A25@6
         IA5@6%A26G3J3263%6*%H6&5@+51262)56^5%5&*G6&5@5&4*23A%6A[6&3^)2@61A%2*3%5I63%62)3@6+*&*^&*+)66
         7A2\32)@2*%I3%^62)56[A&5^A3%^962)56E5F2A&@6@)*GG6%A26F56&5W3&5I62A6W+I*2562)5611)5IWG5@6
         *%I612*25J5%2@6
       UQVPVROROSORQPVROP68%6D*%W*&H6`96996C2)56Y652323A%6
         E*25Z#962)56E5F2A&@6[3G5I64AGW%2*&H6+52323A%@6[A&6&5G35[6W%I5&61)*+25&6886A[62)56_*%X&W+21H6
         (AI5
         5)56*@@5263%[A&J*23A%6+&A43I5I6)5&53%6&5+&5@5%2@62)56*@@526I*2*6A[62)56E5F2A&@6*@6A[62)56
         652323A%6E*25965a15+26*@6A2)5&\3@56%A25I65)56G3*F3G32H63%[A&J*23A%6+&A43I5I6)5&53%6
         &5+&5@5%2@62)56AW2@2*%I3%^6+&5B+52323A%6G3*F3G3235@6*@6A[62)56652323A%6E*256
      PRRTRP66-%G5@@6A2)5&\3@563%I31*25I962)56E5F2A&@0611)5IWG5@6*%I6
         12*25J5%2@6&5[G5126%526FAAX64*GW5@6*@6A[6D*%W*&H6`969965)56FAAX64*GW5@6A[615&2*3%6*@@52@6
         J*H6J*25&3*GGH6I3[[5&6[&AJ62)53&6[*3&6J*&X5264*GW5@6*%IA&62)56E5F2A&@065%25&+&3@564*GW*23A%6
         2)*26\3GG6F56+&5+*&5I63%61A%%5123A%6\32)62)56I3@1GA@W&56@2*25J5%262A62)56E5F2A&@061)*+25&6
         886+G*%6]A&62)56*4A3I*%156A[6IAWF296%A2)3%^61A%2*3%5I63%62)5611)5IWG5@6*%I612*25J5%2@63@6
         3%I31*23456A[62)56E5F2A&@065%25&+&3@564*GW5
         _AAX64*GW5@6A[6*@@52@6+&5+*&5I63%6*11A&I*%156\32)6|0066^5%5&*GGH6IA6%A26&5[G51262)56
         1W&&5%26+5&[A&J*%156A[62)56*@@52@6A&62)563J+*126A[62)563%IW@2&H65%43&A%J5%26*%I6J*H6I3[[5&6
         J*25&3*GGH6[&AJ62)56*12W*G64*GW56*%IA&6+5&[A&J*%156A[62)56W%I5&GH3%^6*@@52@6
7      UQUPQVPVRO667A2\32)@2*%I3%^62)56E5F2A&@06&5*@A%*FG565[[A&2@62A6+&A+5&GH6
         1)*&*125&35961G*@@3[H961*25^A&3596A&6I5@3^%*25615&2*3%6(G*3J@96*@@52@965a51W2A&H61A%2&*12@96
         W%5a+3&5I6G5*@5@96*%I6A2)5&6325J@6&5+A&25I63%62)5611)5IWG5@6*%I612*25J5%2@962)56E5F2A&@6
         J*H6%545&2)5G5@@6)*4563J+&A+5&GH61)*&*125&35I961G*@@3[35I961*25^A&35I96I5@3^%*25I96A&6
         AJ3225I615&2*3%6325J@6IW562A62)561AJ+G5a32H6*%I6@356A[62)56E5F2A&@06FW@3%5@@5@66
         011A&I3%^GH962)56E5F2A&@6&5@5&456*GG6A[62)53&6&3^)2@62A6&51)*&*125&3596&51G*@@3[H96
         &51*25^A&3596&5I5@3^%*2596*J5%I96W+I*2596*II96A&6I5G5256325J@6&5+A&25I63%62)5611)5IWG5@6
         *%I612*25J5%2@6*26*6G*25&623J56*@63@6%515@@*&H6A&6*++&A+&3*256*@6*II323A%*G63%[A&J*23A%6
         F51AJ5@6*4*3G*FG5963%1GWI3%^96\)52)5&61A%2&*12@6A&6G5*@5@6G3@25I6)5&53%6\5&56I55J5I6
         5a51W2A&H6A&6W%5a+3&5I6*@6A[62)56652323A%6E*256*%I6&5J*3%65a51W2A&H6*%I6W%5a+3&5I6
         +A@2+52323A%
       !VVVPV665)56E5F2A&@6)*456@AW^)262A6*GGA1*256G3*F3G3235@6F52\55%62)56+&5+52323A%6*%I6
         +A@2+52323A%6+5&3AI@6*%I6FH6E5F2A&6F*@5I6A%62)563%[A&J*23A%6*%I6&5@5*&1)61A%IW125I63%6
0123456789   6                                   6                                            6
                Case 20-10186-JTD          Doc 5    Filed 03/04/20      Page 4 of 76




         1A%%5123A%6\32)62)56+&5+*&*23A%6A[62)5611)5IWG5@6*%I612*25J5%2@60@6*II323A%*G6
         3%[A&J*23A%6F51AJ5@6*4*3G*FG56*%I6[W&2)5&6&5@5*&1)63@61A%IW125I962)56*GGA1*23A%6A[6
         G3*F3G3235@6F52\55%62)56+&5+52323A%6*%I6+A@2+52323A%6+5&3AI@6J*H61)*%^566011A&I3%^GH962)56
         E5F2A&@6&5@5&456*GG6A[62)53&6&3^)2@62A6*J5%I96@W++G5J5%296A&6A2)5&\3@56JAI3[H62)5611)5IWG5@6
         *%I612*25J5%2@6*@63@6%515@@*&H6A&6*++&A+&3*256
       UTSSPOS!V VVPV665)56E5F2A&@6)*4565a1GWI5I615&2*3%61*25^A&35@6A[6*@@52@96
         2*a6*11&W*G@96*%I6G3*F3G3235@6[&AJ62)5611)5IWG5@6*%I612*25J5%2@963%1GWI3%^965J+GAH556F5%5[326
         *11&W*G@96*%I63%6@AJ563%@2*%15@6*11&W5I6*11AW%2@6+*H*FG566$%6*II323A%9615&2*3%63JJ*25&3*G6
         *@@52@6*%I6G3*F3G3235@6J*H6)*456F55%65a1GWI5I
         5)56_*%X&W+21H6(AW&26)*@6*W2)A&35I6CFW26%A26I3&5125I#62)56E5F2A&@62A6+*H963%62)53&6
         I3@1&523A%9615&2*3%6AW2@2*%I3%^6(G*3J@6A%6*6+A@2+52323A%6F*@3@60@6I3@1W@@5I6F5GA\96
         +&5+52323A%6G3*F3G3235@62)*262)56E5F2A&@6)*456+*3I6+A@2+52323A%6+W&@W*%262A6&5G35[6^&*%25I6FH6
         2)561AW&26J*H6%A26F56G3@25I63%62)5611)5IWG5@6*%I612*25J5%2@6
`      OVSQ66]A&6+W&+A@5@6A[62)5611)5IWG5@6*%I612*25J5%2@962)56E5F2A&@6I5[3%5I6Y3%@3I5&@Z6
         +W&@W*%262A6@5123A%6898C8#6A[62)56_*%X&W+21H6(AI56*@'6C*#6I3&512A&@6CF#6A[[315&@6C1#6
         +5&@A%@63%61A%2&AG6A[62)56E5F2A&@6CI#6&5G*2345@6A[62)56E5F2A&@06I3&512A&@96A[[315&@96A&6+5&@A%@6
         3%61A%2&AG6A[62)56E5F2A&@6665&@A%@6G3@25I6*@6Y3%@3I5&@Z6)*456F55%63%1GWI5I6[A&63%[A&J*23A%*G6
         +W&+A@5@6A%GH6*%I6FH63%1GWI3%^62)5J63%62)5611)5IWG5@96@)*GG6%A261A%@232W256*%6*IJ3@@3A%6
         2)*262)A@56+5&@A%@6*&563%@3I5&@6[A&6+W&+A@5@6A[6@5123A%6898C8#6A[62)56_*%X&W+21H6(AI566
         2A&5A45&962)56E5F2A&@6IA6%A262*X56*%H6+A@323A%6\32)6&5@+51262A'66C*#6*%H63%@3I5&0@63%[GW5%156
         A45&62)561A%2&AG6A[62)56E5F2A&@6CF#62)56J*%*^5J5%26&5@+A%@3F3G3235@6A&6[W%123A%@6A[6*%H6
         @W1)63%@3I5&6C1#62)56I513@3A%6J*X3%^6A&61A&+A&*256*W2)A&32H6A[6*%H6@W1)63%@3I5&6A&6CI#6
         \)52)5&62)56E5F2A&@6A&6*%H6@W1)63%@3I5&61AWGI6@W115@@[WGGH6*&^W562)*26)56A&6@)563@6%A26*%6
         Y3%@3I5&Z6W%I5&6*++G31*FG56G*\6A&6\32)6&5@+51262A6*%H62)5A&35@6A[6G3*F3G32H6A&6[A&6*%H6A2)5&6
         +W&+A@5
~      OPUPTQRQPVP664a1GW@3A%6A[615&2*3%63%25GG512W*G6+&A+5&2H6@)*GG6%A26F56
         1A%@2&W5I6*@6*%6*IJ3@@3A%62)*26@W1)63%25GG512W*G6+&A+5&2H6&3^)2@6)*456F55%6*F*%IA%5I96
         25&J3%*25I96*@@3^%5I965a+3&5I6FH62)53&625&J@96A&6A2)5&\3@562&*%@[5&&5I6+W&@W*%262A6*6@*G596
         *1W3@323A%96A&6A2)5&62&*%@*123A%6(A%45&@5GH963%1GW@3A%6A[615&2*3%63%25GG512W*G6+&A+5&2H6@)*GG6
         %A26F561A%@2&W5I62A6F56*%6*IJ3@@3A%62)*26@W1)63%25GG512W*G6+&A+5&2H6&3^)2@6)*456%A26F55%6
         *F*%IA%5I96)*456%A26F55%625&J3%*25I6A&6A2)5&\3@565a+3&5I6FH62)53&625&J@96A&6)*456%A26F55%6
         *@@3^%5I6A&6A2)5&\3@562&*%@[5&&5I6+W&@W*%262A6*6@*G596*1W3@323A%96A&6A2)5&62&*%@*123A%665)56
         E5F2A&@6)*456J*I56545&H65[[A&262A6*22&3FW2563%25GG512W*G6+&A+5&2H62A62)56&3^)2[WG6E5F2A&6
         A\%5&66}A\545&963%6@AJ563%@2*%15@63%25GG512W*G6+&A+5&2H6A\%5I6FH6A%56E5F2A&6J*H963%6
         [*1296F56A\%5I6FH6*%A2)5&66011A&I3%^GH962)56E5F2A&@6&5@5&456*GG6A[62)53&6&3^)2@6\32)6&5@+5126
         2A62)56G5^*G6@2*2W@6A[6*%H6*%I6*GG6@W1)63%25GG512W*G6+&A+5&2H6&3^)2@6
       UTPRQROPQUP660G2)AW^)62)56E5F2A&@6J*I56&5*@A%*FG565[[A&2@62A6*22&3FW256*%6
         5a51W2A&H61A%2&*1262A632@6&3^)2[WG6E5F2A&963%615&2*3%63%@2*%15@962)56E5F2A&@6J*H6)*456
         3%*I45&25%2GH6[*3G5I62A6IA6@A6IW562A62)561AJ+G5a32H6*%I6@356A[62)56E5F2A&@06FW@3%5@@5@66
         011A&I3%^GH962)56E5F2A&@6&5@5&456*GG6A[62)53&6&3^)2@6\32)6&5@+51262A62)56%*J5I6+*&235@6A[6*%H6
         *%I6*GG65a51W2A&H61A%2&*12@963%1GWI3%^62)56&3^)262A6*J5%I611)5IWG56|

0123456789   6                                    76                                              6
               Case 20-10186-JTD         Doc 5    Filed 03/04/20     Page 5 of 76




89 VVUPVRO66,3@23%^6C*#6*6(G*3J6A%611)5IWG56E6*@6Y@51W&5I9Z6CF#6*6(G*3J6A%611)5IWG56
     4]6*@6Y+&3A&32H9Z6C1#6*6(G*3J6A%611)5IWG564]6*@6YW%@51W&5I9Z6A&6CI#6*61A%2&*126A%611)5IWG56
     |6*@6Y5a51W2A&HZ6A&6YW%5a+3&5I9Z6IA5@6%A261A%@232W256*%6*IJ3@@3A%6FH62)56E5F2A&@6A[62)56
     G5^*G6&3^)2@6A[62)561G*3J*%26A&6*6\*345&6A[62)56E5F2A&@06&3^)2@62A6&51)*&*125&356A&6&51G*@@3[H6
     @W1)6(G*3J@6A&61A%2&*12@6A&62A6@52A[[6A[6@W1)6(G*3J@
88 VUQVPVRO611)5IWG5@6E6*%I64]6+5&J3265*1)6A[62)56E5F2A&@62A6I5@3^%*256*6(G*3J6
     *@6YI3@+W25I9Z6Y1A%23%^5%29Z6*%IA&6YW%G3W3I*25IZ60%H6[*3GW&562A6I5@3^%*256*6(G*3J6A%6*6
     ^345%6E5F2A&0@611)5IWG5@6*%I612*25J5%2@6*@6YI3@+W25I9Z6Y1A%23%^5%29Z6A&6YW%G3W3I*25IZ6
     IA5@6%A261A%@232W256*%6*IJ3@@3A%6FH62)*26E5F2A&62)*26@W1)6*JAW%263@6%A26YI3@+W25I9Z6
     Y1A%23%^5%29Z6A&6YW%G3W3I*25I9Z6A&62)*26@W1)6(G*3J63@6%A26@WF51262A6AF5123A%65)56E5F2A&@6
     &5@5&456*GG6A[62)53&6&3^)2@62A6I3@+W2596A&6*@@5&26A[[@52@6A&6I5[5%@5@62A96*%H6(G*3J6&5[G5125I6A%6
     2)53&6&5@+512345611)5IWG5@6*%I612*25J5%2@6A%6*%H6^&AW%I@963%1GWI3%^6G3*F3G32H6A&6
     1G*@@3[31*23A%660II323A%*GGH962)56E5F2A&@65a+&5@@GH6&5@5&456*GG6A[62)53&6&3^)2@62A6
     @WF@5W5%2GH6I5@3^%*256@W1)6(G*3J@6*@6YI3@+W25I9Z6Y1A%23%^5%29Z6A&6YW%G3W3I*25IZ6
     2A&5A45&96G3@23%^6*6(G*3J6IA5@6%A261A%@232W256*%6*IJ3@@3A%6A[6G3*F3G32H6FH62)56E5F2A&@
8 TRUPVRO66E5@+32562)53&6&5*@A%*FG565[[A&2@62A63I5%23[H6*GG6X%A\%6*@@52@962)56E5F2A&@6
     J*H6%A26)*456G3@25I6*GG6A[62)53&61*W@5@6A[6*123A%6A&6+A25%23*G61*W@5@6A[6*123A%6*^*3%@262)3&I6
     +*&235@6*@6*@@52@63%62)5611)5IWG5@6*%I612*25J5%2@963%1GWI3%^61*W@5@6A[6*123A%62)*26*&56
     &5W3&5I62A6F56X5+261A%[3I5%23*G6*%I61*W@5@6A[6*123A%6*&3@3%^6W%I5&62)56+&A43@3A%@6A[61)*+25&6
       6A[62)56_*%X&W+21H6(AI56*%I6*%H6A2)5&6&5G54*%26%A%BF*%X&W+21H6G*\@62A6&51A45&6*@@52@6A&6
     *4A3I62&*%@[5&@665)56E5F2A&@6&5@5&456*GG6A[62)53&6&3^)2@6\32)6&5@+51262A6*%H61*W@56A[6*123A%6
     C3%1GWI3%^6*4A3I*%156*123A%@#961A%2&A45&@H96&3^)26A[6@52A[[961&A@@61G*3J961AW%25&1G*3J96A&6
     &51AW+J5%296*%I6*%H61G*3J6A%61A%2&*12@6A&6[A&6F&5*1)5@6A[6IW235@63J+A@5I6FH6G*\6A&63%6
     5W32H96I5J*%I96&3^)296*123A%96G35%963%I5J%32H96^W*&*%2H96@W3296AFG3^*23A%96G3*F3G32H96I*J*^596
     WI^J5%296*11AW%296I5[5%@596+A\5&96+&343G5^596G315%@596*%I6[&*%1)3@56A[6*%H6X3%I6A&6
     1)*&*125&6\)*2@A545&96X%A\%96W%X%A\%96[3a5I6A&61A%23%^5%296J*2W&5I6A&6W%J*2W&5I96
     @W@+5125I6A&6W%@W@+5125I96G3W3I*25I6A&6W%G3W3I*25I96I3@+W25I6A&6W%I3@+W25I96@51W&5I6A&6
     W%@51W&5I96*@@5&2*FG56I3&512GH6A&6I5&34*2345GH96\)52)5&6*&3@3%^6F5[A&596A%96A&6*[25&62)56
     652323A%6E*25963%61A%2&*126A&63%62A&2963%6G*\6A&63%65W32H96A&6+W&@W*%262A6*%H6A2)5&62)5A&H6A[6
     G*\6C1AGG512345GH96Y(*W@5@6A[60123A%Z#62)5H6J*H6)*4596*%I6%532)5&62)5@56|GAF*G67A25@6%A&6
     2)5611)5IWG5@6*%I612*25J5%2@6@)*GG6F56I55J5I6*6\*345&6A[6*%H61G*3J@6A&6(*W@5@6A[60123A%6
     A&63%6*%H6\*H6+&5WI3156A&63J+*3&62)56*@@5&23A%6A[6@W1)61G*3J@6A&6(*W@5@6A[60123A%
8 TQRVOVVUOPRQPVORVUV665)56[AGGA\3%^63@6*6@WJJ*&H6A[6@3^%3[31*%26
     &5+A&23%^6+AG3135@'
      -%I525&J3%5I60JAW%2@665)56I5@1&3+23A%6A[6*%6*JAW%26*@6YW%X%A\%9Z6Y5_E9Z6A&6
              YW%I525&J3%5IZ63@6%A263%25%I5I62A6&5[G5126W+A%62)56J*25&3*G32H6A[6@W1)6*JAW%26
      5A2*G@60GG62A2*G@62)*26*&563%1GWI5I63%62)5611)5IWG5@6*%I612*25J5%2@6&5+&5@5%262A2*G@6
              A[6*GG6X%A\%6*JAW%2@665A62)565a25%262)5&56*&56W%X%A\%6A&6W%I525&J3%5I6*JAW%2@96
              2)56*12W*G62A2*G6J*H6F56I3[[5&5%262)*%62)56G3@25I62A2*G6
      -%X%A\%6E5F2A&@66$%615&2*3%63%@2*%15@9615&2*3%61A%2&*12@6J*H6%A26@+513[H6*6
              +*&231WG*&6E5F2A&6A&6J*H63%1GWI56*%63%1A&&5126G5^*G65%232H6*@62)561A%2&*12W*G6
0123456789   6                                   6                                            6
                Case 20-10186-JTD         Doc 5    Filed 03/04/20     Page 6 of 76




                 1AW%25&+*&2H66$%62)5@563%@2*%15@96&5@+A%@5@6)*456F55%6G3@25I63%62)56*++&A+&3*256
                 12*25J5%26A&611)5IWG56*26,W1XH0@66*&5%26(AJ+*%H96,,(6AW26A[6*%6*FW%I*%156A[6
                 1*W23A%6
          ,35%@666&A+5&2H6*%I65W3+J5%26G3@25I63%62)5611)5IWG5@6*%I612*25J5%2@6*&56
                 +&5@5%25I6\32)AW261A%@3I5&*23A%6A[6*%H6G35%@62)*26J*H6*22*1)6CA&6)*456*22*1)5I#62A6
                 @W1)6+&A+5&2H6*%I65W3+J5%26
87     TQQOU660GG6*JAW%2@6*&56&5[G5125I63%6-16IAGG*&@
8      OPQURO OSUV 66$%25&1AJ+*%H6+*H*FG5@6*%I6&51534*FG5@6
         F52\55%62)56E5F2A&@6*@6A[62)56652323A%6E*256*&56@526[A&2)6A%611)5IWG564]6A&611)5IWG560_96
         *@6*++G31*FG5
         $%6*II323A%62A63%25&1AJ+*%H62&*%@*123A%@62)*26&5@WG26[&AJ6A+5&*23A%@962)56E5F2A&@6J*3%2*3%6
         15&2*3%6GA*%@6+*H*FG596\)31)6&5[G5126IA1WJ5%25I6*^&55J5%2@6*JA%^@2615&2*3%6G5^*G65%23235@6
         A[62)56E5F2A&@66]A&6+W&+A@5@6A[6+&5@5%2*23A%962)5@56*JAW%2@6*&56@)A\%6*@6GA*%@6+*H*FG5@6
         2A6A&6GA*%@6&51534*FG5@6[&AJ62)A@56G5^*G65%23235@6@+513[35I63%62)56*^&55J5%2@6
         5)56G3@23%^6FH62)56E5F2A&@6A[6*%H6*11AW%26F52\55%6*6E5F2A&6*%I6*%A2)5&6E5F2A&6A&6F52\55%6
         *6E5F2A&6*%I6*6%A%BE5F2A&6*[[3G3*2563@6*6@2*25J5%26A[6\)*26*++5*&@63%6*6+*&231WG*&6E5F2A&0@6
         FAAX@6*%I6&51A&I@6*%I6IA5@6%A26&5[G5126*%H6*IJ3@@3A%6A&61A%1GW@3A%6A[62)56E5F2A&@6
         &5^*&I3%^62)56*GGA\*%15961G*@@3[31*23A%961)*&*125&3*23A%964*G3I32H96A&6+&3A&32H6A[6@W1)6
         *11AW%2665)56E5F2A&@62*X56%A6+A@323A%63%62)5@5611)5IWG5@6*%I612*25J5%2@6*@62A6\)52)5&6
         @W1)6*11AW%2@6\AWGI6F56*GGA\5I6*@6*6(G*3J96*%6$%25&5@296A&6%A26*GGA\5I6*26*GG665)56E5F2A&@6
         &5@5&456*GG6&3^)2@6\32)6&5@+51262A6@W1)6*11AW%2@6
         $%6@AJ563%@2*%15@96*6E5F2A&6J*H6A\56*%6$%25&1AJ+*%H6+*H*FG562A6*%A2)5&6E5F2A&6*%I6)AGI6
         *%63%25&1AJ+*%H6&51534*FG56[&AJ62)*26@*J56E5F2A&661W1)6+*H*FG5@6*%I6&51534*FG5@6J*H6
         F56@WF51262A6@52A[[665)56*JAW%2@6@)A\%6[A&65*1)6$%25&1AJ+*%H6+*H*FG56*%I6&51534*FG56
         IA5@6%A26&5[G5126@W1)6+A25%23*G6@52A[[66}A\545&962)56E5F2A&@6&5@5&456*GG6&3^)2@6\32)6&5@+5126
         2A6@W1)6@52A[[@
8      PR665)56E5F2A&@6+5&3AI31*GGH63%1W&615&2*3%6@52A[[@63%62)56A&I3%*&H61AW&@56A[6FW@3%5@@66
         152A[[@63%62)56A&I3%*&H61AW&@561*%6&5@WG26[&AJ64*&3AW@6325J@63%1GWI3%^96FW26%A26G3J325I62A96
         3%25&1AJ+*%H62&*%@*123A%@96+&313%^6I3@1&5+*%135@96&52W&%@96\*&&*%235@961&5I32@96&5[W%I@96
         %5^A23*23A%@96*%IA&6I3@+W25@6F52\55%62)56E5F2A&@6*%I62)53&645%IA&@6A&61W@2AJ5&@96*%I6
         A2)5&6I3@+W25@6F52\55%62)56E5F2A&@6*%I62)53&61W@2AJ5&@6*%IA&6@W++G35&@665)5@56%A&J*G6
         @52A[[@6*&561A%@3@25%26\32)62)56A&I3%*&H61AW&@56A[6FW@3%5@@63%62)56E5F2A&@063%IW@2&H6*%I61*%6
         F56+*&231WG*&GH64AGWJ3%AW@96J*X3%^6326W%IWGH6FW&I5%@AJ56*%I61A@2GH6[A&62)56E5F2A&@62A6G3@26
         @W1)6A&I3%*&H61AW&@56@52A[[@665)5&5[A&596*G2)AW^)6@W1)6@52A[[@6*%I6A2)5&6@3J3G*&6&3^)2@6J*H6
         )*456F55%6*11AW%25I6[A&6\)5%6@1)5IWG3%^615&2*3%6*JAW%2@962)5@56A&I3%*&H61AW&@56@52A[[@6
         *&56%A263%I5+5%I5%2GH6*11AW%25I6[A&96*%I6*@6@W1)96*&56A&6J*H6F565a1GWI5I6[&AJ62)56E5F2A&@06
         11)5IWG5@6*%I612*25J5%2@6
8`     KRRPROPQR66$%62)56545%262)*262)5611)5IWG5@6*%I612*25J5%2@6I3[[5&6[&AJ62)5@56
         |GAF*G67A25@962)56|GAF*G67A25@6@)*GG61A%2&AG6

0123456789   6                                    6                                            6
                Case 20-10186-JTD         Doc 5     Filed 03/04/20      Page 7 of 76




                   UVVUVURTQVPUPPRPPRQNUST
USTTQ664a15+26*@6A2)5&\3@56%A25I962)56*@@526*%I6G3*F3G32H63%[A&J*23A%6+&A43I5I6
)5&53%6&5+&5@5%2@62)56E5F2A&@06*@@52@6*%I6G3*F3G3235@6*@6A[62)56652323A%6E*25
]A&6[3%*%13*G6&5+A&23%^6+W&+A@5@962)56E5F2A&@6A&I3%*&3GH6+&5+*&561A%@AG3I*25I6[3%*%13*G6@2*25J5%2@6
-%G3X562)561A%@AG3I*25I6[3%*%13*G6@2*25J5%2@962)5611)5IWG5@6&5[G51262)56*@@52@6*%I6G3*F3G3235@6A[65*1)6
E5F2A&6A%6*6%A%1A%@AG3I*25I6F*@3@6011A&I3%^GH962)562A2*G@6G3@25I63%62)5611)5IWG5@6\3GG6G3X5GH6I3[[5&96
*2623J5@6J*25&3*GGH96[&AJ62)561A%@AG3I*25I6[3%*%13*G6&5+A&2@6+&5+*&5I6FH62)56E5F2A&@6[A&6[3%*%13*G6
&5+A&23%^6+W&+A@5@6A&6A2)5&\3@56
5)5611)5IWG5@6IA6%A26+W&+A&262A6&5+&5@5%26[3%*%13*G6@2*25J5%2@6+&5+*&5I63%6*11A&I*%156\32)6|00696
%A&6*&562)5H63%25%I5I62A6F56[WGGH6&51A%13G5I6\32)62)56[3%*%13*G6@2*25J5%2@6A[65*1)6E5F2A&66(5&2*3%6
\&325BIA\%@963J+*3&J5%2@96*%I6A2)5&6*11AW%23%^6*IW@2J5%2@6J*H6%A26F56&5[G5125I63%62)56
11)5IWG5@60II323A%*GGH962)5611)5IWG5@61A%2*3%6W%*WI325I63%[A&J*23A%62)*263@6@WF51262A6[W&2)5&6
&5435\6*%I6+A25%23*G6*IW@2J5%26*%I6&5[G51262)56E5F2A&@06&5*@A%*FG56F5@265[[A&2@62A6&5+A&262)56*@@52@6
*%I6G3*F3G3235@6A[65*1)6E5F2A&6A%6*%6W%1A%@AG3I*25I6F*@3@662A&5A45&96^345%96*JA%^6A2)5&62)3%^@96
2)56W%15&2*3%2H6@W&&AW%I3%^62)561AGG5123A%6*%I6A\%5&@)3+6A[615&2*3%6*@@52@6*%I62)564*GW*23A%6*%I6
%*2W&56A[615&2*3%6G3*F3G3235@962A62)565a25%262)*26*6E5F2A&6@)A\@6JA&56*@@52@62)*%6G3*F3G3235@962)3@63@6%A26
*%6*IJ3@@3A%62)*262)56E5F2A&6\*@6@AG45%26*@6A[62)56652323A%6E*256A&6*26*%H623J56F5[A&562)56652323A%6
E*2566,3X5\3@5962A62)565a25%26*6E5F2A&6@)A\@6JA&56G3*F3G3235@62)*%6*@@52@962)3@63@6%A26*%6*IJ3@@3A%6
2)*262)56E5F2A&6\*@63%@AG45%26*@6A[62)56652323A%6E*256A&6*26*%H623J56F5[A&562)56652323A%6E*256
UST0JAW%2@6G3@25I6&5[G51262)56F*%X6F*G*%156*@6A[6D*%W*&H6 969996*%I6%A262)56%526
FAAX64*GW565)56E5F2A&@6W23G356*6%WJF5&6A[65&ABF*G*%156F*%X6*11AW%2@6*@6+*&26A[62)53&6A+5&*23A%@66
011AW%2@6\32)6*6F*G*%156A[696*262)5623J56A[62)56+52323A%6*&56%A263%1GWI5I63%62)5@5611)5IWG5@6
6
UST¡664W32H63%25&5@2@63%6@WF@3I3*&35@6*%I6*[[3G3*25@6+&3J*&3GH6*&3@56[&AJ61AJJA%6
@2A1X6A\%5&@)3+6A&6J5JF5&6A&6+*&2%5&@)3+63%25&5@2@6]A&6+W&+A@5@6A[62)5@5611)5IWG5@962)56E5F2A&@6
)*456G3@25I6*%6W%I525&J3%5I64*GW56[A&62)565W32H63%25&5@2@6A[6*GG6@WF@3I3*&35@6*%I6*[[3G3*25@667A2)3%^6
3%62)5@5611)5IWG5@63@6*%6*IJ3@@3A%6FH6A&61A%1GW@3A%6A[62)56E5F2A&@6&5^*&I3%^62)564*GW56A[6@W1)6
@WF@3I3*&H6*%I6*[[3G3*2565W32H63%25&5@2@96\)31)96W%I5&615&2*3%6[*3&6J*&X526A&65%25&+&3@564*GW*23A%6
*%*GH@5@96J*H6)*4564*GW5665)56FAAX64*GW5@6A[615&2*3%6*@@52@6J*H6J*25&3*GGH6I3[[5&6[&AJ62)53&6[*3&6
J*&X5264*GW5@6*%IA&62)56E5F2A&@065%25&+&3@564*GW*23A%62A6F56+&5+*&5I63%61A%%5123A%6\32)62)56
E3@1GA@W&5612*25J5%26
_AAX64*GW5@6A[6*@@52@6+&5+*&5I63%6*11A&I*%156\32)6|0066^5%5&*GGH6IA6%A26&5[G51262)561W&&5%26
+5&[A&J*%156A[62)56*@@52@6A&62)563J+*126A[62)563%IW@2&H65%43&A%J5%26*%I6J*H6I3[[5&6J*25&3*GGH6[&AJ6
2)56*12W*G64*GW56*%IA&6+5&[A&J*%156A[62)56W%I5&GH3%^6*@@52@660@6@W1)962)564*GW56G3@25I63%62)5@56
11)5IWG5@6*%I612*25J5%2@61*%%A26F596*%I6\*@6%A296W@5I62A6I525&J3%562)56E5F2A&@065%25&+&3@56
4*GW*23A%6
USTLQP¢L£OS¤66EAGG*&6*JAW%2@6*&56+&5@5%25I6%526A[6*11WJWG*25I6I5+&513*23A%6
*%I6A2)5&6*IW@2J5%2@6+W&@W*%262)56E5F2A&@6FAAX@6*@6A[62)56652323A%6E*25666
6

6
0123456789   6                                    `6                                               6
               Case 20-10186-JTD         Doc 5    Filed 03/04/20     Page 8 of 76




UST¢¥66E5@+32565a5&13@3%^62)53&6&5*@A%*FG565[[A&2@62A63I5%23[H6*GG6X%A\%6*@@52@962)56
E5F2A&@6J*H6%A26)*456G3@25I6*GG6A[62)53&61*W@5@6A[6*123A%6A&6+A25%23*G61*W@5@6A[6*123A%6*^*3%@262)3&I6
+*&235@6*@6*@@52@63%62)53&611)5IWG5@63%1GWI3%^96FW26%A26G3J325I62A96*4A3I*%156*123A%@6*&3@3%^6W%I5&6
1)*+25&66A[62)56_*%X&W+21H6(AI56*%I6*123A%@6W%I5&6A2)5&6&5G54*%26%A%BF*%X&W+21H6G*\@62A6&51A45&6
*@@52@66-%G5@@6A2)5&\3@56%A25I6A%6@+513[316&5@+A%@5@96325J@6&5+A&25I6A%611)5IWG560_6*&56&5+A&25I6
[&AJ62)56E5F2A&@06FAAX6*%I6&51A&I@6*@6A[62)56652323A%6E*25665)56E5F2A&@6&5@5&456*GG6A[62)53&6&3^)2@6
\32)6&5@+51262A6*%H61G*3J@6*%I61*W@5@6A[6*123A%62)5H6J*H6)*4567532)5&62)5@56|GAF*G67A25@6%A&62)56
11)5IWG5@6@)*GG6F56I55J5I6*6\*345&6A[6*%H6@W1)61G*3J@6A&61*W@5@6A[6*123A%6A&62A6+&5WI3156A&63J+*3&6
2)56*@@5&23A%62)5&5A[63%6*%H6\*H6
UST¢¢665)56G3@23%^6FH62)56E5F2A&@6A[6*%H6*11AW%26F52\55%6*6E5F2A&6*%I6*%A2)5&6E5F2A&6
3@6*6@2*25J5%26A[6\)*26*++5*&@63%6*6+*&231WG*&6E5F2A&0@6FAAX@6*%I6&51A&I@6*%I6IA5@6%A26&5[G5126*%H6
*IJ3@@3A%6A&61A%1GW@3A%6A[62)56E5F2A&@6&5^*&I3%^62)56*GGA\*%15961G*@@3[31*23A%961)*&*125&3*23A%96
4*G3I32H96A&6+&3A&32H6A[6@W1)6*11AW%2665)56E5F2A&@62*X56%A6+A@323A%63%62)5@5611)5IWG5@6*%I6
12*25J5%2@6*@62A6\)52)5&6@W1)6*11AW%2@6\AWGI6F56*GGA\5I6*@6*6(G*3J96*%6$%25&5@296A&6%A26*GGA\5I6
*26*GG65)56E5F2A&@6*%I6*GG6+*&235@63%63%25&5@26&5@5&456*GG6&3^)2@6\32)6&5@+51262A6@W1)6*11AW%2@
UST664a15+26*@6A2)5&\3@56*^&55I6+W&@W*%262A6*6@23+WG*23A%6A&6A&I5&65%25&5I6FH62)56
_*%X&W+21H6(AW&2962)56E5F2A&@6&5@5&4562)53&6&3^)2@62A6I3@+W256A&61)*GG5%^562)564*G3I32H96+5&[5123A%96
A&63JJW%32H6[&AJ6*4A3I*%156A[6*%H6G35%6+W&+A&25I62A6F56^&*%25I6A&6+5&[5125I63%6*%H6@+513[316*@@526
2A6*6@51W&5I61&5I32A&6G3@25I6A%611)5IWG56E662A&5A45&96*G2)AW^)62)56E5F2A&@6)*456@1)5IWG561G*3J@6
A[64*&3AW@61&5I32A&@6*@6@51W&5I962)56E5F2A&@6&5@5&456*GG6&3^)2@62A6I3@+W256A&61)*GG5%^562)56@51W&5I6
%*2W&56A[6*%H6@W1)61&5I32A&0@61G*3J6A&62)561)*&*125&3*23A%6A[62)56@2&W12W&56A[6*%H6@W1)62&*%@*123A%6
A&6*%H6IA1WJ5%26A&63%@2&WJ5%26&5G*25I62A6@W1)61&5I32A&0@61G*3J6
5)56E5F2A&@6)*456%A263%1GWI5I6+*&235@62)*26J*H6F5G354562)53&6(G*3J@6*&56@51W&5I62)&AW^)6@52A[[6
&3^)2@963%1)A*256@2*2W2A&H6G35%6&3^)2@96A&6A2)5&6G35%6&3^)2@61&5*25I6FH62)56G*\@6A[62)564*&3AW@6
W&3@I3123A%@63%6\)31)62)56E5F2A&@6A+5&*25666
5)56*JAW%2@6AW2@2*%I3%^6W%I5&62)56E5F2A&@06+&5+52323A%6@51W&5I6I5F26&5[G5126*++&Aa3J*256+&3%13+*G6
*%I63%25&5@26*JAW%2@6*@6A[62)56652323A%6E*25
E5@1&3+23A%@6+&A43I5I6A%611)5IWG56E6*&563%25%I5I6A%GH62A6F56*6@WJJ*&H635[5&5%1562A62)56
*++G31*FG56GA*%6*^&55J5%2@6*%I6&5G*25I6IA1WJ5%2@63@6%515@@*&H6[A&6*61AJ+G5256I5@1&3+23A%6A[62)56
1AGG*25&*G6*%I62)56%*2W&5965a25%296*%I6+&3A&32H6A[6*%H6G35%@6
UST665)56G3@23%^6FH62)56E5F2A&@6A[6*%H6*11AW%26F52\55%6*6E5F2A&6*%I6*%A2)5&6E5F2A&63@6
*6@2*25J5%26A[6\)*26*++5*&@63%6*6+*&231WG*&6E5F2A&0@6FAAX@6*%I6&51A&I@6*%I6IA5@6%A26&5[G5126*%H6
*IJ3@@3A%6A&61A%1GW@3A%6A[62)56E5F2A&@6&5^*&I3%^62)56*GGA\*%15961G*@@3[31*23A%961)*&*125&3*23A%96
4*G3I32H96A&6+&3A&32H6A[6@W1)6*11AW%2665)56E5F2A&@62*X56%A6+A@323A%63%62)5@5611)5IWG5@6*%I6
12*25J5%2@6*@62A6\)52)5&6@W1)6*11AW%2@6\AWGI6F56*GGA\5I6*@6*6(G*3J96*%6$%25&5@296A&6%A26*GGA\5I6
*26*GG65)56E5F2A&@6*%I6*GG6+*&235@63%63%25&5@26&5@5&456*GG6&3^)2@6\32)6&5@+51262A6@W1)6*11AW%2@6
¦*&3AW@6E5F2A&@6*&56FA&&A\5&@96*%I615&2*3%6A[62)56A2)5&6E5F2A&@6*&56^W*&*%2A&@96W%I5&6+&5+52323A%6
[W%I5I6AFG3^*23A%@6
5)561G*3J@6A[63%I343IW*G61&5I32A&@6[A&96*JA%^6A2)5&62)3%^@96^AAI@96+&AIW12@96@5&4315@961W@2AJ5&6
&5[W%I@96A&62*a5@6*&56G3@25I6*@62)56*JAW%2@65%25&5I6A%62)56E5F2A&@06FAAX@6*%I6&51A&I@6*%I6J*H6%A26
0123456789   6                                  ~6                                            6
               Case 20-10186-JTD         Doc 5     Filed 03/04/20     Page 9 of 76




&5[G51261&5I32@96*GGA\*%15@96A&6A2)5&6*IW@2J5%2@6IW56[&AJ6@W1)61&5I32A&@62A62)56E5F2A&@65)56
E5F2A&@6&5@5&456*GG6A[62)53&6&3^)2@6\32)6&5^*&I62A6@W1)61&5I32@96*GGA\*%15@96*%I6A2)5&6*IW@2J5%2@96
3%1GWI3%^62)56&3^)262A6*@@5&261G*3J@6AF5123A%@6*%IA&6@52A[[@6\32)6&5@+51262A62)56@*J56
-%I5&62)56{qm=><§uj:u<xt;icuq̈qmk<©u:o:;q;qcm<ª=«:f<=mj<{::f<¬EA1X5267A6 ­6C2)56Y5*a6
8&I5&Z#962)56_*%X&W+21H6(AW&26^&*%25I62)56E5F2A&@6*W2)A&32H62A6+*H62)56+&5+52323A%6(G*3J@6A[6
15&2*3%6&5^WG*2A&H6*W2)A&3235@6A%6*11AW%26A[62*a5@6*%I6[55@665)56*JAW%2@6*11&W5I6*%I6+*H*FG56A%6
*11AW%26A[6@W1)6(G*3J@6J*H6%A26F56&5[G5125I6A%62)5611)5IWG564]6
-%I5&62)56{qm=><§uj:u<®q̄<xt;icuq̈qmk<pcm;qmt=;qcm<crg<=mj<o=lz:m;<cr<ou:o:;q;qcm<cd>qk=;qcmf<
qmptuu:j<qm<;i:<cujqm=ul<pctuf:<cr<dtfqm:ff<qm<pcmm:p;qcm<°q;ig<±=uqctf<qmftu=mp:<oc>qpq:f<¬EA1X526
7A6 8­6C2)56Y$%@W&*%1568&I5&Z#962)56_*%X&W+21H6(AW&26^&*%25I62)56E5F2A&@6*W2)A&32H62A6+*H62)56
+&5+52323A%6(G*3J@6A[63%@W&5&@6A%6*11AW%26A[63%@W&*%156+&5J3WJ@961G*3J@96*%I6A2)5&6&5G*25I6
AFG3^*23A%@665)56*JAW%2@6*11&W5I6*%I6+*H*FG56A%6*11AW%26A[6@W1)6(G*3J@6J*H6%A26F56&5[G5125I6A%6
2)5611)5IWG564]<
-%I5&62)56{qm=>6§uj:u<xt;icuq̈qmk<©=lz:m;<cr<®q̄<²:u;=qm<©u:o:;q;qcm<³zo>cl::<²>=qzfg<´mp>tjqmk<
µ=k:fg<n=>=uq:fg<=mj<§;i:u<²czo:mf=;qcmg<®qq̄<²:u;=qm<³zo>cl::<<¶:m:rq;f<=mj<²cmrquzqmk<vqki;<
;c<²cm;qmt:<³zo>cl::<¶:m:rq;f<cm<©cf;o:;q;qcm<¶=fqfg<®qqq̄<v:qzdtuf:z:m;<;c<³zo>cl::f<rcu<
©u:o:;q;qcm<³«o:mf:fg<®q±¯<µq;iic>jqmk<=mj<©=luc>>·v:>=;:j<ª=«:fg<=mj<®±¯<©u:o:;q;qcm<²>=qzf<
§°qmk<;c<xjzqmqf;u=;cuf<=mj<ªiquj·©=u;l<©uc±qj:uf<¬EA1X5267A6 ~­6C2)56Y*^5@68&I5&Z#962)56
_*%X&W+21H6(AW&26^&*%25I62)56E5F2A&@6*W2)A&32H62A6+*H6A&6)A%A&615&2*3%6+&5+52323A%6*%I6+A@2+52323A%6
AFG3^*23A%@6[A&65J+GAH556\*^5@96@*G*&35@96*%I6A2)5&61AJ+5%@*23A%96&53JFW&@*FG565J+GAH556
5a+5%@5@96*%I65J+GAH556J5I31*G6*%I6@3J3G*&6F5%5[32@65)56E5F2A&@6)*456%A26G3@25I6A%611)5IWG56
4]6*%H6\*^56A&6\*^5B&5G*25I6AFG3^*23A%@62)*262)56E5F2A&@6)*456+*3I6+A@2+52323A%6+W&@W*%262A6&5G35[6
^&*%25I6FH61AW&26A&I5&65%25&5I6FH62)56_*%X&W+21H6(AW&26
11)5IWG564]6IA5@6%A263%1GWI5615&2*3%6I5[5&&5I61)*&^5@96I5[5&&5I6G3*F3G3235@96*11&W*G@96A&6^5%5&*G6
&5@5&45@61W1)6*JAW%2@6*&596)A\545&96&5[G5125I6A%62)56E5F2A&@06FAAX@6*%I6&51A&I@6*@6&5W3&5I63%6
*11A&I*%156\32)6|006661W1)6*11&W*G@6*&56^5%5&*G65@23J*25@6A[6G3*F3G3235@6*%I6IA6%A26&5+&5@5%26
@+513[316(G*3J@6*@6A[62)56652323A%6E*2565)56E5F2A&@6)*456J*I56545&H65[[A&262A63%1GWI56*@6
1A%23%^5%296W%G3W3I*25I96A&6I3@+W25I62)56(G*3J6A[6*%H645%IA&6%A263%1GWI5I6A%62)56E5F2A&@06A+5%6
*11AW%2@6+*H*FG562)*263@6*@@A13*25I6\32)6*%6*11AW%262)*26)*@6*%6*11&W*G66
USTK660G2)AW^)6&5*@A%*FG565[[A&2@6)*456F55%6J*I562A65%@W&562)56*11W&*1H6A[611)5IWG56|6
&5^*&I3%^65a51W2A&H61A%2&*12@6*%I6W%5a+3&5I6G5*@5@963%*I45&25%265&&A&@96AJ3@@3A%@6A&6A45&B
3%1GW@3A%6J*H6)*456A11W&&5I63%6+&5+*&3%^611)5IWG56|66(5&2*3%6A[62)563%@2&WJ5%2@6&5[G5125I6A%6
11)5IWG56|6J*H61A%2*3%6&5%5\*G6A+23A%@96^W*&*%255@6A[6+*HJ5%2@96A+23A%@62A6+W&1)*@596&3^)2@6A[6
[3&@26&5[W@*G96*%I6A2)5&6J3@15GG*%5AW@6&3^)2@661W1)6&3^)2@96+A\5&@96IW235@96*%I6AFG3^*23A%@6*&56%A26
@5+*&*25GH6@526[A&2)6A%611)5IWG56|665)56E5F2A&@6)5&5FH65a+&5@@GH6&5@5&4562)56&3^)262A6*@@5&262)*26
*%H63%@2&WJ5%26G3@25I6A%611)5IWG56|63@6*%65a51W2A&H61A%2&*126\32)3%62)56J5*%3%^6A[6@5123A%6 6A[6
2)56_*%X&W+21H6(AI5665)56E5F2A&@6&5@5&456*GG6A[62)53&6&3^)2@961G*3J@96*%I61*W@5@6A[6*123A%6\32)6
&5@+51262A61G*3J@6*@@A13*25I6\32)6*%H61A%2&*12@6*%I6*^&55J5%2@6G3@25I6A%611)5IWG560_963%1GWI3%^6
2)53&6&3^)262A6I3@+W256A&61)*GG5%^562)561)*&*125&3*23A%6A&62)56@2&W12W&56A[6*%H62&*%@*123A%96IA1WJ5%296
A&63%@2&WJ5%26C3%1GWI3%^6*%H63%25&1AJ+*%H6*^&55J5%2#6&5G*25I62A6*61&5I32A&0@61G*3J

0123456789   6                                    6                                             6
              Case 20-10186-JTD         Doc 5    Filed 03/04/20     Page 10 of 76




(5&2*3%61A%[3I5%23*G32H96)AGI6)*&JG5@@96*%I6%A%B1AJ+5256*^&55J5%2@6J*H6%A26F56G3@25I6A%6
11)5IWG56|6$%6*II323A%96*^&55J5%2@6*%I6W%I5&GH3%^6IA1WJ5%2*23A%6&5G*25I62A62)56E5F2A&@06
+&5+52323A%6I5F263@6%A263%1GWI5I63%611)5IWG56|665)56E5F2A&@6&5@5&456*GG6A[62)53&6&3^)2@6\32)6&5@+5126
2A6@W1)6*^&55J5%2@6
(5&2*3%6A[62)561A%2&*12@6*%I6*^&55J5%2@6G3@25I6A%611)5IWG56|6J*H61A%@3@26A[6@545&*G6+*&2@96
3%1GWI3%^6+W&1)*@56A&I5&@96*J5%IJ5%2@96&5@2*25J5%2@96\*345&@96G5225&@96*%I6A2)5&6IA1WJ5%2@62)*26
J*H6%A26F56G3@25I6A%611)5IWG56|6A&62)*26J*H6F56G3@25I6*@6*6@3%^G565%2&H6
5)561A%2&*12@96*^&55J5%2@96*%I6G5*@5@6G3@25I6A%611)5IWG56|6J*H6)*4565a+3&5I6A&6J*H6)*456F55%6
JAI3[35I96*J5%I5I96A&6@W++G5J5%25I6[&AJ623J562A623J56FH64*&3AW@6*J5%IJ5%2@96&5@2*25J5%2@96
\*345&@965@2A++5G615&23[31*25@96G5225&@96J5JA&*%I*96*%I6A2)5&6IA1WJ5%2@963%@2&WJ5%2@96*%I6
*^&55J5%2@62)*26J*H6%A26F56G3@25I62)5&53%6I5@+32562)56E5F2A&@06W@56A[6&5*@A%*FG565[[A&2@62A63I5%23[H6
@W1)6IA1WJ5%2@66]W&2)5&96W%G5@@6A2)5&\3@56@+513[35I6A%611)5IWG56|965*1)65a51W2A&H61A%2&*126A&6
W%5a+3&5I6G5*@56G3@25I62)5&5A%6@)*GG63%1GWI56*GG65a)3F32@96@1)5IWG5@96&3I5&@96JAI3[31*23A%@96
I51G*&*23A%@96*J5%IJ5%2@96@W++G5J5%2@96*22*1)J5%2@96&5@2*25J5%2@96A&6A2)5&6*^&55J5%2@6J*I56
I3&512GH6A&63%I3&512GH6FH6*%H6*^&55J5%2963%@2&WJ5%296A&6A2)5&6IA1WJ5%262)*263%6*%H6J*%%5&6*[[512@6
@W1)65a51W2A&H61A%2&*126A&6W%5a+3&5I6G5*@596\32)AW26&5@+51262A6\)52)5&6@W1)6*^&55J5%2963%@2&WJ5%296
A&6A2)5&6IA1WJ5%263@6G3@25I62)5&5A%66$%6@AJ561*@5@962)56@*J56@W++G35&6A&6+&A43I5&6*++5*&@6JWG23+G56
23J5@6A%611)5IWG56|665)3@6JWG23+G56G3@23%^63@63%25%I5I62A6&5[G5126I3@23%126*^&55J5%2@6F52\55%62)56
*++G31*FG56E5F2A&6*%I6@W1)6@W++G35&6A&6+&A43I5&6
                  UVVUVURTQVPUPPRPPRQNPPOP
PPOP66$%612*25J5%2696I3@FW&@5J5%2@6J*I56A%6*11AW%26A[6JWG23+G563%4A315@6J*H6F56
&5[G5125I6*@6*6@3%^G56+*HJ5%2
0GG6I3@FW&@5J5%2@6G3@25I63%612*25J5%266*&56J*I562)&AW^)62)56E5F2A&@061*@)6J*%*^5J5%26@H@25J96
JA&56[WGGH6I5@1&3F5I63%62)56(*@)62*%*^5J5%262A23A%6E*25@6G3@25I63%612*25J5%266&5[G51262)56I*25@6
W+A%6\)31)62)56E5F2A&62&*%@[5&&5I6[W%I@62A62)56&5G54*%26+*H556A&6I3@FW&@3%^6*^5%26(5&2*3%6
I3@FW&@5J5%2@6J*H6F565a1GWI5I6[&AJ612*25J5%26963%1GWI3%^6I3@FW&@5J5%2@62A63%@3I5&@6*%I6
I3@FW&@5J5%2@62A615&2*3%6&52*3%5I6+&A[5@@3A%*G@6C&5+A&25I65G@5\)5&5#6
PPOP¥666*HJ5%2@6J*I562A63%I343IW*G63%@3I5&@6)*456F55%6&5+A&25I63%6*^^&5^*256*JAW%2@6FH6
F*@3@6A[6I3@2&3FW23A%61W1)6+*HJ5%2@6&5[G51265a+5%@56&53JFW&@5J5%2@6+*3I6I3&512GH62A62)563%I343IW*G6
3%@3I5&96*%I6IA6%A263%1GWI56FW@3%5@@65a+5%@5@63%1W&&5I6FH62)563%I343IW*G63%@3I5&6\)5%6+*3I6I3&512GH6
FH62)561AJ+*%H62A6*62)3&I6+*&2H963%1GWI3%^6W%I5&61A&+A&*2561*&I6+&A^&*J@6_5%5[326*JAW%2@6
*22&3FW25I62A63%@3I5&6*&56F*@5I6A%65J+GAH5&61A@2@6A%6*6+5&65J+GAH556F*@3@6*%I6IA6%A26%515@@*&3GH6
&5[G51262)565J+GAH5&61A@263%1W&&5I6[A&65*1)65J+GAH55
5&*%@[5&@6A[61*@)6A&6*@@52@6*&56G3@25I6A%6*62&*%@[5&6F*@3@6F52\55%6E5F2A&@66$%25&1AJ+*%H6+*H*FG56
*%I6&51534*FG56F*G*%15@6*@6A[62)56652323A%6E*2561*%6F56[AW%I6A%611)5IWG564]6*%I611)5IWG560_6
PPOP¤665)561)*&32*FG561A%2&3FW23A%62&*%@[5&@6G3@25I63%612*25J5%266J*H63%1GWI561W@2AJ5&6
IA%*23A%@6*GA%^6\32)6E5F2A&6J*21)3%^6[W%I@6


0123456789   6                                 896                                            6
              Case 20-10186-JTD         Doc 5    Filed 03/04/20     Page 11 of 76




PPOP¸66$%62)56A&I3%*&H61AW&@56A[6FW@3%5@@9645%IA&@62A62)56E5F2A&@6J*H6+&A43I56[3a2W&5@6A&6
I3@+G*H61*@5@62A6*@@3@263%62)56@5GG3%^6A[62)53&6+&AIW12@665)56E5F2A&@6IA6%A26J*3%2*3%6*6@1)5IWG56A[6
2)5@56325J@6
PPOP¸¡66$%[A&J*23A%6G3@25I63%612*25J5%26 63@6F*@5I6A%6F5@26)3@2A&31*G61A&+A&*256@2&W12W&56
3%[A&J*23A%6*4*3G*FG566(5&2*3%6I*25@6A[6A\%5&@)3+6J*H6F56*++&Aa3J*256*%I615&2*3%6)3@2A&31*G6
*II&5@@63%[A&J*23A%6J*H6F56W%*4*3G*FG56[A&65%23235@62)*26%A6GA%^5&65a3@266
PPOP¸£668\%5&@)3+63%25&5@2@6G3@25I63%612*25J5%26~6&5[G5126@)*&5@6I3&512GH6)5GI

                           ¬v:z=qmj:u<cr<o=k:<qm;:m;qcm=>>l<>:r;<d>=m¹­6
6




0123456789   6                                 886                                           6
                   Case 20-10186-JTD      Doc 5      Filed 03/04/20   Page 12 of 76


º»¼½¾¿ÀÁÂÃÄ½ÅÆÁÇÈÁÉÃÊËÅÀÌÁÍºÌÁººÎ
                                              ÏÅËÃÐÃÄÅ
           ÑÒÓÔÒÔÕÖ




                                                                                          ×ÌÖÑÔÌÒØÙÚÒÒ
                                                                                  ÝÁ»ÞßÅÆÅÄàáÞÅßÁÃàÇ»ÞÆÀ

                                                                                          ÔÌ×ØÛÌÒØÙÚÒÛ
                                                                                  ÝÁ»ÞßÅÆÅÄàáÞÅßÁÃàÇ»ÞÆÀ

                                                                                          ÙÌÔÖØÌÒÜØÚÒÛ
                                                                                  ÝÁ»ÞßÅÆÅÄàáÞÅßÁÃàÇ»ÞÆÀ




                                                                                                   ÒÚÒÒ



                                    ×Ã                                                             ÒÚÒÒ
                                                                                  ÝÁ»ÞßÅÆÅÄàáÞÅßÁÃàÇ»ÞÆÀ

                                         ×â                                              ÔÖÌ×ÕÑÌÛÑÛÚÖØ


                                                                                         ÔÖÌ×ÕÑÌÛÑÛÚÖØ
                                                                                  ÝÁ»ÞßÅÆÅÄàáÞÅßÁÃàÇ»ÞÆÀ
                         Case 20-10186-JTD     Doc 5    Filed 03/04/20   Page 13 of 76



           º»¼½¾¿ÀÁÂÃÄ½ÅÆÁÇÈÁÉÃÊËÅÀÌÁÍºÌÁººÎ
                                                       ÏÅËÃÐÃÄÅ
                      ÑÒÓÔÒÔÕÖ




ã


                                                                                         ÔÒÌÒÒÒÚÒÒ


    ÉÇÞÅ                                                                                     ÒÚÒÒ


    ÉÇÞÅ                                                                                     ÒÚÒÒ

                                                                                         ÔÒÌÒÒÒÚÒÒ




ã



    äÅÅÁåÆÆÃ¼æÅßÁçáßÅÄ                                                                     ×Ì×ÖØÚÒÒ
                         Case 20-10186-JTD    Doc 5   Filed 03/04/20   Page 14 of 76


          º»¼½¾¿ÀÁÂÃÄ½ÅÆÁÇÈÁÉÃÊËÅÀÌÁÍºÌÁººÎ                                ÑÒÓÔÒÔÕÖ



    äÅÅÁåÆÆÃ¼æÅßÁçáßÅÄ                                                                 ÔÑÌÛÑØÚ×Ñ

                                                                                       ÔÙÌÕÕÕÚ×Ñ




ã




                                                                                           ÒÚÒÒ



ã




                                                                                          ÒÚÒÒ
                       Case 20-10186-JTD             Doc 5   Filed 03/04/20   Page 15 of 76


          º»¼½¾¿ÀÁÂÃÄ½ÅÆÁÇÈÁÉÃÊËÅÀÌÁÍºÌÁººÎ                                           ÑÒÓÔÒÔÕÖ




 ã



ÉÇÞÅ                                                                                                   ÒÚÒÒ

ÉÇÞÅ                                                                                                   ÒÚÒÒ

äÆÇÄÅÁèÞéÅÞÆÇÄ¾                               ÔÔëÒÜëÑÒÔÜ         ×ÕÔÌÕÙÛÚÒÒ   ÉÅÆÁìÇÇ½ÁíÃË»Å      ×ÕÔÌÕÙÛÚÒÒ

ÉÇÞÅ                                                                                                   ÒÚÒÒ

                                                                                                  ×ÕÔÌÕÙÛÚÒÒ


 ã

 ã                         ÁêÞßÅÆÅÄàáÞÅß                                          ÁêÞßÅÆÅÄàáÞÅß
 ã



 ã
                         Case 20-10186-JTD    Doc 5   Filed 03/04/20    Page 16 of 76



          º»¼½¾¿ÀÁÂÃÄ½ÅÆÁÇÈÁÉÃÊËÅÀÌÁÍºÌÁººÎ                                    ÑÒÓÔÒÔÕÖ


                                                                                               ÒÚÒÒ




 ã




ÍáîÆ»ÄÅÀÁÃÞßÁÍ»ÄÞáÆ»ÄÅ                                      ÖÒ×ÚÜÔ     ÉÅÆÁìÇÇ½ÁíÃË»Å       ÖÒ×ÚÜÔ

ÉÇÞÅ                                                                                          ÒÚÒÒ

ÎÇàÊ»ÆÅÄÀÁÃÞßÁäÇÈÆÐÃÄÅ                                    ÖØÌÙÜÙÚÙÖ    ÉÅÆÁìÇÇ½ÁíÃË»Å     ÖØÌÙÜÙÚÙÖ


     ÉÇÞÅ                                                                                     ÒÚÒÒ


                                                                                          Ö×ÌØÒÛÚÖÙ


ã

ã
                        Case 20-10186-JTD      Doc 5   Filed 03/04/20    Page 17 of 76



           º»¼½¾¿ÀÁÂÃÄ½ÅÆÁÇÈÁÉÃÊËÅÀÌÁÍºÌÁººÎ                                      ÑÒÓÔÒÔÕÖ




ã




    ÉÇÞÅ                                                                                          ÒÚÒÒ




    ÉÇÞÅ                                                                                          ÒÚÒÒ


    ÉÇÞÅ                                                                                          ÒÚÒÒ



äÆÇÄÅÁÍáîÆ»ÄÅÀÁÃÞßÁïð»áÊàÅÞÆ                              ÖÔÛÌÙÛÕÚÛÛ    ÉÅÆÁìÇÇ½ÁíÃË»Å       ÖÔÛÌÙÛÕÚÛÛ

                                                                                             ÖÔÛÌÙÛÕÚÛÛ



ã

ã
                      Case 20-10186-JTD     Doc 5   Filed 03/04/20     Page 18 of 76


        º»¼½¾¿ÀÁÂÃÄ½ÅÆÁÇÈÁÉÃÊËÅÀÌÁÍºÌÁººÎ                                     ÑÒÓÔÒÔÕÖ




ã




    äÅÅÁåÆÆÃ¼æÅßÁçáßÅÄ                                 ×ÌÖÑÔÌÒØÙÚÒÒ                              ×ÌÖÑÔÌÒØÙÚÒÒ
                                                                                         ÝÁ»ÞßÅÆÅÄàáÞÅßÁÃàÇ»ÞÆÀ




                                                                                                 ×ÌÖÑÔÌÒØÙÚÒÒ
                                                                                         ÝÁ»ÞßÅÆÅÄàáÞÅßÁÃàÇ»ÞÆÀ


ã
ã




ã



ÉÇÞÅ                                                                                                     ÒÚÒÒ
ÉÇÞÅ                                                                                                     ÒÚÒÒ
ºáð»ÇÄÁºá¼ÅÞÀÅ                                            Ñ×ØÌÔØÛÚ×Ô   ÉÅÆÁìÇÇ½ÁíÃË»Å             Ñ×ØÌÔØÛÚ×Ô
ÉÇÞÅ                                                                                                     ÒÚÒÒ
ÉÇÞÅ                                                                                                     ÒÚÒÒ
ÉÇÞÅ                                                                                                     ÒÚÒÒ
                                                                                                  Ñ×ØÌÔØÛÚ×Ô
                     Case 20-10186-JTD      Doc 5   Filed 03/04/20   Page 19 of 76



        º»¼½¾¿ÀÁÂÃÄ½ÅÆÁÇÈÁÉÃÊËÅÀÌÁÍºÌÁººÎ                                 ÑÒÓÔÒÔÕÖ


ã

ã

ã




ã


ÉÇÞÅ                                                                                                 ÒÚÒÒ


ÉÇÞÅ                                                                                                 ÒÚÒÒ


äÅÅÁåÆÆÃ¼æÅßÁçáßÅÄ                                                                                   ÒÚÒÒ
                                                                                     ÝÁ»ÞßÅÆÅÄàáÞÅßÁÃàÇ»ÞÆÀ

ÉÇÞÅ                                                                                                 ÒÚÒÒ




ÉÇÞÅ                                                                                                 ÒÚÒÒ



ÉÇÞÅ                                                                                                 ÒÚÒÒ

ÉÇÞÅ                                                                                                 ÒÚÒÒ

                                                                                                     ÒÚÒÒ
                                                                                     ÝÁ»ÞßÅÆÅÄàáÞÅßÁÃàÇ»ÞÆÀ

ã
              Case 20-10186-JTD     Doc 5   Filed 03/04/20               Page 20 of 76



º»¼½¾¿ÀÁÂÃÄ½ÅÆÁÇÈÁÉÃÊËÅÀÌÁÍºÌÁººÎ                                                   ÑÒÓÔÒÔÕÖ




                                                        ÔÒÌÒÒÒÚÒÒ
                                                        ÔÙÌÕÕÕÚ×Ñ

                                                            ÒÚÒÒ
                                                            ÒÚÒÒ
                                                       ×ÕÔÌÕÙÛÚÒÒ
                                                            ÒÚÒÒ

                                                        Ö×ÌØÒÛÚÖÙ
                                                       ÖÔÛÌÙÛÕÚÛÛ
                                                                                     ×ÞÌÖÅÑßÔÁÃÌÒàÇ
                                                                           ÝÁ»ÞßÅÆÅÄàá            ØÙ»ÚÒÞÒÆÀ
                                                       Ñ×ØÌÔØÛÚ×Ô
                                                              ÒÚÒÒ
                                                ÝÁ»ÞßÅÆÅÄàáÞÅßÁÃàÇ»ÞÆÀ
                                                       ÔÌ×ØÛÌÒØÙÚÒÛ                   ×ÌÖÑÔÌÒØÙÚÒÒ
                                            ÝÁ»ÞßÅÆÅÄàáÞÅßÁÃàÇ»ÞÆÀ         ÝÁ»ÞßÅÆÅÄàáÞÅßÁÃàÇ»ÞÆÀ


                                                                                                                      ÙÌÔÖØÌÒÜØÚÒÛ
                                                                                                              ÝÁ»ÞßÅÆÅÄàáÞÅßÁÃàÇ»ÞÆÀ
                         Case 20-10186-JTD                Doc 5       Filed 03/04/20           Page 21 of 76


  ÏÅâÆÇÄÁÉÃàÅº»¼½¾¿ÀÁÂÃÄ½ÅÆÁÇÈÁÉÃÊËÅÀÌÁÍºÌÁººÎ                                                     ÎÃÀÅÁÉ»àâÅÄÑÒÓÔÒÔÕÖ
                                                 óóòøóþþòü2þüú3þòõóùúü2þõù÷òõø
                                üõøþþ5òóøöùúþþÏÅÊÇÀáÆÀÌÁáÞ¼Ë»ßáÞÁÀÅ¼»ÄáÆ¾ÁßÅÊÇÀáÆÀÁÃÞßÁ»ÆáËáÆ¾ÁßÅÊÇÀáÆÀ

ñòóôõö÷øöùú                                                  ûüýòþù0þ1ù23òõþù0þ3ò÷ùóöø                     45õõòúøþ6ü25òþù0þ3ò7øùõ8óþöúøòõòóø
9ÃÀÁÏÅÊÇÀáÆ                                                  Íº                                                                      ×Ì×ÖØÚÒÒ
                                                                                                                                 




                                                                ÃÅÁÔÁÇÈÁÔ
                          Case 20-10186-JTD               Doc 5       Filed 03/04/20          Page 22 of 76


  ÏÅâÆÇÄÁÉÃàÅº»¼½¾¿ÀÁÂÃÄ½ÅÆÁÇÈÁÉÃÊËÅÀÌÁÍºÌÁººÎ                                                   ÎÃÀÅÁÉ»àâÅÄÑÒÓÔÒÔÕÖ
                                                  óóòøóþþòü2þüú3þòõóùúü2þõù÷òõø
               üõøþþ5òóøöùúþ$þÄÅÊÃ¾àÅÞÆÀÌÁáÞ¼Ë»ßáÞÁÊÄÅÊÃ¾àÅÞÆÀÁÇÞÁÅîÅ¼»ÆÇÄ¾Á¼ÇÞÆÄÃ¼ÆÀÌÁËÅÃÀÅÀÌÁáÞÀ»ÄÃÞ¼ÅÌÁÆÃîÅÀÌÁÃÞßÁÄÅÞÆ

ñòóôõö÷øöùú                                                  ûüýòþù0þ1ù23òõþù0þ÷õò÷üýòúø                45õõòúøþ6ü25òþù0þ3ò7øùõ8óþöúøòõòóø
ÂÇÞÆæË¾ÁäÃËÅÀÁ!ÃîÁïÀÆáàÃÆÅÀ                                  ÍËÇÄáßÃÁÏÅÊÃÄÆàÅÞÆÁÇÈÁçÅéÅÞ»Å                                       ÔÑÌÛÑØÚ×Ñ
                                                                                                                              "#




                                                                ÃÅÁÔÁÇÈÁÔ
                         Case 20-10186-JTD                 Doc 5       Filed 03/04/20           Page 23 of 76


ÏÅâÆÇÄÁÉÃàÅ        º»¼½¾¿ÀÁÂÃÄ½ÅÆÁÇÈÁÉÃÊËÅÀÌÁÍºÌÁººÎ                                                 ÎÃÀÅÁÉ»àâÅÄ            ÑÒÓÔÒÔÕÖ
                                                    óóòøóþþòü2þüú3þòõóùúü2þõù÷òõø
        üõøþ*þ5òóøöùúþþåÞ¾Áâ»áËßáÞÌÁÇÆæÅÄÁáàÊÄÇéÅßÁÄÅÃËÁÅÀÆÃÆÅÌÁÇÄÁËÃÞßÁÐæá¼æÁÆæÅÁßÅâÆÇÄÁÇÐÞÀÁÇÄÁáÞÁÐæá¼æÁÆæÅÁßÅâÆÇÄÁæÃÀÁÃÞÁáÞÆÅÄÅÀÆ

ñòóôõö÷øöùúþüú3þ2ùôüøöùúþù0þ     ûüø5õòþüú3þò%øòúøþù0þ            ûòøþ7ùù&þ6ü25òþù0þ 'ü25üøöùúþýòø1ù3þ5óò3þ 45õõòúøþ6ü25òþù0þ
÷õù÷òõø                         3ò7øùõ8óþöúøòõòóø                3ò7øùõ8óþöúøòõòóø 0ùõþô5õõòúøþ6ü25ò       3ò7øùõ8óþöúøòõòóø
ÎÃÊáÆÃËÁºÅÃÀÅÀ                   ÎÃÊáÆÃËÁºÅÃÀÅÀ                              ÑÌÑØÑÌÛÖ×ÚÒÒÉÅÆÁìÇÇ½ÁíÃË»Å                   ÑÌÑØÑÌÛÖ×ÚÒÒ
ºÅÃÀÅÁ(ÇËßÁèàÊÄÇéÅàÅÞÆÀ          ºÅÃÀÅÁ(ÇËßÁèàÊÄÇéÅàÅÞÆÀ                     ÛÌÛÙÕÌÖÕÑÚÒÒÉÅÆÁìÇÇ½ÁíÃË»Å                   ÛÌÛÙÕÌÖÕÑÚÒÒ
Éå ÑØ                             ÄÇÊÅÄÆ¾ÁºÅÃÀÅ                            ÁêÞßÅÆÅÄàáÞÅßÉëå                             ÁêÞßÅÆÅÄàáÞÅß
ÛÕÔ×Á!ÃàáÃàáÁ!ÄÃáËÁï
ÉÃÊËÅÀÌÁÍºÁÛØÔÔÑ
                                                                                                                                "
                                                                                                                        )þ5ú3òøòõýöúò3þüýù5úøó




                                                                ÃÅÁÔÁÇÈÁÔ
                         Case 20-10186-JTD                Doc 5       Filed 03/04/20           Page 24 of 76


ÏÅâÆÇÄÁÉÃàÅº»¼½¾¿ÀÁÂÃÄ½ÅÆÁÇÈÁÉÃÊËÅÀÌÁÍºÌÁººÎ                                                        ÎÃÀÅÁÉ»àâÅÄÑÒÓÔÒÔÕÖ
                                                   óóòøóþþòü2þüú3þòõóùúü2þõù÷òõø
                                       üõøþ""þ5òóøöùúþ#þèÞÆÅÄÅÀÆÀÁáÞÁáÞÀ»ÄÃÞ¼ÅÁÊÇËá¼áÅÀÁÇÄÁÃÞÞ»áÆáÅÀ

ñòóôõö÷øöùú                                 ù2öôþø÷ò                           ù2öôþú5ý7òõ               45õõòúøþ6ü25òþù0þ3ò7øùõ8óþ
                                                                                                              öúøòõòóø
åè9                                        ÏáÄÅ¼ÆÇÄÀÁÃÞßÁ+ÈÈá¼ÅÄÀÁºáÃâáËáÆ¾Á      ÒÛÓÜÕÑÓØÙÓ×Ö                                ÁêÞßÅÆÅÄàáÞÅß
                                           èÞÀ»ÄÃÞ¼Å
åè9                                        Íáß»¼áÃÄ¾ÁºáÃâáËáÆ¾ÁèÞÀ»ÄÃÞ¼Å          ÒÛÓÜÕÑÓ×ÛÓ×Ü                                ÁêÞßÅÆÅÄàáÞÅß
åàÅÄá¼ÃÞÁ,»Äá¼æÁèÞÀ»ÄÃÞ¼ÅÁÎÇàÊÃÞ¾          -ÇÄ½ÅÄ¿ÀÁÎÇàÊÅÞÀÃÆáÇÞ                  -ÎÁÒÒÙÜÜÑØÓÒØ                               ÁêÞßÅÆÅÄàáÞÅß
åÄÇÞÃ»ÆÁ9ÄÅÃÆÁÎÅÞÆÄÃËÁèÞÀ»ÄÃÞ¼ÅÁÎÇàÊÃÞ¾ ì»ÀáÞÅÀÀÁå»ÆÇàÇâáËÅ                      ìåÜØÒÙÑÜÕÓÒÒ                                ÁêÞßÅÆÅÄàáÞÅß
åÄÇÞÃ»ÆÁ9ÄÅÃÆÁÎÅÞÆÄÃËÁèÞÀ»ÄÃÞ¼ÅÁÎÇàÊÃÞ¾ 9ÅÞÅÄÃËÁºáÃâáËáÆ¾Á.Áºáð»ÇÄ               ÍÂÜØÒÙÑÜÕÓÒÒ                                ÁêÞßÅÆÅÄàáÞÅß
åÄÇÞÃ»ÆÁèÞÀ»ÄÃÞ¼ÅÁÎÇàÊÃÞ¾                 ì»ÀáÞÅÀÀÁå»ÆÇàÇâáËÅ                    ìåÜØÒÙÑÜÔÓÒÒ                                ÁêÞßÅÆÅÄàáÞÅß
åÄÇÞÃ»ÆÁèÞÀ»ÄÃÞ¼ÅÁÎÇàÊÃÞ¾                 9ÅÞÅÄÃËÁºáÃâáËáÆ¾Á.Áºáð»ÇÄ             ÍÂÓÜØÒÙÑÜÔÓÒÒ                               ÁêÞßÅÆÅÄàáÞÅß
å/åë/º                                     ïàÊËÇ¾àÅÞÆÁÄÃ¼Æá¼ÅÀÁºáÃâáËáÆ¾Á         ìÂÒÒÒÛØÛÑÑï ÔÜå                             ÁêÞßÅÆÅÄàáÞÅß
                                           èÞÀ»ÄÃÞ¼Å
Îæ»ââ                                      Î¾âÅÄÁºáÃâáËáÆ¾ÁèÞÀ»ÄÃÞ¼Å              ï+ÉÁ9ØÖÙÙÔÖÜÑÁÒÒÔ                           ÁêÞßÅÆÅÄàáÞÅß
Îæ»ââ                                        ÇËË»ÆáÇÞÁºáÃâáËáÆ¾ëÁêÞßÅÄÄÇ»ÞßÁ        ºÁ9ÑÔÜÙÙÒÑÒÁÒÔÖ                          ÁêÞßÅÆÅÄàáÞÅß
                                           äÆÇÄÃÅÁ!ÃÞ½ÁºáÃâáËáÆ¾ÁèÞÀ»ÄÃÞ¼Å
9ÄÅÃÆÁåàÅÄá¼ÃÞÁèÞÀ»ÄÃÞ¼ÅÁÎÇàÊÃÞ¾ëäÆÅÄËáÞÁ êàâÄÅËËÃÁÇËá¼¾ÁÓÁÑ×ÌÒÒÒÌÒÒÒ            êÂìÜÜÜÜÙ×Û                                  ÁêÞßÅÆÅÄàáÞÅß
çáÀ½
ºËÇ¾ß¿ÀÁÇÈÁºÇÞßÇÞÁëÁìÅÃ0ËÅ¾ÁèÞÀ»ÄÃÞ¼ÅÁ     ïàÊËÇ¾àÅÞÆÁÄÃ¼Æá¼ÅÀÁºáÃâáËáÆ¾ÁÓÁ       ìÒ×ÒÜÍèÉÂ-ÔÜÒÔÁÔÖÙ                          ÁêÞßÅÆÅÄàáÞÅß
ÎÇàÊÃÞ¾                                      ÔÌÒÒÒÌÒÒÒÁËáàáÆ
+æáÇÁì»ÄÅÃ»ÁÇÈÁ-ÇÄ½ÅÄÀÁÎÇàÊÅÞÀÃÆáÇÞ        ÂÇÞÇÊÇËáÀÆá¼ÁäÆÃÆÅ                     ÔÖÙØÜ×Ô                                     ÁêÞßÅÆÅÄàáÞÅß
+æáÇÁì»ÄÅÃ»ÁÇÈÁ-ÇÄ½ÅÄÀÁÎÇàÊÅÞÀÃÆáÇÞ        ÂÇÞÇÊÇËáÀÆá¼ÁäÆÃÆÅ                     ÕÒÛÛÕÙÙ                                     ÁêÞßÅÆÅÄàáÞÅß
  áÞÞÃ¼ÇËÁåÀÀ»ÄÃÞ¼Å                        -ÇÄ½ÅÄ¿ÀÁÎÇàÊÅÞÀÃÆáÇÞ                  ØÔÕ×ÛÙÕ                                     ÁêÞßÅÆÅÄàáÞÅß
íÃÄáÇ»À                                      ÄÇÊÅÄÆ¾ÁèÞÀ»ÄÃÞ¼Å                    ÛÛÙÓÔÓÏïÏºÂØ                                ÁêÞßÅÆÅÄàáÞÅß
íÃÄáÇ»À                                    äÆÇ¼½Á!æÄÇ»æÊ»ÆÁèÞÀ»ÄÃÞ¼Å             ÛÛÙÓÔÓä! ÒÒÕ                                ÁêÞßÅÆÅÄàáÞÅß
-¾ÇàáÞÁì»ÄÅÃ»ÁÇÈÁ-ÇÄ½ÅÄÀÁÎÇàÊÅÞÀÃÆáÇÞ ÂÇÞÇÊÇËáÀÆá¼ÁäÆÃÆÅ                         ÒÒ×ÒÑÔ×ÜÑ                                   ÁêÞßÅÆÅÄàáÞÅß
                                                                                                                                     
                                                                                                                   )þ5ú3òøòõýöúò3þüýù5úøó




                                                                   ÃÅÁÔÁÇÈÁÔ
                   Case 20-10186-JTD             Doc 5         Filed 03/04/20   Page 25 of 76



    º»¼½¾¿ÀÁÂÃÄ½ÅÆÁÇÈÁÉÃÊËÅÀÌÁÍºÌÁººÎ
                                                            ÏÅËÃÐÃÄÅ
                ÑÒÓÔÒÔÕÖ




ã




                                        1234567289:28;62<




                                        1234567289:28;62<




                                                                                                ÒÚÒÒ

                                                                                                       Ñ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20           Page 26 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ               ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC

eNfgh
  NNNNNNiNeNjk
            NNNNNNNOPQRNSRTUVQNRWNXUNYWRPZPU[NZWVN\N]U^RN_`VU\[aNOPQRU[NPbNc\VRNd
öóøþöúþü2÷1ü7òøöôü2þùõ3òõþüúþùø1òõóþI1ùþý5óøþ7òþúùøö0öò3þ0ùõþüþ3ò7øþü2õòü3þ2öóøò3þöúþüõøþ"þJ%üý÷2òóþù0þòúøöøöòóþø1üøþýüþ7òþ2öóøò3þüõòþôù22òôøöùúþ
üKòúôöòóþüóóöKúòòóþù0þô2üöýóþ2öóøò3þü7ù6òþüú3þüøøùõúòóþ0ùõþóòô5õò3þôõò3öøùõó
L0þúùþùø1òõþúòò3þøùþ7òþúùøö0öò3þ0ùõþø1òþ3ò7øóþ2öóøò3þöúþüõøþ"þ3ùþúùøþ0ö22þù5øþùõþó57ýöøþø1öóþ÷üKòþL0þü33öøöùúü2þ÷üKòóþüõòþúòò3ò3þôù÷þø1öóþ÷üKò
                                                                                                                                                                         úþI1öô1þ2öúòþöúþüõøþ"þ üóøþþ3öKöøóþù0þ
   þþþþþþþûüýòþüú3þü33õòóó                                                                                                                                             3ö3þù5þòúøòõþø1òþ        üôôù5úøþú5ý7òõþ
                                                                                                                                                                       õò2üøò3þôõò3öøùõM         0ùõþø1öóþòúøöø




+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖÏ                                 +ÈÈá¼áÃËÁÃÄÆÁÑÁÇÈÁ=ô1ò352òþñþ4õò3öøùõóþ>1ùþ?ü6òþ42üöýóþ=òô5õò3þ7þõù÷òõø                                                                                                ÃÅÁÑÁÇÈÁÑ
                       Case 20-10186-JTD           Doc 5          Filed 03/04/20   Page 27 of 76



          º»¼½¾¿ÀÁÂÃÄ½ÅÆÁÇÈÁÉÃÊËÅÀÌÁÍºÌÁººÎ
                                                             ÏÅËÃÐÃÄÅ
           ÑÒÓÔÒÔÕÖ




ã



Î+ººèïçÁÎ+êÉ!l                                                                         ÁêÞßÅÆÅÄàáÞÅß
Î+êÉ!lÁÎ+êç!Á(+êäï                            ã
ÛÑÜÔÁ!åÂèåÂèÁ!çåèºÁïåä!
Éå ºïäÌÁÍºÁÛØÔÔÑ                              ã

êÞßÅÆÅÄàáÞÅß                                  ºá¼ÅÞÀÅÀÁÃÞßÁÍÅÅÀ

                                              ã
                       Õ

Î+ººèïçÁÎ+êÉ!l                                                                         ÁêÞßÅÆÅÄàáÞÅß
Î+êÉ!lÁÎ+êç!Á(+êäï                            ã
ÛÑÜÔÁ!åÂèåÂèÁ!çåèºÁïåä!
Éå ºïäÌÁÍºÁÛØÔÔÑ                              ã

êÞßÅÆÅÄàáÞÅß                                   ÄÇÊÅÄÆ¾Á!Ãî

                                              ã
                       Õ

Ïïºå-åçïÁäïÎçï!åçlÁ+ÍÁä!å!ï                                                            ÁêÞßÅÆÅÄàáÞÅß
ØÒÔÁÍïÏïçåºÁä!çïï!ÌÁäêè!ïÁØ                   ã
Ï+íïçÌÁÏïÁÔÜÜÒÔ                               ã

êÞßÅÆÅÄàáÞÅß                                  ºá¼ÅÞÀÅÀÁÃÞßÁÍÅÅÀ

                                              ã
                       Õ

                                                                                                       ØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20           Page 28 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ               ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  
          
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁ
ÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁèÈÁÞÇÁÃßßáÆáÇÞÃËÁçè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ ùøü2þô2üöý                                                                                               õöùõöøþüýù5úø

ÑÚØ õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                           ÁêÞßÅÆÅÄàáÞÅßÁÁÁÁÁÁ                                                                        ÁÁÁÁ
                                                                                                                                                                                                                                                                     ÁÁÁÁÁÁÁ
      Íº+çèÏåÁÏï åç!ÂïÉ!Á+ÍÁçïíïÉêï               óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ×Ò×ÒÁ-ïä!Á!ïÉÉïääïïÁä!çïï!                  mnopDCqrrCsnqsCqttruv
      !åººå(åääïïÌÁÍºÁÛÑÛÜÜÓÒÔÒÒ                  þþþã
                                                  þþþã                                                  þ




                                                  þþþ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3             wüóöóþ0ùõþø1òþô2üöý
      êÞßÅÆÅÄàáÞÅß                                èÞ¼ÇàÅÁ!Ãî
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ            Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
      =÷òôö0þôù3òþó57óòôøöùúþù0þLLxþ5úóòô5õò3þÁ
                                                  þ
                                                   ãÁÁÁÉÇ
                                                   þþþþþlÅÀ
      ô2üöý þyyz{|}|~|zzzÕ

ÑÚ× õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                           ÁêÞßÅÆÅÄàáÞÅßÁÁÁÁÁÁ                                                                        ÁÁÁÁ
                                                                                                                                                                                                                                                                     ÁÁÁÁÁÁÁ
      Íº+çèÏåÁÏï åç!ÂïÉ!Á+ÍÁçïíïÉêï               óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ×Ò×ÒÁ-ïä!Á!ïÉÉïääïïÁä!çïï!                  mnopDCqrrCsnqsCqttruv
      !åººå(åääïïÌÁÍºÁÛÑÛÜÜÓÒÔÒÒ                  þþþã
                                                  þþþã                                                  þ




                                                  þþþ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3             wüóöóþ0ùõþø1òþô2üöý
      êÞßÅÆÅÄàáÞÅß                                äÃËÅÀÁÃÞßÁêÀÅÁ!Ãî
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ            Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
      =÷òôö0þôù3òþó57óòôøöùúþù0þLLxþ5úóòô5õò3þÁãÁÁÁÉÇ
                                                  þþþþþþlÅÀ
      ô2üöý þyyz{|}|~|zzzÕ

ÑÚÖ õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                           ÁêÞßÅÆÅÄàáÞÅßÁÁÁÁÁÁ                                                                        ÁÁÁÁ
                                                                                                                                                                                                                                                                     ÁÁÁÁÁÁÁ
      Íº+çèÏåÁÏï åç!ÂïÉ!Á+ÍÁä!å!ï                 óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      Ïèíèäè+ÉÁ+ÍÁÎ+ç +çå!è+Éä                    mnopDCqrrCsnqsCqttruv
      ÎºèÍ!+ÉÁìºÏ9ÌÁÍèÎ!è!è+êäÁÉåÂïÁçï9èä!å!è+É þþþã
      ÑÖÖÔÁï/ïÎê!èíïÁÎïÉ!ïçÁÎèç                   þþþã
      !åººå(åääïïÌÁÍºÁÛÑÛÒÔ
                                                                                                        þ




                                                  þþþ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3             wüóöóþ0ùõþø1òþô2üöý
      êÞßÅÆÅÄàáÞÅß                                ºá¼ÅÞÀÅÀÁÃÞßÁÍÅÅÀ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ            Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
      =÷òôö0þôù3òþó57óòôøöùúþù0þLLxþ5úóòô5õò3þÁ
                                                  þ
                                                   ãÁÁÁÉÇ
                                                   þþþþþlÅÀ
      ô2üöý þyyz{|}|~|zzzÕ

ÑÚÙ õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                           ÁêÞßÅÆÅÄàáÞÅßÁÁÁÁÁÁ                                                                        ÁÁÁÁ
                                                                                                                                                                                                                                                                     ÁÁÁÁÁÁÁ
      Íº+çèÏåÁÏï !Á+ÍÁå9çèÎêº!êçïÁåÉÏÁ            óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      Î+ÉäêÂïçÁäïçíèÎïä                           mnopDCqrrCsnqsCqttruv
      ìêçïåêÁ+ÍÁºèÎïÉäèÉ9ÁåÉÏÁïÉÍ+çÎïÂïÉ! þþþã
      çïíïÉêïÁç+ÎïääèÉ9ÁäïÎ!è+É                   þþþã
      ØÒÙÁäÁÎåº(+êÉÁä!ÚÌÁç++ÂÁÔÛÔ
                                                                                                        þ




      !åººå(åääïïÌÁÍºÁÛÑÛÜÜÓÒÕÒÒ                  þþþ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3             wüóöóþ0ùõþø1òþô2üöý
      êÞßÅÆÅÄàáÞÅß                                ºá¼ÅÞÀÅÀÁÃÞßÁÍÅÅÀ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ            Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
      =÷òôö0þôù3òþó57óòôøöùúþù0þLLxþ5úóòô5õò3þÁãÁÁÁÉÇ
                                                  þþþþþþlÅÀ
      ô2üöý þyyz{|}|~|zzzÕ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                           ÃÅÁÑÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20           Page 29 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ               ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  
          
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁ
ÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁèÈÁÞÇÁÃßßáÆáÇÞÃËÁçè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ ùøü2þô2üöý                                                                                               õöùõöøþüýù5úø

ÑÚÕ õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                           ÁêÞßÅÆÅÄàáÞÅßÁÁÁÁÁÁ                                                                        ÁÁÁÁ
                                                                                                                                                                                                                                                                     ÁÁÁÁÁÁÁ
      Íº+çèÏåÁÏï !Á+ÍÁìêäèÉïääÁåÉÏÁ               óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       ç+Íïääè+ÉåºÁçï9êºå!è+É                     mnopDCqrrCsnqsCqttruv
      Ïèíèäè+ÉÁ+ÍÁåºÎ+(+ºèÎÁìïíïçå9ïäÁåÉÏÁ þþþã
      !+ìåÎÎ+                                     þþþã
      ÑÖÒÔÁìºåèçÁä!+ÉïÁç+åÏ
                                                                                                        þ




      !åººå(åääïïÌÁÍºÁÛÑÛÜÜÓÔÒÑÛ                  þþþ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3             wüóöóþ0ùõþø1òþô2üöý
      êÞßÅÆÅÄàáÞÅß                                ºá¼ÅÞÀÅÀÁÃÞßÁÍÅÅÀ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ            Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
      =÷òôö0þôù3òþó57óòôøöùúþù0þLLxþ5úóòô5õò3þÁãÁÁÁÉÇ
                                                  þþþþþþlÅÀ
      ô2üöý þyyz{|}|~|zzzÕ

ÑÚÜ õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                           ÁêÞßÅÆÅÄàáÞÅßÁÁÁÁÁÁ                                                                        ÁÁÁÁ
                                                                                                                                                                                                                                                                     ÁÁÁÁÁÁÁ
      Íº+çèÏåÁÍèä(Á.Á-èºÏºèÍïÁÎ+Éäïçíå!è+ÉÁ       óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      Î+ÂÂèääè+É                                  mnopDCqrrCsnqsCqttruv
      +ÍÍèÎïÁ+ÍÁºèÎïÉäèÉ9ÁåÉÏÁïçÂè!!èÉ9           þþþã
       +Áì+/ÁÖÔ×Ò                                 þþþã
      !åººå(åääïïÌÁÍºÁÛÑÛÔØÓÖÔ×Ò
                                                                                                        þ




                                                  þþþ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3             wüóöóþ0ùõþø1òþô2üöý
      êÞßÅÆÅÄàáÞÅß                                ºá¼ÅÞÀÅÀÁÃÞßÁÍÅÅÀ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ            Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
      =÷òôö0þôù3òþó57óòôøöùúþù0þLLxþ5úóòô5õò3þÁ
                                                  þ
                                                   ãÁÁÁÉÇ
                                                   þþþþþlÅÀ
      ô2üöý þyyz{|}|~|zzzÕ

ÑÚÔÒ õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                          ÁêÞßÅÆÅÄàáÞÅßÁÁÁÁÁÁ                                                                        ÁÁÁÁ
                                                                                                                                                                                                                                                                     ÁÁÁÁÁÁÁ
      èÉ!ïçÉåºÁçïíïÉêïÁäïçíèÎï                    óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÛÑØÁÑ×!(Áä!                                 mnopDCqrrCsnqsCqttruv
      +9ÏïÉÌÁê!ÁÕØÑÒÔÓÒÒÒÜ                        þþþã
                                                  þþþã                                                  þ




                                                  þþþ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3             wüóöóþ0ùõþø1òþô2üöý
      êÞßÅÆÅÄàáÞÅß                                èÞ¼ÇàÅÁ!Ãî
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ            Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
      =÷òôö0þôù3òþó57óòôøöùúþù0þLLxþ5úóòô5õò3þÁãÁÁÁÉÇ
                                                  þþþþþþlÅÀ
      ô2üöý þyyz{|}|~|zzzÕ

ÑÚÔÔ õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                          ÁêÞßÅÆÅÄàáÞÅßÁÁÁÁÁÁ                                                                        ÁÁÁÁ
                                                                                                                                                                                                                                                                     ÁÁÁÁÁÁÁ
      èÉ!ïçÉåºÁçïíïÉêïÁäïçíèÎï                    óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÛÑØÁÑ×!(Áä!                                 mnopDCqrrCsnqsCqttruv
      +9ÏïÉÌÁê!ÁÕØÑÒÔÓÒÒÒÜ                        þþþã
                                                  þþþã                                                  þ




                                                  þþþ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3             wüóöóþ0ùõþø1òþô2üöý
      êÞßÅÆÅÄàáÞÅß                                ºá¼ÅÞÀÅÀÁÃÞßÁÍÅÅÀ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ            Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
      =÷òôö0þôù3òþó57óòôøöùúþù0þLLxþ5úóòô5õò3þÁãÁÁÁÉÇ
                                                  þþþþþþlÅÀ
      ô2üöý þyyz{|}|~|zzzÕ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                           ÃÅÁÛÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20           Page 30 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ               ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  
          
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁ
ÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁèÈÁÞÇÁÃßßáÆáÇÞÃËÁçè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ ùøü2þô2üöý                                                                                               õöùõöøþüýù5úø

ÑÚÔÑ õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                          ÁêÞßÅÆÅÄàáÞÅßÁÁÁÁÁÁ                                                                        ÁÁÁÁ
                                                                                                                                                                                                                                                                     ÁÁÁÁÁÁÁ
      ä!å!ïÁ+ÍÁÍº+çèÏå                            óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      Ïï åç!ÂïÉ!Á+ÍÁìêäèÉïääÁåÉÏÁ                 mnopDCqrrCsnqsCqttruv
       ç+Íïääè+ÉåºÁçï9êºå!è+É                     þþþã
      ÑÖÒÔÁÉÁìºåèçÁä!+ÉïÁç+åÏ                     þþþã
      !åººå(åääïïÌÁÍºÁÛÑÛÜÜ
                                                                                                        þ




                                                  þþþ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3             wüóöóþ0ùõþø1òþô2üöý
      êÞßÅÆÅÄàáÞÅß                                ºá¼ÅÞÀÅÀÁÃÞßÁÍÅÅÀ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ            Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
      =÷òôö0þôù3òþó57óòôøöùúþù0þLLxþ5úóòô5õò3þÁãÁÁÁÉÇ
                                                  þþþþþþlÅÀ
      ô2üöý þyyz{|}|~|zzzÕ




+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                           ÃÅÁØÁÇÈÁØÙ
                      Case 20-10186-JTD                Doc 5   Filed 03/04/20       Page 31 of 76


         º»¼½¾¿ÀÁÂÃÄ½ÅÆÁÇÈÁÉÃÊËÅÀÌÁÍºÌÁººÎ                                                 ÑÒÓÔÒÔÕÖ




ºêÎl¿äÁÂåçï!ÁÑÌÁº                                                                                            ØÌÜÖÜÌÜÔÜÚ×Û
ÖÛÑÕÁÂ+ÉåçÎ(ÁåçÁºåÎï
äêè!ïÁÔÒÒ
Éè-+!ÌÁÎ+ÁÕÒ×ÒÛ
                                                                      èÞÆÅÄÓÎÇÁÃ¾ÃâËÅ



ºêÎl¿äÁÂåçï!ÁÑÌÁº                                                                                            ÙÌÙÙÒÌÔÙÔÚÙ×
ÖÛÑÕÁÂ+ÉåçÎ(ÁåçÁºåÎï
äêè!ïÁÔÒÒ
Éè-+!ÌÁÎ+ÁÕÒ×ÒÛ
                                                                      ÇáÞÆÁÃÞßÁäÅéÅÄÃËË¾ÁºáÃâËÅÁÓÁïì×ÁºÇÃÞ



ºêÎl¿äÁÂåçï!Á(+ºÏèÉ9ÁÎ+Â åÉlÁÑÌÁººÎ                                                                          ÔÌÕÔÑÌ×ÒÒÚÒÒ
ÖÛÑÕÁÂ+ÉåçÎ(ÁåçÁºåÎï
äêè!ïÁÔÒÒ
Éè-+!ÌÁÎ+ÁÕÒ×ÒÛ
                                                                       æÃÀÅÁÑÁèÞÆÅÄÓÎÇÁìÄáßÅÁºÇÃÞ



ºêÎl¿äÁÂåçï!ÁÑÌÁº                                                                                            ÔÌÔÕÙÌ×ÒÒÚÒÒ
ÖÛÑÕÁÂ+ÉåçÎ(ÁåçÁºåÎï
äêè!ïÁÔÒÒ
Éè-+!ÌÁÎ+ÁÕÒ×ÒÛ
                                                                       æÃÀÅÁÑÁèÞÆÅÄÓÎÇÁïì×ÁºÇÃÞ
                                        êÞßÅÆÅÄàáÞÅß

åÏ ÌÁººÎ                                                                                                             ÔÑÚÛ×
 +Áì+/ÁÕØÑÕÙ×
ì+ä!+ÉÌÁÂåÁÒÑÑÕØÓÑÕÙ×
                                                                      !ÄÃßÅÁÃ¾ÃâËÅ
                                        êÞßÅÆÅÄàáÞÅß

åÏíåÉÎïÏÁçïÍçè9ïçå!è+ÉÁ.ÁåèçÁèÉÎ                                                                                  ÕÌÙÛÑÚÛÔ
 +Áì+/ÁÕ×ÒÒÒÔ
+çºåÉÏ+ÌÁÍºÁÛÑÕÕ×ÓÒÑÔÑ
                                                                      !ÄÃßÅÁÃ¾ÃâËÅ
                                        êÞßÅÆÅÄàáÞÅß


                                                                                                              ÊÃÅÁ×ÁÇÈÁØÙ
                                            Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 32 of 76

ÏÅâÆÇÄ       ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
             ÉÃàÅ
                                   ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                         ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                           ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÙ   þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                       ÔÌÔÔÛÚÜÒÁÁÁÁÁ
      åÏíïç!èäèÉ9Á-è!(Á-è!ÁèÉÎ                                                                                                 óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÛÜÒÒÁ-ÚÁìç+-ÉÁÏïïçÁç+åÏÌÁäêè!ïÁå                                                                                         mnopDCqrrCsnqsCqttruv
        ÂìÁÔÔÖ                                                                                                                 ÁÁÁ
      ìç+-ÉÁÏïïçÌÁ-èÁ×ÛÑÒÜÓÔÑÑÒ                                                                                                ÁÁÁ
                                                                                                                               ÁÁÁ
                                                                                                                               wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
    ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                               ÁþþÁÁÁÁÁÉÇ
    üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÕ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÛØÖÚÜÙÁÁÁÁÁ
    åºåÍÍèåÁå9ìåÉ9åÁåçè!ï                                                                                                   óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
    ÕÔÒÜÁçèíïçÁÏçèíïÁäï                                                                                                        mnopDCqrrCsnqsCqttruv
    +ºlÂ èåÌÁ-åÁÜÕ×ÒÔ                                                                                                          ÁÁÁ
                                                                                                                               ÁÁÁ
                                                                                                                               ÁÁÁ
                                                                                                                               wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
    ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                               ÁþþÁÁÁÁÁÉÇ
    üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÜ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ØÜÔÚØÖÁÁÁÁÁ
    åÂå,èÉ9Á9çåää                                                                                                              óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
    Îë+Á9ºåÉìèåÁìêäèÉïääÁäïçíèÎïäÁèÉÎÚ                                                                                         mnopDCqrrCsnqsCqttruv
    Ïï !ÁÛÛÛÔ                                                                                                                  ÁÁÁ
    Îåç+ºÁä!çïåÂÌÁèºÁÖÒÔÛÑÓÛÛÛÔ                                                                                                ÁÁÁ
                                                                                                                               ÁÁÁ
                                                                                                                               wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                               ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÒ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                        ÔÌÑÛÔÚÑÒÁÁÁÁÁ
     åÂïçèÎåÉÁ+ê!Ï++çÁç+ÏêÎ!äÁèÉÎ                                                                                              óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ÖÛ×ÒÁ9êÉ åçÁÏçÚ                                                                                                          mnopDCqrrCsnqsCqttruv
     ì+êºÏïçÌÁÎ+ÁÕÒÛÒÔ                                                                                                         ÁÁÁ
                                                                                                                               ÁÁÁ
                                                                                                                               ÁÁÁ
                                                                                                                               wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                               ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÔ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÙÕ×Ú×ÖÁÁÁÁÁ
     åÉÎèïÉ!ÁÉê!çè!è+ÉÁººÎ                                                                                                     óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ÑÒÒÒÁÂåºº+çlÁºåÉï                                                                                                         mnopDCqrrCsnqsCqttruv
     äêè!ïÁÔÛÒÓÛÒÙ                                                                                                             ÁÁÁ
     ÍçåÉºèÉÌÁ!ÉÁÛÙÒÖÙ                                                                                                        ÁÁÁ
                                                                                                                               ÁÁÁ
                                                                                                                               wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
         ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                          Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                               ÁþþÁÁÁÁÁÉÇ
         üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                      ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                            =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                                                     ÃÅÁÖÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 33 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÔÑ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÕØÛÚÒÔÁÁÁÁÁ
      åçåÂåçÁ.ÁÎåçïïçÁå åçïºÁ9ç+ê ÁèÉÎ                                                                                         óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      åêäÁÎïÉ!çåºÁº+Îì+/                                                                                                       mnopDCqrrCsnqsCqttruv
       +Áì+/ÁÙÛÔÖÙÖ                                                                                                             ÁÁÁ
      ÏåººåäÌÁ!/ÁÙ×ÛÙÛÓÔÖÙÖ                                                                                                     ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÛ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÑÔÒÚÒÒÁÁÁÁÁ
     ìåºåÉÎïÏÁ9êçê                                                                                                              óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ×ÒÛÒÁÎ(åÂ è+ÉÁìºíÏÚ                                                                                                        mnopDCqrrCsnqsCqttruv
     äêè!ïÁ9ÔÔÓÑ×Ø                                                                                                              ÁÁÁ
     ì+ÎåÁçå!+ÉÌÁÍºÁÛÛØÜÖ                                                                                                       ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÔØ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÖØÖÚÙÖÁÁÁÁÁ
     ìåçºïåÉäÁ+ç9åÉèÎÁ+èºäÁººÎ                                                                                                  óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ÛÖÖÒÁäºå!ïçÁç+åÏ                                                                                                           mnopDCqrrCsnqsCqttruv
     ÍïçÉÏåºïÌÁ-åÁÜÕÑØÕ                                                                                                         ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÔ× þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             Ñ×ÔÚÕØÁÁÁÁÁ
     ìïÉåÂèÉÁèÉ!ïçÉå!è+ÉåºÁèÉÎÚ                                                                                                óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ÛÖÒÁÂèÉ+çÁçÏ                                                                                                               mnopDCqrrCsnqsCqttruv
     ìçèä!+ºÌÁÎ!ÁÒÖÒÔÒ                                                                                                          ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÖ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                         ÔÌÔÔÒÚÕØÁÁÁÁÁ
     ìºêïÁìïººÁÎçïåÂïçèïäÁº                                                                                                     óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       +Áì+/ÁÖÙØÑÙÑ                                                                                                             mnopDCqrrCsnqsCqttruv
     ÏåººåäÌÁ!/ÁÙ×ÑÖÙ                                                                                                           ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÙÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 34 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÔÙ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÙÔÙÚÒØÁÁÁÁÁ
      ìºêïìèçÏÁì+!åÉèÎåºä                                                                                                       óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ×ÒÒÁäÁåç!(êçÁåíï                                                                                                          mnopDCqrrCsnqsCqttruv
      ¬ÛÒÒ                                                                                                                      ÁÁÁ
      º+êèäíèººïÌÁÎ+ÁÕÒÒÑÙ                                                                                                      ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÕ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÔÖÖÚÕÙÁÁÁÁÁ
     ìºêïì+ÉÉï!ÁÉê!çè!è+ÉÁÎ+ç                                                                                                   óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ÔÑÜÔ×ÁÏåèçlÁåä(Í+çÏÁçÏÚ                                                                                                    mnopDCqrrCsnqsCqttruv
     äê9åçÁºåÉÏÌÁ!/ÁÙÙØÙÕ                                                                                                       ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÜ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                       ÛÙÌ×Ø×ÚÕÜÁÁÁÁÁ
     ìºêïä+(+                                                                                                                   óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       +Áì+/ÁÖØØÕØÒ                                                                                                             mnopDCqrrCsnqsCqttruv
       è!!äìêç9(ÌÁåÁÔ×ÑÖØÓØÕØÒ                                                                                                  ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÑÒ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÑÙÛÚÔÒÁÁÁÁÁ
     ì+èç+ÉÁêäåÁèÉÎ                                                                                                             óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ØÁÎåÂ êäÁìºíÏÚ                                                                                                             mnopDCqrrCsnqsCqttruv
     Éï-!+ÉÁä­êåçïÌÁåÁÔÜÒÙÛ                                                                                                     ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÑÔ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                               ÕÛÚØÒÁÁÁÁÁ
     ì++ÏåÁ+ç9åÉèÎäÁèÉÎ                                                                                                         óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       +Áì+/ÁÑÜÛØ×                                                                                                              mnopDCqrrCsnqsCqttruv
     ìïººèÉ9(åÂÌÁ-åÁÜÕÑÑÕ                                                                                                       ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÕÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 35 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÑÑ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                         ÜÌÖÙÙÚØÔÁÁÁÁÁ
      ì+çÏïÉÁÏåèçlÁÎ+Â åÉl                                                                                                      óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       +Áì+/ÁÜÛÛÔÙÜ                                                                                                             mnopDCqrrCsnqsCqttruv
      ÎºïíïºåÉÏÌÁ+(ÁØØÔÜÛ                                                                                                       ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÑÛ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÖÒØÚ×ÖÁÁÁÁÁ
     ìçåÏÁÍèä(ïç                                                                                                                óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       +Áì+/ÁÔÒÕÖÛ                                                                                                              mnopDCqrrCsnqsCqttruv
     !åÂ åÌÁÍºÁÛÛÖÙÜ                                                                                                            ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÑØ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                               ØÑÚ××ÁÁÁÁÁ
     ìêººï! ç++ÍÁÛÖÒÁèÉÎ                                                                                                        óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     Ïï !ÁÎ(ÁÔÙÒÜ×                                                                                                              mnopDCqrrCsnqsCqttruv
       åºå!èÉïÌÁèºÁÖÒÒ××                                                                                                        ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÑ× þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                       ÛÕÌÜØÔÚÕÕÁÁÁÁÁ
     ìêÉ,ºÁ(+ºÏèÉ9äÌÁèÉÎÚ                                                                                                       óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       +Áì+/ÁØÒÑÛÛÙ                                                                                                             mnopDCqrrCsnqsCqttruv
     å!ºåÉ!åÌÁ9åÁÛÒÛÕØÓÑÛÛÙ                                                                                                     ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÑÖ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÛØÑÚÖÙÁÁÁÁÁ
     ìêç!äÁìïïä                                                                                                                 óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       +Áì+/ÁÜ×ØÔÜ                                                                                                              mnopDCqrrCsnqsCqttruv
     9çå ïíèÉïÌÁ!/ÁÙÖÒÜÜ                                                                                                        ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÜÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 36 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÑÙ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÑÔØÚÑÑÁÁÁÁÁ
      ìê!Î(ïçÁ.ÁåÎïçÁäê ºlÁÎ+Â åÉl                                                                                             óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       +Áì+/ÁÙÔÙØÕ                                                                                                              mnopDCqrrCsnqsCqttruv
      ÂåÏèä+ÉÁ(ïè9(!äÌÁÂèÁØÕÒÙÔ                                                                                                 ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÑÕ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÔØ×ÚÜÑÁÁÁÁÁ
     Îåçì+ÉÁåÉÏÁÎºålÁÎ+Â åÉl                                                                                                    óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ÔÜÖ×Á+ä!ÁçÏ                                                                                                                mnopDCqrrCsnqsCqttruv
     äêè!ïÁÖÒÒ                                                                                                                  ÁÁÁ
     Éï-ÁìçåêÉÍïºäÌÁ!/ÁÙÕÔÛÒ                                                                                                    ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÑÜ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                       ÔÑÌÜ××ÚØØÁÁÁÁÁ
     ÎåçÏºl!èÎäÁèÉÎ                                                                                                             óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     Ù×ÁçïÂè!!åÉÎïÁÏç                                                                                                           mnopDCqrrCsnqsCqttruv
     Ïï !ÁÛÑØÙ                                                                                                                  ÁÁÁ
     Î(èÎå9+ÌÁèºÁÖÒÖÙ×ÓÛÑØÙ                                                                                                     ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÛÒ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÛÑÑÚÙÛÁÁÁÁÁ
     ÎåçïïçåçÎ                                                                                                                  óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       +Áì+/ÁÖÙ×ÒÜÑ                                                                                                             mnopDCqrrCsnqsCqttruv
     Ïï!ç+è!ÌÁÂèÁØÕÑÖÙÓ×ÒÜÑ                                                                                                     ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÛÔ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ØÕÒÚÒÒÁÁÁÁÁ
     ÎåçèììïåÉÁèïÁÎ+Â åÉl                                                                                                       óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ÑÑØ×ÁåÁìïïÁçèÏ9ïÁç+åÏ                                                                                                      mnopDCqrrCsnqsCqttruv
     äåçåä+!åÌÁÍºÁÛØÑÛÜ                                                                                                         ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÔÒÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 37 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÛÑ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÑÜÔÚÒÔÁÁÁÁÁ
      Îåçºä+ÉÁºåì+çå!+çèïäÁèÉÎ                                                                                                  óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÖÒÒÁ-ÚÁêÉèíïçäè!lÁÏçèíï                                                                                                   mnopDCqrrCsnqsCqttruv
      åçºèÉ9!+ÉÁ(ïè9(!äÌÁèºÁÖÒÒÒØ                                                                                               ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÛÛ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                               ÙÒÚÖÒÁÁÁÁÁ
     Îåä(Âåä!ïçÁêäåÁèÉÎ                                                                                                         óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ÜÖÖ×Á!çåÏï +ç!ÁÏçèíï                                                                                                       mnopDCqrrCsnqsCqttruv
     +çºåÉÏ+ÌÁÍºÁÛÑÕÑÙ                                                                                                          ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÛØ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                         ÔÌÙÔÕÚÑÙÁÁÁÁÁ
     ÎïÉ!êçlÁÍèçïÁç+!ïÎ!è+É                                                                                                     óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ÛÛÔÖÁäÚÁ+ÉïäÁä!Ú                                                                                                          mnopDCqrrCsnqsCqttruv
     Í+ç!Á-+ç!(ÌÁ!/ÁÙÖÔÔÒ                                                                                                       ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÛ× þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                               ÜÜÚÒÒÁÁÁÁÁ
     Î(êçÉÁººÎ                                                                                                                  óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ÑÛ××ÁíåÉÏïçìèº!ÁìïåÎ(Áç+åÏ                                                                                                 mnopDCqrrCsnqsCqttruv
     êÉè!ÁÔÛÔ                                                                                                                   ÁÁÁ
     Éå ºïäÌÁÍºÁÛØÔÒÜ                                                                                                           ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÛÖ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                               ÙÛÚÒÒÁÁÁÁÁ
     Î+åä!åºÁìïíïçå9ïÁº!Ï                                                                                                       óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ØÙØÙÁç+9çïääÁåíïÉêï                                                                                                        mnopDCqrrCsnqsCqttruv
     Éå ºïäÌÁÍºÁÛØÔÒØ                                                                                                           ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÔÔÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 38 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÛÙ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                         ÔÌÙØÖÚÖÕÁÁÁÁÁ
      Î+ººèïçÁÎ+êÉ!lÁêìºèÎÁê!èºè!èïäÁÏï åç!ÂïÉ!                                                                                 óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      Î+ººèïçÁÎ+êÉ!lÁê!èºè!èïä                                                                                                  mnopDCqrrCsnqsCqttruv
       +Áì+/ÁÔÔÕÒÜ                                                                                                              ÁÁÁ
      Éå ºïäÌÁÍºÁÛØÔÒÔÓÔÕÒÜ                                                                                                     ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÛÕ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                               ×ÔÚÒÒÁÁÁÁÁ
     Î+ÂÂêÉè!lÁÎ+ÍÍïïÁÎ+Â åÉlÌÁººÎ                                                                                              óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       +Áì+/ÁÖÙÜ×ÔÒ                                                                                                             mnopDCqrrCsnqsCqttruv
     ÏåººåäÌÁ!/ÁÙ×ÑÖÙÓÜ×ÔÒ                                                                                                      ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÛÜ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                         ÑÌÛÜ×ÚÕ×ÁÁÁÁÁ
     Î+É!èÉïÉ!åºÁÍº+-ïçä                                                                                                        óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ÕÔÒÔÁÉ-ÁÑÔä!Áä!                                                                                                            mnopDCqrrCsnqsCqttruv
     Ï+çåºÌÁÍºÁÛÛÔÑÑ                                                                                                            ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚØÒ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÔÒ×ÚÔÖÁÁÁÁÁ
     Î+É!èÉïÉ!åºÁíè!åÂèÉÁÎ+ÁèÉÎ                                                                                                 óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     Ø×ÔÒÁäÚÁì+lºïÁåíïÉêï                                                                                                       mnopDCqrrCsnqsCqttruv
     íïçÉ+ÉÌÁÎåÁÜÒÒ×Õ                                                                                                           ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚØÔ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                         ÔÌÑÕÙÚØÜÁÁÁÁÁ
     Î+êÉ!çlÁºèÍïÁººÎ                                                                                                           óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       +Áì+/ÁÖÒÔÒÑÕ                                                                                                             mnopDCqrrCsnqsCqttruv
       åäåÏïÉåÌÁÎåÁÜÔÔÕÜ                                                                                                        ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÔÑÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 39 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚØÑ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                         ÔÌÔÒÔÚÒÛÁÁÁÁÁ
      Î+,,èÉèÁìç+äÁèÉÎ                                                                                                          óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      Û×ÒÁ(+-åçÏÁåíïÉêï                                                                                                         mnopDCqrrCsnqsCqttruv
      ÏïäÁºåèÉïäÌÁèºÁÖÒÒÔÕ                                                                                                      ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚØÛ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÔÛÒÚÒÒÁÁÁÁÁ
     Îêä!+ÂÎ(åÉÉïºäÚÉï!ÁººÎ                                                                                                     óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     Ñ×ÖÜÁåçÁºåÉïÌÁäêè!ïÁÔÒØ                                                                                                   mnopDCqrrCsnqsCqttruv
     ºåÍålï!!ïÌÁÎ+ÁÕÒÒÑÖ                                                                                                        ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚØØ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                         ÑÌÖØÔÚÙ×ÁÁÁÁÁ
     ÎíÁäÎèïÉÎïäÁèÉÎ                                                                                                            óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ÔÒÒÙÒÁìåçÉïäÁÎåÉl+ÉÁç+åÏ                                                                                                   mnopDCqrrCsnqsCqttruv
     äåÉÁÏèï9+ÌÁÎåÁÜÑÔÑÔ                                                                                                        ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚØ× þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                         ÑÌÑ×ÔÚÖÙÁÁÁÁÁ
     Î-ìÁ(+ºÏèÉ9äÁèÉÎ                                                                                                           óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ÔÙÑÒÁä+ê!(ÁìïººåèçïÁä!çïï!                                                                                                 mnopDCqrrCsnqsCqttruv
     äêè!ïÁÖÒÒ                                                                                                                  ÁÁÁ
     ÏïÉíïçÌÁÎ+ÁÕÒÑÑÑ                                                                                                           ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚØÖ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             Ô×ÕÚÕÒÁÁÁÁÁ
     ÏÁºÁ(Áåää+Îèå!ïä                                                                                                           óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       +Áì+/ÁÜÙÒÖÛÔ                                                                                                             mnopDCqrrCsnqsCqttruv
     Î+Î+Éê!ÁÎçïïÌÁÍºÁÛÛÒÜÙ                                                                                                    ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÔÛÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 40 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚØÙ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ×ÖÕÚÔÜÁÁÁÁÁ
      ÏåÏïÁå ïçÁ.Áìå9ÁÎ+                                                                                                        óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      Éï!-+çÁäïçíèÎïäÁÎ+Ú                                                                                                      mnopDCqrrCsnqsCqttruv
      ÑÜÒÖÒÁÉï!-+çÁºåÎï                                                                                                        ÁÁÁ
      Î(èÎå9+ÌÁèºÁÖÒÖÙÛÓÔÑÜÒ                                                                                                    ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚØÕ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                               ØÑÚÒÒÁÁÁÁÁ
     Ïåíº+ÁïÉ!ïç çèäïäÁèÉÎÚ                                                                                                     óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ÜÑØÙÁåïäÁå!(                                                                                                             mnopDCqrrCsnqsCqttruv
     ºåç9+ÌÁÍºÁÛÛÙÙÔ                                                                                                            ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚØÜ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             Û×ÑÚÕ×ÁÁÁÁÁ
     Ïïäè9ÉÁÏïäè9ÉÁèÉÎ                                                                                                          óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       +Áì+/ÁÑÑÖÖ                                                                                                               mnopDCqrrCsnqsCqttruv
     9çåÉÏÁçå èÏäÌÁÂèÁØÜ×ÒÔ                                                                                                     ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚ×Ò þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             Ö×ÜÚÙÑÁÁÁÁÁ
     Ïèíèäè+ÉäÁÂåèÉ!ïÉåÉÎïÁ9ç+ê                                                                                                 óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ÛÒÒÁÏåíïÁÎ+-ïÉäÁÏçèíï                                                                                                      mnopDCqrrCsnqsCqttruv
     äêè!ïÁ×ÒÒ                                                                                                                  ÁÁÁ
     Éï- +ç!ÌÁlÁØÔÒÙÔ                                                                                                          ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚ×Ô þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÛÙÛÚÕÔÁÁÁÁÁ
     ïÎ+ºåìÁïä!ÁïºèÂèÉå!è+ÉÁÏèíèäè+É                                                                                            óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ÑÖÑ×ÑÁÉï!-+çÁºåÎï                                                                                                         mnopDCqrrCsnqsCqttruv
     Î(èÎå9+ÌÁèºÁÖÒÖÙÛÓÔÑÖÑ                                                                                                     ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÔØÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 41 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚ×Ñ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÑØÒÚÒÒÁÁÁÁÁ
      ïÎ+ ºåÉ!äÁººÎ                                                                                                             óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       +Áì+/Á×ÑÙÙÖØ                                                                                                             mnopDCqrrCsnqsCqttruv
      ÂèåÂèÌÁÍºÁÛÛÔ×ÑÓÙÙÖØ                                                                                                      ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚ×Û þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÔÖÕÚÒÒÁÁÁÁÁ
     ïºïíÕÁ(ïÂ ÁººÎ                                                                                                             óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     Ñ×ÒÁÉå!è+ÉåºÁºÚÁêÉè!ÁÔÖÑ                                                                                                   mnopDCqrrCsnqsCqttruv
     º+É9-++ÏÌÁÍºÁÛÑÙ×Ò                                                                                                         ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚ×Ø þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ØÛÕÚÜÒÁÁÁÁÁ
     ïÂïçä+ÉÁÎ+ÂÂïçÎèåºÁ.ÁçïäèÏïÉ!èåºÁä+ºê!è+Éä                                                                                 óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     çï!åèºÁä+ºê!è+Éä                                                                                                           mnopDCqrrCsnqsCqttruv
     ÑÔÑÖÛÁÉï!-+çÁºåÎï                                                                                                         ÁÁÁ
     Î(èÎå9+ÌÁèºÁÖÒÖÙÛÓÔÑÔÑ                                                                                                     ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚ×× þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ØÖ×ÚØ×ÁÁÁÁÁ
     ïÉíèç+ÓÂåä!ïçÁäïçíèÎïäÁèÉÎ                                                                                                 óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       +Áì+/ÁÔÑÛ×Ò                                                                                                              mnopDCqrrCsnqsCqttruv
     Î(åçº+!!ïÌÁÉÎÁÑÕÑÑÒ                                                                                                        ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚ×Ö þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÔÕ×ÚÜÛÁÁÁÁÁ
     ïÉ,lÂïÏèÎåÁèÉÎ                                                                                                             óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       +Áì+/ÁÖÑÕÙÔÕ                                                                                                             mnopDCqrrCsnqsCqttruv
     +çºåÉÏ+ÌÁÍºÁÛÑÕÖÑ                                                                                                          ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÔ×ÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 42 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚ×Ù þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÔÔÑÚ×ÖÁÁÁÁÁ
      ïääïÉ!èåºÁÍ+çÂêºåäÁèÉÎ                                                                                                    óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÔÕÖÔÁíåººïlÁíèï-ÁºåÉï                                                                                                     mnopDCqrrCsnqsCqttruv
      ¬ÔÕÒ                                                                                                                      ÁÁÁ
      ÍåçÂïçäÁìçåÉÎ(ÌÁ!/ÁÙ×ÑÛØ                                                                                                  ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚ×Õ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ×Ñ×ÚÖÒÁÁÁÁÁ
     ïêç+ (åçÂåÁèÉÎ                                                                                                             óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     Ü××ÁÎ(åººïÉ9ïçÁÏçèíï                                                                                                       mnopDCqrrCsnqsCqttruv
     9çïïÉÁìålÌÁ-èÁ×ØÛÔÔ                                                                                                        ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚ×Ü þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                         ÔÌÒØÒÚ×ÒÁÁÁÁÁ
     ÍåçÂÁì+lÁç+ÏêÎïÁººÎ                                                                                                        óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ÜÕÒÁäêÉä(èÉïÁºÉ                                                                                                            mnopDCqrrCsnqsCqttruv
     äêè!ïÁí                                                                                                                    ÁÁÁ
     åº!åÂ+É!ïÁä çèÉ9äÌÁÍºÁÛÑÙÔØ                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÖÒ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                         ÑÌÛÙÑÚÜ×ÁÁÁÁÁ
     ÍåçÂïçÁÂèïäÁç+ÏêÎïÁèÉÎ                                                                                                    óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ÑÖÒÛÔÁÂ+ç!+ÉÁåíï                                                                                                           mnopDCqrrCsnqsCqttruv
     ì+Éè!åÁä çèÉ9äÌÁÍºÁÛØÔÛ×                                                                                                   ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÖÔ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ØØÔÚÔÖÁÁÁÁÁ
     ÍïÏï/Á+ÍÍèÎï                                                                                                               óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     Îêä!+ÂïçÁåÏÂèÉèä!çå!èíïÁäïçíèÎïä                                                                                           mnopDCqrrCsnqsCqttruv
       +Áì+/ÁÖÙÑÒÕ×                                                                                                             ÁÁÁ
     ÏåººåäÌÁ!/ÁÙ×ÑÖÙÓÑÒÕ×                                                                                                      ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÔÖÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 43 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÖÑ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÔÙÛÚÛÑÁÁÁÁÁ
      ÍïÏï/                                                                                                                     óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       +Áì+/ÁÜØ×Ô×                                                                                                              mnopDCqrrCsnqsCqttruv
       åºå!èÉïÌÁèºÁÖÒÒÜØÓØ×Ô×                                                                                                   ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÖÛ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÔÔÖÚ×ÖÁÁÁÁÁ
     Íïççïºº9åä                                                                                                                 óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ØÙÙÒÁØÑÒ!(Áä!çïï!Áäï                                                                                                       mnopDCqrrCsnqsCqttruv
     è+-åÁÎè!lÌÁèåÁ×ÑÑØÒ                                                                                                        ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÖØ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ×ÒÜÚÙÙÁÁÁÁÁ
     Íºï/ çèÉ!ÁººÎ                                                                                                              óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       +Áì+/ÁÙÜÒØØÕ                                                                                                             mnopDCqrrCsnqsCqttruv
     ä!ÚÁº+êèäÌÁÂ+ÁÖÛÔÙÜÓÒØØÕ                                                                                                   ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÖ× þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                         ÛÌÕ×ÜÚÔÑÁÁÁÁÁ
     Íº+çåÁÍèÉïÁÍ++Ïä                                                                                                           óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ÔÔÜÑÙÁ-ïä!ÁäåÂ ºïÁç+åÏ                                                                                                     mnopDCqrrCsnqsCqttruv
     Î+çåºÁä çèÉ9äÌÁÍºÁÛÛÒÖ×                                                                                                    ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÖÖ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÛÔÕÚÖÙÁÁÁÁÁ
     Íº+çåÁèÉÎ                                                                                                                  óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ÕÒ×ÁïÚÁìåÏ9ïçÁçÏÚ                                                                                                          mnopDCqrrCsnqsCqttruv
     ºlÉÏïÉÌÁ-åÁÜÕÑÖØ                                                                                                           ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÔÙÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 44 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÖÙ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ØÛÕÚÙÖÁÁÁÁÁ
      Íº+çèÏåÁÉå!êçåºÁ9åä                                                                                                       óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       +Áì+/ÁÜÛØÙÑÖ                                                                                                             mnopDCqrrCsnqsCqttruv
      å!ºåÉ!åÌÁ9åÁÛÔÔÜÛÓØÙÑÖ                                                                                                    ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÖÕ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÑÕÕÚÒÒÁÁÁÁÁ
     Íº+çèÏåÁ+çåÉ9ïÁ9ç+íïäÁèÉÎ                                                                                                  óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     Ô×ÒÒÁåäåÏïÉåÁåíïÉêïÁä+ê!(                                                                                                  mnopDCqrrCsnqsCqttruv
     ä!Áï!ïçäìêç9ÌÁÍºÁÛÛÙÒÙ                                                                                                     ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÖÜ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÙÑÒÚÕØÁÁÁÁÁ
     Íº+çèÏåäÁ+-ÉÁÍ++ÏÁÏèä!çèìê!è+É                                                                                             óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     Ô×ÜÔÛÁÉ+ç!(ºåïÁíèººå9ï                                                                                                    mnopDCqrrCsnqsCqttruv
     +ÏïääåÌÁÍºÁÛÛ××Ö                                                                                                           ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÙÒ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                         ÔÌÑÕØÚÛÖÁÁÁÁÁ
     Íº+-ïçäÁìåèÉ9ÁÎ+Á+ÍÁìçåÏïÉ!+É                                                                                             óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       +Áì+/ÁÔÒÔÙØÔ                                                                                                             mnopDCqrrCsnqsCqttruv
     å!ºåÉ!åÌÁ9åÁÛÒÛÜÑ                                                                                                          ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÙÔ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÑÑ×ÚÒÒÁÁÁÁÁ
     Í++¿äÁèÉ!ºÁêäåÁèÉÎÚ                                                                                                        óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ÙÒÜÁìçïåÁÎåÉl+ÉÁç+åÏ                                                                                                       mnopDCqrrCsnqsCqttruv
     äêè!ïÁÕ                                                                                                                    ÁÁÁ
     -åºÉê!ÌÁÎåÁÜÔÙÕÜ                                                                                                           ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÔÕÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 45 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÙÑ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                                 ÒÚÒÔÁÁÁÁÁ
      ÍçïÉÎ(Á!çåÉäè!Áº!Ï                                                                                                        óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÔÛÒÔÁÎ+êç!ïälÁç+åÏ                                                                                                        mnopDCqrrCsnqsCqttruv
      º+êèäíèººïÌÁÎ+ÁÕÒÒÑÙ                                                                                                      ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÙÛ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÔØÜÚØÒÁÁÁÁÁ
     ÍêÉ9èÁïçÍïÎ!èÁººÎ                                                                                                          óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       +Áì+/ÁÙÖÛØ                                                                                                               mnopDCqrrCsnqsCqttruv
     +ºlÂ èåÌÁ-åÁÜÕ×ÒÙ                                                                                                          ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÙØ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                         ÑÌÔ×ÕÚÑÑÁÁÁÁÁ
     9åìçèïºÁÎ+äÂï!èÎäÁèÉÎ                                                                                                      óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       +Áì+/ÁØÒÜ                                                                                                                mnopDCqrrCsnqsCqttruv
     çïÏÂ+ÉÏÌÁ-åÁÜÕÒÙÛ                                                                                                          ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÙ× þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                               ÔØÚ×ÖÁÁÁÁÁ
     9åèåÁ(ïçìäÁèÉÎ                                                                                                             óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ÛÒÙÜÁÂ+ÂïÉ!êÂÁºåÎï                                                                                                         mnopDCqrrCsnqsCqttruv
     Î(èÎå9+ÌÁèºÁÖÒÖÕÜÓ×ÛÛÒ                                                                                                     ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÙÖ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                                 ÖÚÖÑÁÁÁÁÁ
     9åçÏåÁÎºÁèÉÎ                                                                                                               óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     º+Îì+/ÁÑÛÛÑÒÜ                                                                                                             mnopDCqrrCsnqsCqttruv
     ÛÑÒÜÁÂ+ÂïÉ!êÂÁºåÎï                                                                                                         ÁÁÁ
     Î(èÎå9+ÌÁèºÁÖÒÖÕÜÓ×ÛÛÑ                                                                                                     ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÔÜÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 46 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÙÙ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                         ÜÌÒ×ÛÚÔÔÁÁÁÁÁ
      9åçÏïÉÁ+ÍÁºèÍï                                                                                                            óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ØÑÒÒÁÉ+ç!(Î+ç Á-lÚ                                                                                                       mnopDCqrrCsnqsCqttruv
      ¬ÑÒÒ                                                                                                                      ÁÁÁ
       åºÂÁìïåÎ(Á9åçÏïÉäÌÁÍºÁÛÛØÔÒ                                                                                              ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÙÕ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÔÕÑÚÒÒÁÁÁÁÁ
     9ïÉèêäÁÎïÉ!çåºÁälä!ïÂäÁèÉÎ                                                                                                 óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     Ïï !ÁÎ(ÁÔÜÙÜÜ                                                                                                              mnopDCqrrCsnqsCqttruv
       åºå!èÉïÌÁèºÁÖÒÒ××ÓÜÙÜÜ                                                                                                   ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÙÜ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÑÔØÚÒÒÁÁÁÁÁ
     9ï+ç9ïäÁ-èÉÏ+-ÁÎºïåÉèÉ9ÁèÉÎ                                                                                                óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       +Áì+/ÁÛÔ×Ø                                                                                                               mnopDCqrrCsnqsCqttruv
     Éå ºïäÌÁÍºÁÛØÔÒÖÓÛÔ×Ø                                                                                                      ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÕÒ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÖÛÔÚÖÕÁÁÁÁÁ
     9èÍ!Áçï êìºèÎ                                                                                                              óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ØÁºl+ÉÁç+åÏ                                                                                                                mnopDCqrrCsnqsCqttruv
     º+ÉÏ+ÉÁä-ÔÜÁÑçº                                                                                                            ÁÁÁ
     êÉè!ïÏÁèÉ9Ï+Â                                                                                                             ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÕÔ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                               ÑÛÚÙÑÁÁÁÁÁ
     9ºïåä+ÉÁ!ïÎ(É+º+9lÌÁèÉÎÚ                                                                                                   óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ÜØÔÁÂïÉ+(ïçÁìºíÏÚ                                                                                                          mnopDCqrrCsnqsCqttruv
     +(Éä!+-ÉÌÁåÁÔ×ÜÒ×                                                                                                         ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÑÒÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 47 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÕÑ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÔÑÙÚÒÑÁÁÁÁÁ
      9++ÏÁÎºïåÉÁº+íïÁèÉÎ                                                                                                       óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÑÒÙÁ-Á×!(Áåíï                                                                                                             mnopDCqrrCsnqsCqttruv
      ïê9ïÉïÌÁ+çÁÜÙØÒÔ                                                                                                          ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÕÛ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                       ÛÒÌÙÑØÚÑÜÁÁÁÁÁ
     9+êçÂï!ÁÍ++ÏäÁèÉ!ïçÉå!è+Éåº                                                                                                óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ÑÜÑÒ×ÁÉï!-+çÁºåÎï                                                                                                         mnopDCqrrCsnqsCqttruv
     Î(èÎå9+ÌÁèºÁÖÒÖÙÛ                                                                                                          ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÕØ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÛÛ×ÚÑÔÁÁÁÁÁ
     9ä ÁÂåçï!èÉ9Á!ïÎ(É+º+9èïäÁèÉÎ                                                                                             óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       +Áì+/ÁÕ×ÒÒÒÔ                                                                                                             mnopDCqrrCsnqsCqttruv
     +çºåÉÏ+ÌÁÍºÁÛÑÕÕ×ÓÒÑÔÛ                                                                                                     ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÕ× þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ×ÛØÚÙÙÁÁÁÁÁ
     (åÎ(ï!!ïÁì++äÁ9ç+ê                                                                                                        óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       +Áì+/ÁÕÕÑÕ                                                                                                               mnopDCqrrCsnqsCqttruv
     ÍÁä!å!è+É                                                                                                                ÁÁÁ
     ì+ä!+ÉÌÁÂåÁÒÑÔÔØ                                                                                                           ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÕÖ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                       ÑÑÌØÖÜÚØÖÁÁÁÁÁ
     (åº ïçÉäÁä!ïåÁ.Á9åçläÁäïåÍ++Ï                                                                                             óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       +Áì+/ÁÔÔÖØÑÔ                                                                                                             mnopDCqrrCsnqsCqttruv
     å!ºåÉ!åÌÁ9åÁÛÒÛÖÕ                                                                                                          ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÑÔÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 48 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÕÙ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                               ÖÜÚÕ×ÁÁÁÁÁ
      (åÉÏÎçåÍ!ïÏÁ(+ÉïlÁìïïÁººÎ                                                                                                 óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÑÒÖÒÜÁäåÉ!åÁºêÎèåÁä!çïï!                                                                                                  mnopDCqrrCsnqsCqttruv
      äêè!ïÁÎ                                                                                                                   ÁÁÁ
      !ï(åÎ(å èÌÁÎåÁÜÛ×ÖÔ                                                                                                       ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÕÕ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÛÛÙÚÑÒÁÁÁÁÁ
     (åç+ºÏÁèÂ +ç!ÁÎ+Â åÉlÁèÉÎ                                                                                                  óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ÙØÙÁíåääåçÁåíïÉêï                                                                                                          mnopDCqrrCsnqsCqttruv
     ºåï-++ÏÌÁÉÁÒÕÙÒÔ                                                                                                         ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÕÜ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÔÖÖÚ×ÒÁÁÁÁÁ
     (ïåº!(Í+çÎïÁÉê!çè!è+Éåºä                                                                                                   óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       +Áì+/ÁÑÙÙØÒ                                                                                                              mnopDCqrrCsnqsCqttruv
     ºåäÁíï9åäÌÁÉíÁÕÜÔÑÖ                                                                                                        ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÜÒ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÔÛ×ÚÔÕÁÁÁÁÁ
     (ïÂ Á(ïåº!(ÁººÎ                                                                                                            óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ÑØÛØÁÛÒ!(Áä!çïï!                                                                                                           mnopDCqrrCsnqsCqttruv
     ì+êºÏïçÌÁÎ+ÁÕÒÛÒÔ                                                                                                          ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÜÔ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÑÑ×ÚÜÙÁÁÁÁÁ
     (ïÂ Íêäè+É                                                                                                                 óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ÔÒÒÔÁÔÙ!(Áä!Ú                                                                                                              mnopDCqrrCsnqsCqttruv
     äêè!ïÁäÔÒ×                                                                                                                 ÁÁÁ
     ÏïÉíïçÌÁÎ+ÁÕÒÑÒÑ                                                                                                           ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÑÑÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 49 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÜÑ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             Ñ×ØÚ×ÕÁÁÁÁÁ
      (ïçìÁ(åçÂ                                                                                                                 óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       +Áì+/ÁÔÔÖ                                                                                                                mnopDCqrrCsnqsCqttruv
      -èººèåÂäÌÁ+çÁÜÙ×ØØ                                                                                                        ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÜÛ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ØØÔÚÖÒÁÁÁÁÁ
     (ïçìäÁï!ÎÁèÉÎ                                                                                                              óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ÔÛØÒÁçêÍèÉåÁÎèçÎºï                                                                                                         mnopDCqrrCsnqsCqttruv
     äåÉ!åÁÍïÌÁÉÂÁÕÙ×ÒÙ                                                                                                         ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÜØ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÖÕÑÚÑØÁÁÁÁÁ
     (èÂåºålåÁ(ïçìåºÁ(ïåº!(Îåçï                                                                                                 óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ÔÔÒÔÁ9èººèÉ9(åÂÁºåÉï                                                                                                       mnopDCqrrCsnqsCqttruv
     äê9åçÁºåÉÏÌÁ!/ÁÙÙØÙÕ                                                                                                       ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÜ× þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                         ÔÌÙÙÑÚÒ×ÁÁÁÁÁ
     (+ìåç!ÁäïçíèÎïÁÓÁä!ÚÁº+êèäÌÁÂ+                                                                                             óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     (+ìåç!ÁäíÎÁè!-ÁÍ++ÏÁï­êèÁ9                                                                                                 mnopDCqrrCsnqsCqttruv
       +Áì+/ÁÑ×ÔÙ                                                                                                               ÁÁÁ
     Îåç+ºÁä!çïåÂÌÁèºÁÖÒÔÛÑÓÑ×ÔÙ                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÜÖ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                         ÔÌÑÙÒÚÒÒÁÁÁÁÁ
     (++Ï,ÁÉ+ç!(ÁåÂïçèÎå                                                                                                        óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ÙÛÔÁÍåèçÍèïºÏÁÎ!                                                                                                           mnopDCqrrCsnqsCqttruv
     åÉÉÁåçì+çÌÁÂèÁØÕÔÒÕ                                                                                                        ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÑÛÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 50 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÜÙ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ÔÔÖÚØÒÁÁÁÁÁ
       (+-åçÏäÁÎçïï                                                                                                            óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       Ñ××Áìè9ÁçêÉÁç+åÏ                                                                                                         mnopDCqrrCsnqsCqttruv
       äêè!ïÁÛ                                                                                                                  ÁÁÁ
       ºï/èÉ9!+ÉÌÁlÁØÒ×ÒÛ                                                                                                      ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÜÕ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                             ×ÒÕÚØÒÁÁÁÁÁ
     èÎêÁïlï-ïåçÁèÉÎ                                                                                                            óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     Ïï !ÚÁÛÖÒÙÜ                                                                                                                mnopDCqrrCsnqsCqttruv
       +Áì+/ÁÛÜÒÒÒ                                                                                                              ÁÁÁ
     äåÉÁÍçåÉÎèäÎ+ÌÁÎåÁÜØÔÛÜ                                                                                                    ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
     ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                               Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
     üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                           ÁþþÁÁÁÁÁlÅÀ
ÛÚÜÜ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                         ÛÌÖÜÒÚÒÒÁÁÁÁÁ
     è9ÁÎ+Éäêº!èÉ9ÌÁººÎ                                                                                                         óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
     ÔÒÖÒÁ-++ÏÎ+ÎÁç+åÏ                                                                                                         mnopDCqrrCsnqsCqttruv
     ä!ïÁÔÑÕÁ¬Ö×ÙÒÑ                                                                                                             ÁÁÁ
     +çºåÉÏ+ÌÁÍºÁÛÑÕÒÛÓÛÖÒÙ                                                                                                     ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÒÒ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÑÛÙÚÕ×ÁÁÁÁÁ
      èÉïääÎïÉ!äÁåç+Âå!èÎÁì+!åÉèÎåºäÁººÎ                                                                                        óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÔÛÖÛ                                                                                                              mnopDCqrrCsnqsCqttruv
      åä(ºåÉÏÌÁ+çÁÜÙ×ÑÒ                                                                                                         ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÒÔ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                        ÔÌÑÖØÚ××ÁÁÁÁÁ
      èç-èÉÁÉå!êçåºä                                                                                                            óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ×ÛÔÒÁìïï!(+íïÉÁä!Ú                                                                                                        mnopDCqrrCsnqsCqttruv
      º+äÁåÉ9ïºïäÌÁÎåÁÜÒÒÖÖ                                                                                                     ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
       ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                             Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
       üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                         ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÑØÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 51 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÔÒÑ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                        ÕÌÕØÜÚ×ÙÁÁÁÁÁ
       èíïçèÍlÁèÉÎ                                                                                                              óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
         +Áì+/ÁÙÙÖÔØÖ                                                                                                           mnopDCqrrCsnqsCqttruv
       Î(èÎå9+ÌÁèºÁÖÒÖÙÙÓÖÔØÖ                                                                                                   ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÒÛ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ØÛÕÚÙÒÁÁÁÁÁ
      .ÂÁÍº++çäÁåÉÏÁÂ+çïÁèÉÎ                                                                                                   óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÛÖÔÒÛÛ                                                                                                            mnopDCqrrCsnqsCqttruv
      Âïºì+êçÉïÌÁÍºÁÛÑÜÛÖÓÔÒÛÛ                                                                                                  ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÒØ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                        ÔÌÒÛÜÚØÒÁÁÁÁÁ
      åçç+-ÁÍ+çÂêºåäÁèÉÎ                                                                                                       óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÔÕÑØÁäÚÁç+ìïç!ä+ÉÁìºíÏÚ                                                                                                   mnopDCqrrCsnqsCqttruv
      º+äÁåÉ9ïºïäÌÁÎåÁÜÒÒÛ×                                                                                                     ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÒ× þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ØÒØÚÕÕÁÁÁÁÁ
      +(Éä+ÉÁìç+!(ïçä                                                                                                          óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      Ø×ÑÒÁä+ê!(ÁÎ(êçÎ(ÁåíïÉêï                                                                                                  mnopDCqrrCsnqsCqttruv
      !åÂ åÌÁÍºÁÛÛÖÔÔ                                                                                                           ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÒÖ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            Ô×ÙÚØÕÁÁÁÁÁ
      å!ïäÁÍèä(ÁÎåÂ                                                                                                            óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      Ö×ÔÕÁäïÁ(å-!(+çÉïÁçÏÚ                                                                                                     mnopDCqrrCsnqsCqttruv
      9åèÉïäíèººïÌÁÍºÁÛÑÖØÔ                                                                                                     ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
       ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                             Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
       üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                         ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÑ×ÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 52 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÔÒÙ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÑÖ×ÚÛÒÁÁÁÁÁ
       ºåÂå!(Áåº9åïÁç+ÏêÎ!äÌÁèÉÎÚ                                                                                              óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       ÜÔÒÁìç+åÏÁä!çïï!                                                                                                         mnopDCqrrCsnqsCqttruv
       ºåÂå!(ÁÍåººäÌÁ+çÁÜÙÖÒÔ                                                                                                  ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÒÕ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ØÒÒÚÒÒÁÁÁÁÁ
      ºå!è!êÏïÁÏè9è!åº                                                                                                          óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÖÖÒÁìçè99ä                                                                                                                mnopDCqrrCsnqsCqttruv
      ïçèïÌÁÎ+ÁÕÒ×ÔÖÓÒÖÜÕ                                                                                                       ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÒÜ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÔÙÖÚØÒÁÁÁÁÁ
      ºèÍïï/!ïÉäè+É                                                                                                             óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÛÖÒÒÁ-ïä!ÁÎ+ÂÂïçÎèåºÁìºíÏÚ                                                                                                mnopDCqrrCsnqsCqttruv
      Í!ÚÁºåêÏïçÏåºïÌÁÍºÁÛÛÛÒÜ                                                                                                  ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÔÒ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                              ÜÖÚ×ÒÁÁÁÁÁ
      ºèÍïäïåä+ÉäÌÁèÉÎÚ                                                                                                         óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÙÒÕÁíåººïlÁçèÏ9ïÁÎèçÎºï                                                                                                   mnopDCqrrCsnqsCqttruv
      ºï-èäíèººïÌÁ!/ÁÙ×Ò×Ù                                                                                                      ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÔÔ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                              ÑÔÚÒÒÁÁÁÁÁ
      ºèÍï!èÂïÁìçåÉÏäÁèÉÎÚ                                                                                                      óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      Ïï !ÁÎ(ÁÔÙÙØ×                                                                                                             mnopDCqrrCsnqsCqttruv
        åºåÉ!èÉïÌÁèºÁÖÒÒ××ÓÙÙØ×                                                                                                 ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
       ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                             Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
       üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                         ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÑÖÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 53 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÔÔÑ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                              ÛÑÚÒÛÁÁÁÁÁ
       ºèÉïÏèÉ                                                                                                                 óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       ÖÑÑÑÕÁÎ+ººïÎ!è+ÉäÁÎïÉ!ïçÁÏçèíï                                                                                           mnopDCqrrCsnqsCqttruv
       Î(èÎå9+ÌÁèºÁÖÒÖÜÛÓÒÖÑÑ                                                                                                   ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÔÛ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ØØÙÚ×ÒÁÁÁÁÁ
      ºè­êèÏÁïÉíèç+ÉÂïÉ!åºÁä+ºê!è+Éä                                                                                            óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÙÛÛÛÙÑ                                                                                                            mnopDCqrrCsnqsCqttruv
      ÏåººåäÌÁ!/ÁÙ×ÛÙÛÓÛÛÙÑ                                                                                                     ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÔØ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÔÕ×Ú×ÛÁÁÁÁÁ
      º+!êäÁºè9(!ÁïÉ!ïç çèäïäÁèÉÎ                                                                                               óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÔÒÒÕ                                                                                                              mnopDCqrrCsnqsCqttruv
      äèºíïçÁºåïÌÁ-èÁ×ÛÔÙÒ                                                                                                     ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÔ× þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÑÕÑÚÒÒÁÁÁÁÁ
      ºêÉï!!ï                                                                                                                   óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ×××ÁÂåççè+!ÁÏçèíï                                                                                                         mnopDCqrrCsnqsCqttruv
      äêè!ïÁÛÔ×                                                                                                                 ÁÁÁ
      Éåä(íèººïÌÁ!ÉÁÛÙÑÔØ                                                                                                       ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÔÖ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                              ÙÒÚ×ÔÁÁÁÁÁ
      ÂÑÁèÉ9çïÏèïÉ!ä                                                                                                            óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ×ÜÛÔÁçèïä!ºlÁÏçÚ                                                                                                          mnopDCqrrCsnqsCqttruv
      äêè!ïÁ¬ÔÒÔ                                                                                                                ÁÁÁ
      ÎåçºäìåÏÌÁÎåÁÜÑÒÒÕ                                                                                                        ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
       ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                             Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
       üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                         ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÑÙÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 54 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÔÔÙ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                              ÛÜÚÜ×ÁÁÁÁÁ
       ÂåÏÁ(è èïÁººÎ                                                                                                            óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁØÑÛ×Ò                                                                                                             mnopDCqrrCsnqsCqttruv
        +ç!ºåÉÏÌÁ+çÁÜÙÑØÑ                                                                                                       ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÔÕ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                        ÑÌÒ×ÑÚØÙÁÁÁÁÁ
      ÂåçÎ+ÁÎ+Â åÉl                                                                                                             óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÔÑÛØÛÜ                                                                                                            mnopDCqrrCsnqsCqttruv
      Í+ç!Á-+ç!(ÌÁ!/ÁÙÖÔÑÔÓÛØÛÜ                                                                                                 ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÔÜ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                        ØÌÜÜÑÚÑÖÁÁÁÁÁ
      ÂÎÎºåèÉäÁ+ºÏÁÍº+çèÏåÁ9+êçÂï!                                                                                              óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÙÕÛ×ÁÎïÉ!çåºÁèÉÏêä!çèåºÁÏçèíï                                                                                             mnopDCqrrCsnqsCqttruv
      çèíïçèåÁìïåÎ(ÌÁÍºÁÛÛØÒØ                                                                                                   ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÑÒ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÑÕ×ÚÒÒÁÁÁÁÁ
      ÂÎÏÁ(+ºÏèÉ9ä                                                                                                             óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÔÙØÙ                                                                                                              mnopDCqrrCsnqsCqttruv
      Ïçå ïçÌÁê!ÁÕØÒÑÒ                                                                                                          ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÑÔ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÑØÑÚ×ÜÁÁÁÁÁ
      Âï9åÍ++Ï                                                                                                                  óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÎºÁÕÒÒÔÛØ                                                                                                                 mnopDCqrrCsnqsCqttruv
        +Áì+/ÁÜÕÛÒÛÛ                                                                                                            ÁÁÁ
      ì+ä!+ÉÌÁÂåÁÒÑÑÜÕ                                                                                                          ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
       ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                             Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
       üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                         ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÑÕÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 55 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÔÑÑ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÑÒÒÚÕ×ÁÁÁÁÁ
       Âï!åì+ºèÎÁçïä +ÉäïÁÂ+ÏèÍèïçä                                                                                             óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       ÑÖÖ×Áíèä!åÁåÎèÍèÎÁÏçèíï                                                                                                  mnopDCqrrCsnqsCqttruv
       +ÎïåÉäèÏïÌÁÎåÁÜÑÒ×Ö                                                                                                      ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÑÛ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ×ÒÒÚÒÒÁÁÁÁÁ
      Âï!ç+ÁèÎï                                                                                                                 óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÔÜØÖÁ(+ÉÏåÁÏçèíï                                                                                                          mnopDCqrrCsnqsCqttruv
      Í+ç!ÁÂlïçäÌÁÍºÁÛÛÜÒÙ                                                                                                      ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÑØ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÑÛÙÚÖÒÁÁÁÁÁ
      Âï/Î+çÁÏèä!çèìê!+çäÁ+ÍÁÍº+çèÏå                                                                                            óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÔØÛÒÒÁåºÂï!!+ÁÍç+É!å9ïÁç+åÏ                                                                                               mnopDCqrrCsnqsCqttruv
      ÂèåÂèÁºåïäÌÁÍºÁÛÛÒÔÖ                                                                                                     ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÑ× þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÑÔÔÚÜÛÁÁÁÁÁ
      ÂèººïÉÉèêÂÁÏè9è!åºÁ!ïÎ(É+º+9l                                                                                             óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      Ö××Á-ïä!ÁÔÛÁÂèºïÁç+åÏ                                                                                                     mnopDCqrrCsnqsCqttruv
      ÂåÏèä+ÉÁ(ïè9(!äÌÁÂèÁØÕÒÙÔ                                                                                                 ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÑÖ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                        ÔÌÒÒÜÚ×ÒÁÁÁÁÁ
      ÂèÉïçåºÁÍêäè+ÉÁÉå!êçåºÁìçåÉÏäÁººÎ                                                                                         óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÏï !ÁÎ(ÁÔÙÒÑÔ                                                                                                     mnopDCqrrCsnqsCqttruv
        åºå!èÉïÌÁèºÁÖÒÒ××                                                                                                       ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
       ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                             Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
       üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                         ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÑÜÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 56 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÔÑÙ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                        ÔÌÔÜÛÚÜÒÁÁÁÁÁ
       Âèääè+ÉÁÍ++Ïä                                                                                                            óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       º+Îì+/ÁÕØÛÙÕÜ                                                                                                           mnopDCqrrCsnqsCqttruv
       ÏåººåäÌÁ!/ÁÙ×ÑÕØ                                                                                                         ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÑÕ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÑÜÑÚÔÑÁÁÁÁÁ
      Â+ìèºïÁÂèÉèÁä+ºê!è+Éä                                                                                                     óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÖ×ÒÕÕÑ                                                                                                            mnopDCqrrCsnqsCqttruv
      ÏåººåäÌÁ!/ÁÙ×ÑÖ×ÓÒÕÕÑ                                                                                                     ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÑÜ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                              ÖÛÚÕÔÁÁÁÁÁ
      Â+É!åÉåÁïÂêÁçåÉÎ(ÁÎ+Â åÉl                                                                                                 óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÙÒØÔ                                                                                                              mnopDCqrrCsnqsCqttruv
      åºèä ïººÌÁÂ!Á×ÜÜÒØ                                                                                                       ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÛÒ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                        ÑÌÔÜÒÚÒÒÁÁÁÁÁ
      Éå ºïäÁ(+ÉïlÁÎ+Â åÉl                                                                                                      óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÔØÒ×Á-èÉÏä-ï !ÁåíïÉêï                                                                                                     mnopDCqrrCsnqsCqttruv
      Éå ºïäÌÁÍºÁÛØÔÒÜ                                                                                                          ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÛÔ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÑÙÛÚÛÙÁÁÁÁÁ
      Éå!êçåºÁÍåÎ!+çäÁÉê!çè!è+ÉåºÁç+ÏêÎ!äÁèÉÎ                                                                                   óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÔØÑÑØÁÔÖÙ!(ÁåíïÚÁäï                                                                                                       mnopDCqrrCsnqsCqttruv
      Â+Éç+ïÌÁ-åÁÜÕÑÙÑ                                                                                                          ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
       ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                             Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
       üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                         ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÛÒÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 57 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÔÛÑ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÛÒÜÚÜÖÁÁÁÁÁ
       Éå!êçåºÁèÂÂêÉ+9ïÉèÎäÁÎ+ç +çå!è+É                                                                                         óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       Ù×ÒØÁïÉÉälºíåÉèåÁåíïÚ                                                                                                    mnopDCqrrCsnqsCqttruv
       äåçåä+!åÌÁÍºÁÛØÑØÛ                                                                                                       ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÛÛ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            Ñ×ÔÚÕ×ÁÁÁÁÁ
      Éå!êçåºÁ+ç9åÉèÎäÁèÉÎ                                                                                                      óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÕÜ×Ô                                                                                                              mnopDCqrrCsnqsCqttruv
      ÂïºíèººïÌÁÉlÁÔÔÙØÙ                                                                                                        ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÛØ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ××ÜÚÒÛÁÁÁÁÁ
      Éå!êçåºÁç+ÏêÎ!äÁ9ç+ê                                                                                                      óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÜÒÔÒ                                                                                                              mnopDCqrrCsnqsCqttruv
      ç+É+É+ÂåÌÁÉlÁÔÔÙÙÜ                                                                                                      ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÛ× þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                        ÔÌÙ×ÒÚÒÒÁÁÁÁÁ
      ÉïÍÍÌÁïººl                                                                                                               óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÛÕØÕÁºê,+ÉÁä!çïï!                                                                                                         mnopDCqrrCsnqsCqttruv
      Í+ç!ÁÂlïçäÌÁÍºÁÛÛÜÒÔ                                                                                                      ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÛÖ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÖÛÖÚÜÕÁÁÁÁÁ
      Éï-ÁÎ(å !ïçÁèÉÎ                                                                                                           óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÖÒ××                                                                                                              mnopDCqrrCsnqsCqttruv
      ìçå!!ºïì+ç+ÌÁí!ÁÒ×ÛÒÔ                                                                                                     ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
       ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                             Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
       üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                         ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÛÔÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 58 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÔÛÙ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                        ÙÌÒÒÙÚ×ÕÁÁÁÁÁ
       Éè+ÁïÉ!ïç çèäïÁÎ+ç +çå!è+É                                                                                             óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       ÔÛÔÖÕÁäåÉÏ+íåºÁäçïï!                                                                                                     mnopDCqrrCsnqsCqttruv
       äåÉ!åÁÍïÁä çèÉ9äÌÁÎåÁÜÒÖÙÒ                                                                                               ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÛÕ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ×ÜÖÚÜÙÁÁÁÁÁ
      É+çÏèÎÁÉå!êçåºäÁèÉÎ                                                                                                       óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁØ×ÕØ×                                                                                                             mnopDCqrrCsnqsCqttruv
      äåÉÁÍçåÉÎèäÎ+ÌÁÎåÁÜØÔØ×                                                                                                   ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÛÜ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                        ÑÌÒØÔÚÑÙÁÁÁÁÁ
      É+-ÁÍ++Ïä                                                                                                                 óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÔÑÙÛØÁÎ+ººïÎ!è+ÉÁÎïÉ!ïçÁÏçèíï                                                                                             mnopDCqrrCsnqsCqttruv
      Î(èÎå9+ÌÁèºÁÖÒÖÜÛ                                                                                                         ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔØÒ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                        ÛÌÔÜÙÚÕÜÁÁÁÁÁ
      Éê!çåÎïê!èÎåºÁÎ+ç +çå!è+É                                                                                                 óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÔÑÕ×Ò                                                                                                             mnopDCqrrCsnqsCqttruv
      +9ÏïÉÌÁê!ÁÕØØÔÑ                                                                                                           ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔØÔ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                        ÔÌÛÛÙÚ×ÖÁÁÁÁÁ
      Éê!çåÉï/!ÁìêäèÉïääÁººÎ                                                                                                    óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÙØÒØÙÖ                                                                                                            mnopDCqrrCsnqsCqttruv
      å!ºåÉ!åÌÁ9åÁÛÒÛÙØ                                                                                                         ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
       ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                             Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
       üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                         ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÛÑÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 59 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÔØÑ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                              ÕÙÚÛ×ÁÁÁÁÁ
       Éê!çèìè+!èÎ                                                                                                              óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÑÛÕ                                                                                                               mnopDCqrrCsnqsCqttruv
       ºåï +ç!ÌÁÎåÁÜ×Ø×Û                                                                                                       ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔØÛ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÕÑÕÚÔÜÁÁÁÁÁ
      +Éïä+êçÎïÁÂå9å,èÉïÁÏèä!ÁººÎ                                                                                               óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ØÒÔÁïÁÔÑØ!(ÁåíïÚ                                                                                                          mnopDCqrrCsnqsCqttruv
      !(+çÉ!+ÉÌÁÎ+ÁÕÒÑØÔ                                                                                                        ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔØØ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÛÛÒÚÒÒÁÁÁÁÁ
      + èÎèÁÍåÂèºlÁÏèä!çèìê!èÉ9                                                                                                 óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      Ñ×ÁÏïì+ïçÁÏçèíï                                                                                                           mnopDCqrrCsnqsCqttruv
      9ºïÉÁç+ÎÌÁÉÁÒÙØ×Ñ                                                                                                       ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔØ× þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ØÒÒÚÒÒÁÁÁÁÁ
      +ç9åÉè/ÁçïÎlÎºèÉ9ÁººÎ                                                                                                     óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÔÜÒÖ×Á(èÎ+çlÁÎçïïÁÏçÚÌÁ¬ÑØÒ                                                                                             mnopDCqrrCsnqsCqttruv
      Â+ïÉåÌÁèºÁÖÒØØÕ                                                                                                          ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔØÖ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ×ÛÔÚÒÖÁÁÁÁÁ
      +çíèÉ+ÁèÂ +ç!äÁ.ÁÏèä!çèìê!èÉ9ÁèÉÎ                                                                                         óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÔÔÜÑÙÁ-ÁäåÂ ºïÁç+åÏ                                                                                                       mnopDCqrrCsnqsCqttruv
      Î+çåºÁä çèÉ9äÌÁÍºÁÛÛÒÖ×                                                                                                   ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
       ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                             Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
       üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                         ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÛÛÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 60 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÔØÙ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÑÒØÚÒÒÁÁÁÁÁ
       +íïçäïåäÁÎ+ÉÉïÎ!è+É                                                                                                      óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÛÛÕÔ                                                                                                              mnopDCqrrCsnqsCqttruv
       ÉïÏïçºåÉÏÌÁÎ+ÁÕÒØÖÖ                                                                                                      ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔØÕ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ×ÛÑÚÒÒÁÁÁÁÁ
        åÎèÍèÎåÁìïåê!l                                                                                                          óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÔÒÜÒÁïê9ïÉèåÁº                                                                                                            mnopDCqrrCsnqsCqttruv
      Îåç èÉ!ïçèåÌÁÎåÁÜÛÒÔÛ                                                                                                     ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔØÜ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÛÛÒÚÕÕÁÁÁÁÁ
        åºï+Áç+ÌÁººÎ                                                                                                            óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÔÑÔÔÁºèìïç!lÁ-ål                                                                                                          mnopDCqrrCsnqsCqttruv
      íèä!åÌÁÎåÁÜÑÒÕÔ                                                                                                           ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔ×Ò þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÑÛØÚÒÒÁÁÁÁÁ
        åçåè!+ÁêäåÁÎ+ç                                                                                                         óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÑÒØÒÁÉ-ÁÑÜ!(Áä!çïï!                                                                                                       mnopDCqrrCsnqsCqttruv
      Í!ÚÁºåêÏïçÏåºïÌÁÍºÁÛÛÛÔÔ                                                                                                  ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔ×Ô þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                        ÑÌØÜÙÚÖÔÁÁÁÁÁ
        ÎÂÁäåºïäÁèÉÎ                                                                                                            óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÍèºïÁ××ÛÑÙ                                                                                                                mnopDCqrrCsnqsCqttruv
      º+äÁåÉ9ïºïäÌÁÎåÁÜÒÒÙØÓ×ÛÑÙ                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
       ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                             Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
       üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                         ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÛØÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 61 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÔ×Ñ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÕÑÔÚ×ÑÁÁÁÁÁ
        ÏÍÁÍ++ÏäÁººÎ                                                                                                            óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       ÑÙÔÖÁåÂïçèÎåÉÁÏçèíï                                                                                                      mnopDCqrrCsnqsCqttruv
       !ç+lÌÁÂèÁØÕÒÕÛ                                                                                                           ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔ×Û þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÕÖÛÚÔÔÁÁÁÁÁ
        ï äèÁìïíïçå9ïä                                                                                                          óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      Ù×ÁçïÂè!!åÉÎïÁÏçèíï                                                                                                       mnopDCqrrCsnqsCqttruv
      äêè!ïÁÔÕÕØ                                                                                                                ÁÁÁ
      Î(èÎå9+ÌÁèºÁÖÒÖÙ×                                                                                                         ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔ×Ø þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                        ÔÌÖÑØÚÖÑÁÁÁÁÁ
        çïÂèïçÁìïíïçå9ïÁÎ+Â åÉlÁººÎ                                                                                             óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÜÕÒÔÁçïÂèïçÁåç-ål                                                                                                        mnopDCqrrCsnqsCqttruv
      ÂèçåÂåçÌÁÍºÁÛÛÒÑ×                                                                                                         ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔ×× þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                              ØÖÚÙÒÁÁÁÁÁ
        çïÂèïçÁÎ+Â åÉl                                                                                                          óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÑÕÑÕÜ                                                                                                             mnopDCqrrCsnqsCqttruv
      Éï-Ál+çÌÁÉlÁÔÒÒÕÙÓÕÑÕÜ                                                                                                   ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔ×Ö þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                              ØÔÚÒÒÁÁÁÁÁ
        çèÉ!èÉ9Áä+ºê!è+Éä                                                                                                       óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÑÙÑÒÁäÚÁ(åçÏlÁÏçèíïÌÁäêè!ïÁÔ                                                                                              mnopDCqrrCsnqsCqttruv
      !ïÂ ïÌÁå,ÁÕ×ÑÕÑ                                                                                                           ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
       ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                             Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
       üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                         ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÛ×ÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 62 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÔ×Ù þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                              ÙÑÚÒÒÁÁÁÁÁ
        ç+ìêºèÉ                                                                                                                 óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       ÛÕÑÒÁÉ-ÁÔØ!(Áä!çïï!                                                                                                      mnopDCqrrCsnqsCqttruv
       äêè!ïÁåÁ.Áì                                                                                                              ÁÁÁ
       !+ ïåÌÁäÁÖÖÖÔÕ                                                                                                         ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔ×Õ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                        ÔÌÒÔ×Ú×ÒÁÁÁÁÁ
        ç+9êåçÏÁäïçíèÎïÁåÉÏÁä+ºê!è+Éä                                                                                           óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÔÁïÎ+ºåìÁºåÎï                                                                                                             mnopDCqrrCsnqsCqttruv
      ä!ÁåêºÌÁÂÉÁ××ÔÒÑ                                                                                                          ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔ×Ü þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                        ÔÌØÙØÚÜÕÁÁÁÁÁ
        êçïÁ-å!ïçÁ!ïÎ(É+º+9èïäÁ¬ÔÁººÎ                                                                                           óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÔÔÁä+ê!(ÁïçïÂlÁä!çïï!                                                                                                    mnopDCqrrCsnqsCqttruv
      äåº!ÁºåïÁÎè!lÌÁê!ÁÕØÔÒØ                                                                                                  ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÖÒ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ØÜÕÚÕÖÁÁÁÁÁ
        êçïíèäè+ÉÁ!ïÎ(É+º+9lÁèÉÎ                                                                                                óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÔÑØ                                                                                                               mnopDCqrrCsnqsCqttruv
      É+ç!(Á(ïÉÏïçä+ÉÌÁèºÁÖÔØÖÖ                                                                                                 ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÖÔ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÕÜÒÚÑØÁÁÁÁÁ
      çïºèåÉÎïÁíè!åÂèÉÁÎ+ÁèÉÎ                                                                                                   óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÔÔ×ÖÕ                                                                                                             mnopDCqrrCsnqsCqttruv
      Éï-åçÌÁÉÁÒÙÔÒÔ                                                                                                          ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
       ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                             Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
       üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                         ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÛÖÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 63 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÔÖÑ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            Ø×ÕÚÒÜÁÁÁÁÁ
       çïÉï-ÁºèÍïÁÍ+çÂêºåäÌÁèÉÎÚ                                                                                                óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÑÒÖÜÛÛ                                                                                                            mnopDCqrrCsnqsCqttruv
       ÏåººåäÌÁ!/ÁÙ×ÛÑÒ                                                                                                         ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÖÛ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÔØ×ÚÙÑÁÁÁÁÁ
      çïÉï-åºÁç+ÏêÎ!ä                                                                                                           óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÜÜØ                                                                                                               mnopDCqrrCsnqsCqttruv
      9ºïÉ-++ÏÁä çèÉ9äÌÁÎ+ÁÕÔÖÒÑ                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÖØ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                        ØÌÜÒÕÚÕÒÁÁÁÁÁ
      çï êìºèÎÁÉå!è+ÉåºÁÏèä!çèìê!èÉ9ÁÎ+Â åÉl                                                                                    óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ØØÔÁä-ÁÔÑ!(Áåíï                                                                                                           mnopDCqrrCsnqsCqttruv
      ÏïïçÍèïºÏÁìïåÎ(ÌÁÍºÁÛÛØØÑ                                                                                                 ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÖ× þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÙÜÕÚÙÖÁÁÁÁÁ
      çïä!+çå!èíïÁì+!åÉèÎåºäÁººÎ                                                                                                óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÔÕÑÒÁèÉÏêä!çèåºÁÎèçÎºï                                                                                                    mnopDCqrrCsnqsCqttruv
      äêè!ïÁè                                                                                                                   ÁÁÁ
      º+É9Â+É!ÌÁÎ+ÁÕÒ×ÒÔ                                                                                                        ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÖÖ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                              ××Ú×ÜÁÁÁÁÁ
      çï!åèºÁÏå!åÁälä!ïÂäÁ+ÍÁÎ+º+çåÏ+ÁèÉÎ                                                                                       óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÖÕÔÒÁìç+åÏ-ålÁäêè!ïÁ                                                                                                     mnopDCqrrCsnqsCqttruv
      ÏïÉíïçÌÁÎ+ÁÕÒÑÑÔ                                                                                                          ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
       ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                             Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
       üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                         ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÛÙÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 64 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÔÖÙ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÔÙÒÚÔ×ÁÁÁÁÁ
       çlÏïçÁ!çåÉä +ç!å!è+ÉÁäïçíèÎïä                                                                                            óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÜÖÙÑÛ                                                                                                             mnopDCqrrCsnqsCqttruv
       Î(èÎå9+ÌÁèºÁÖÒÖÜÛ                                                                                                        ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÖÕ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÕÙÒÚÑÑÁÁÁÁÁ
      äÎ(-åìïÁÉ+ç!(ÁåÂïçèÎåÁèÉÎ                                                                                                 óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÑÒÒÑÕÖ                                                                                                            mnopDCqrrCsnqsCqttruv
      ÏåººåäÌÁ!/ÁÙ×ÛÑÒ                                                                                                          ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÖÜ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÑØÒÚÙÑÁÁÁÁÁ
      äïè!ïÉìåÎ(ïçÁåÂïçèÎåÁººÎ                                                                                                  óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÔÔ×Ò×Áïç ï!êåºÁÏçèíï                                                                                                      mnopDCqrrCsnqsCqttruv
      +ÏïääåÌÁÍºÁÛÛ××Ö                                                                                                          ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÙÒ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                              ×ÒÚÙÔÁÁÁÁÁ
      äïçíèÎïÎ(åÉÉïº                                                                                                            óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÛÜÑÖØÑ                                                                                                            mnopDCqrrCsnqsCqttruv
        è!!äìêç9(ÌÁåÁÔ×Ñ×ÔÓÜÖØÑ                                                                                                 ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÙÔ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÔÕÖÚÔÛÁÁÁÁÁ
      äïäåÎÁèÉÎ                                                                                                                 óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      Û×ÁÂêäèÎÁä­êåçïÁïåä!                                                                                                      mnopDCqrrCsnqsCqttruv
      Éåä(íèººïÌÁ!ÉÁÛÙÑÒÛ                                                                                                       ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
       ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                             Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
       üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                         ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÛÕÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 65 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÔÙÑ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                   ÔØÛÌØÒÖÚÜÔÁÁÁÁÁ
       ä(ïç-++ÏÁÍ++ÏÁÏèä!çèìê!+çä                                                                                               óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       ÔÑØÜÜÁïíïç9çïïÉÁç+åÏ                                                                                                     mnopDCqrrCsnqsCqttruv
       Ïï!ç+è!ÌÁÂèÁØÕÑÑÕ                                                                                                        ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÙÛ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                        ÑÌÛÔÛÚÛÒÁÁÁÁÁ
      ä+ê!(ïçÉÁ9ºå,ïçäÁ-èÉïÁåÉÏÁä èçè!ä                                                                                         óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÑØÒÒÁä-ÁÔØ×!(Áåíï                                                                                                         mnopDCqrrCsnqsCqttruv
      äêè!ïÁÛÒÒ                                                                                                                 ÁÁÁ
      ÂèçåÂåçÌÁÍºÁÛÛÒÑÙ                                                                                                         ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÙØ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ØØÕÚÒÖÁÁÁÁÁ
      ä+ê!(ïçÉÁä!lºïÁä èÎïä                                                                                                     óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÑÒ                                                                                                                mnopDCqrrCsnqsCqttruv
      ÂåÉ+çÌÁ!/ÁÙÕÖ×Û                                                                                                           ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÙ× þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÑÖÕÚÛÑÁÁÁÁÁ
      ä+ê!(ïçÉÁä-ïï!Á!ïåÁÎ+Â åÉl                                                                                                óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      Ø×ÒÔÁÂåÉå!ïïÁåíïÉêïÁ-ïä!                                                                                                  mnopDCqrrCsnqsCqttruv
      äêè!ïÁÑÙÙ                                                                                                                 ÁÁÁ
      ìçåÏïÉ!+ÉÌÁÍºÁÛØÑÒÜ                                                                                                       ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÙÖ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÛØÜÚÖÕÁÁÁÁÁ
      ä!åä(ïçÁèÉÎ                                                                                                               óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÙØÒÒÙÔÛÖ                                                                                                          mnopDCqrrCsnqsCqttruv
      Î(èÎå9+ÌÁèºÁÖÒÖÙØ                                                                                                         ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
       ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                             Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
       üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                         ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁÛÜÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 66 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÔÙÙ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÑÔÑÚÑÙÁÁÁÁÁ
       ä!çïåÂÑäïåÁººÎ                                                                                                           óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÜÒÙ                                                                                                               mnopDCqrrCsnqsCqttruv
       -åêÎ(êºåÌÁÍºÁÛÛÕÙÛ                                                                                                       ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÙÕ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÑØÔÚÔÜÁÁÁÁÁ
      äêÉÏïäåÁººÎ                                                                                                               óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      Ñ×ÒÁä+ê!(ÁÕ×ÒÁïåä!                                                                                                        mnopDCqrrCsnqsCqttruv
      ºï(èÌÁê!ÁÕØÒØÛ                                                                                                            ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÙÜ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            Û×ØÚÜÒÁÁÁÁÁ
      äêÉÍ++ÏÁÎ+ç +çå!è+É                                                                                                       óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      Ïï åç!ÂïÉ!Á-äÑØÖ                                                                                                          mnopDCqrrCsnqsCqttruv
        +Áì+/Á×ÒÜÒÔ×                                                                                                            ÁÁÁ
      äåÉÁÏèï9+ÌÁÎåÁÜÑÔ×Ò                                                                                                       ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÕÒ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÑÑÒÚÙÖÁÁÁÁÁ
      äêÉ-åççè+ç                                                                                                                óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÑÑ×ÒÁÉ+ç!(ÁÎ+çåºÁÎåÉl+ÉÁìºíÏÚ                                                                                             mnopDCqrrCsnqsCqttruv
      äêè!ïÁÔÒÒ                                                                                                                 ÁÁÁ
      -åä(èÉ9!+ÉÌÁê!ÁÕØÙÕÒ                                                                                                      ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÕÔ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÔÛÙÚÑÒÁÁÁÁÁ
      äläÎ+Á9çåÉÏÁçå èÏä                                                                                                        óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÕÙÖÜ                                                                                                              mnopDCqrrCsnqsCqttruv
      9çåÉÏÁçå èÏäÌÁÂèÁØÜ×ÔÕ                                                                                                    ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
       ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                             Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
       üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                         ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁØÒÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 67 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÔÕÑ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                      ÑÖÌÜÑÑÚÑÛÁÁÁÁÁ
       äläÎ+Á-ïä!ÁÎ+åä!ÁÍº+çèÏåÁèÉÎ                                                                                             óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       ÛÒÒÒÁÖÜ!(Áä!çïï!Áïåä!                                                                                                    mnopDCqrrCsnqsCqttruv
        åºÂï!!+ÌÁÍºÁÛØÑÑÔ                                                                                                       ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÕÛ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÑÕÕÚÒÒÁÁÁÁÁ
      !åÂ åÁìïíïçå9ïÁä+ºê!è+Éä                                                                                                  óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÔØÖÒÔÁÂÎÎ+çÂèÎÁÏçèíï                                                                                                     mnopDCqrrCsnqsCqttruv
      !åÂ åÌÁÍºÁÛÛÖÑÖ                                                                                                           ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÕØ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                              ×ÜÚÑÒÁÁÁÁÁ
      !åççåÉ!Áºè9(!èÉ9                                                                                                          óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÑÔÔÛÁÍçåÉºèÉÁÏçèíï                                                                                                       mnopDCqrrCsnqsCqttruv
      Í!ÚÁ-+ç!(ÌÁ!/ÁÙÖÔÒÖ                                                                                                       ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÕ× þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ×ÑÕÚÑÖÁÁÁÁÁ
      !ïÎ+Áï+ ºïäÁ9åä                                                                                                           óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÛÔÛÔÕ                                                                                                             mnopDCqrrCsnqsCqttruv
      !åÂ åÌÁÍºÁÛÛÖÛÔÓÛÒÔÙ                                                                                                      ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÕÖ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÔØ×ÚÜÑÁÁÁÁÁ
      !(ïÁlïçìåÁÂå!ïÁÎ+ÚÁººÎ                                                                                                    óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÛÜØÕÁÛçÏÁä!çïï!Áä+ê!(ÌÁ¬ÛÕÜ                                                                                               mnopDCqrrCsnqsCqttruv
      åÎä+ÉíèººïÁìïåÎ(ÌÁÍºÁÛÑÑ×Ò                                                                                              ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
       ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                             Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
       üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                         ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁØÔÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 68 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÔÕÙ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ØÔÑÚÛÔÁÁÁÁÁ
       !(çïä(+ºÏÁïÉ!ïç çèäïäÁº!Ï                                                                                                óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÙÙ×ÔÜÔ                                                                                                            mnopDCqrrCsnqsCqttruv
       Î(èÎå9+ÌÁèºÁÖÒÖÙÙ                                                                                                        ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÕÕ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÔÙÜÚÙÖÁÁÁÁÁ
      !+ ÁÏ+9Áè!Î(ïÉ                                                                                                           óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÛÑØÔ                                                                                                              mnopDCqrrCsnqsCqttruv
      Éå ºïäÌÁÍºÁÛØÔÒÖ                                                                                                          ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÕÜ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                                ÒÚÒÔÁÁÁÁÁ
      !çåÎïÁÂèÉïçåºäÁçïäïåçÎ(                                                                                                   óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÔÜÜÖÁ-ïä!ÁÛÛÒÒÁä+ê!(                                                                                                      mnopDCqrrCsnqsCqttruv
      +9ÏïÉÌÁê!ÁÕØØÒÔ                                                                                                           ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÜÒ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÔÕÔÚÜÒÁÁÁÁÁ
      !çèººèêÂÁäïçíèÎïÁÎ+Â åÉèïäÁººÎ                                                                                            óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ×ÔÑÕØÁÏåÉíèï-Á!ïÎ(É+º+9lÁÎ!Ú                                                                                              mnopDCqrrCsnqsCqttruv
      ä(ïºìlÁ!+-Éä(èÌÁÂèÁØÕÛÔ×                                                                                                  ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÜÔ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                        ØÌØÛØÚÒÔÁÁÁÁÁ
      !ç+lïçäÁ+ÍÁä+ê!(ÁÍº+çèÏå                                                                                                  óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÑÑÑÙÁäåçåä+!åÁÎïÉ!ïçÁìºíÏÚ                                                                                                mnopDCqrrCsnqsCqttruv
      äåçåä+!åÌÁÍºÁÛØÑØÒ                                                                                                        ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
       ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                             Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
       üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                         ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁØÑÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 69 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÔÜÑ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                        ÔÌÖÒÕÚÕÙÁÁÁÁÁ
       !çêÉ+Áçï!åèºÁ!ïÎ(É+º+9lÁä+ºê!è+Éä                                                                                        óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/Á×ÛÔÑØ                                                                                                             mnopDCqrrCsnqsCqttruv
       ºêìì+ÎÌÁ!/ÁÙÜØ×Û                                                                                                        ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÜÛ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÛÙÑÚ×ÒÁÁÁÁÁ
      !-ÎÁäïçíèÎïäÁèÉÎ                                                                                                          óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÔÖÔÑ                                                                                                              mnopDCqrrCsnqsCqttruv
      ÏïäÁÂ+èÉïäÌÁèåÁ×ÒÛÒÖÓÔÖÔÑ                                                                                                 ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÜØ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÔÒÑÚÖÔÁÁÁÁÁ
      !-ïï,ïçÂåÉÁèÉ!ïçÉå!è+ÉåºÁººÎ                                                                                              óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÑÙ×ÕØ                                                                                                             mnopDCqrrCsnqsCqttruv
      Éï-Ál+çÌÁÉlÁÔÒÒÕÙ                                                                                                        ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÜ× þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                   ÛÖÔÌ×ÔÕÚÖÙÁÁÁÁÁ
      êÉÍè                                                                                                                      óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁØÔÜÙÔÜ                                                                                                            mnopDCqrrCsnqsCqttruv
      ì+ä!+ÉÌÁÂåÁÒÑÑØÔÓÜÙÔÜ                                                                                                     ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÜÖ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                              ØÒÚÒÒÁÁÁÁÁ
      íåººïlÁç+!ïèÉäÁèÉÎ                                                                                                        óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÖØÛÛÜÛ                                                                                                            mnopDCqrrCsnqsCqttruv
      ÎèÉÎèÉÉå!èÌÁ+(ÁØ×ÑÖØ                                                                                                      ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
       ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                             Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
       üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                         ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁØÛÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 70 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÔÜÙ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            Ø×ØÚ×ÑÁÁÁÁÁ
       íï9å                                                                                                                     óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
       ÔÒÔÁÓÁÛÒÒÔÁ-ålìêçÉïÁÏçèíï                                                                                                mnopDCqrrCsnqsCqttruv
       ìêçÉåìlÌÁìÎÁí×9ÁØ-Û                                                                                                      ÁÁÁ
       ÎåÉåÏå                                                                                                                   ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÜÕ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ×ÒÜÚÕÖÁÁÁÁÁ
      íè!åºÁç+!ïèÉäÁººÎ                                                                                                         óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÑÜÑÔ×ÁÉï!-+çÁºåÎï                                                                                                        mnopDCqrrCsnqsCqttruv
      Î(èÎå9+ÌÁèºÁÖÒÖÙÛ                                                                                                         ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÔÜÜ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                        ÔÌÛÕÔÚÔÑÁÁÁÁÁ
      íè!åºè!lÁ-+çäÁèÉÎ                                                                                                        óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      Õ×ÒÒÁìºêï-å!ïçÁç+åÏÁÉ-                                                                                                    mnopDCqrrCsnqsCqttruv
      åºìê­êïç­êïÌÁÉÂÁÕÙÔÑÔ                                                                                                     ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÑÒÒ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                              ×ÜÚÖ×ÁÁÁÁÁ
      íè!åÉèÎå                                                                                                                  óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÔÑÜÜ                                                                                                              mnopDCqrrCsnqsCqttruv
      !êåºå!èÉÌÁ+çÁÜÙÒÖÑ                                                                                                        ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÑÒÔ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            Ñ×ÒÚÛ×ÁÁÁÁÁ
      -åääïçä!ç+Â                                                                                                               óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁÔÕÑÒ×Ö                                                                                                            mnopDCqrrCsnqsCqttruv
      Î+ºêÂìêäÌÁ+(ÁØÛÑÔÕÓÑÒ×Ö                                                                                                   ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
       ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                             Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
       üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                         ÁþþÁÁÁÁÁlÅÀ
+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁØØÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20                    Page 71 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                        ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC


  ¡¢£
          ¤¥¥¦¡¦§¨©ª«
ÎÇÊ¾ÁÆæáÀÁÊÃÅÁÇÞË¾ÁáÈÁàÇÄÅÁÀÊÃ¼ÅÁáÀÁÞÅÅßÅßÚÁÎÇÞÆáÞ»ÅÁÞ»àâÅÄáÞÁÆæÅÁËáÞÅÀÁÀÅð»ÅÞÆáÃËË¾ÁÈÄÇàÁÆæÅÁÊÄÅéáÇ»ÀÁÊÃÅÚÁ þþþýù5úøþù0þô2üöý
èÈÁÞÇÁÃßßáÆáÇÞÃËÁÉ+É çè+çè!lÁ¼ÄÅßáÆÇÄÀÁÅîáÀÆÌÁßÇÁÞÇÆÁÈáËËÁÇ»ÆÁÇÄÁÀ»âàáÆÁÆæáÀÁÊÃÅÚ
ÛÚÑÒÑ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                        ÑÌÙØÔÚÛÒÁÁÁÁÁ
       -åä!ïÁÂåÉå9ïÂïÉ!                                                                                                         óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
        +Áì+/ÁØÖØÕ                                                                                                              mnopDCqrrCsnqsCqttruv
       Îåç+ºÁä!çïåÂÌÁèºÁÖÒÔÜÙÓØÖØÕ                                                                                              ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÑÒÛ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÔÛÙÚ×ÒÁÁÁÁÁ
      -èºÏ-++ÏÁ9çèººèÉ9                                                                                                         óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÙÑÖÁïåä!Áä(èÉ9ºïÁÂèººÁç+åÏ                                                                                                mnopDCqrrCsnqsCqttruv
      äåÉÏ +èÉ!ÌÁèÏÁÕÛÕÖØ                                                                                                       ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÑÒØ þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                              ÕÛÚØÒÁÁÁÁÁ
      -èÉÏÂèººÁ(ïåº!(Áç+ÏêÎ!ä                                                                                                   óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      ÔÒÁ(ïÉÏïçä+ÉÁÏçèíï                                                                                                        mnopDCqrrCsnqsCqttruv
      -ïä!ÁÎåºÏ-ïººÌÁÉÁÒÙÒÒÖ                                                                                                   ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
      ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                              Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
      üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                          ÁþþÁÁÁÁÁlÅÀ
ÛÚÑÒ× þþûùú÷õöùõöøþôõò3öøùõ8óþúüýòþüú3þýüö2öúKþü33õòóó                                                                                                                                                                                                            ÔÕÕÚØÑÁÁÁÁÁ
      ,êÂï/ÁêäåÁèÉÎ                                                                                                             óþù0þø1òþ÷òøöøöùúþ0ö2öúKþ3üøòþø1òþô2üöýþöó
      Ô×ÙÛÁÉ-ÁÕÑÉÏÁåíïÉêï                                                                                                       mnopDCqrrCsnqsCqttruv
      ÂèåÂèÌÁÍºÁÛÛÔÑÖ                                                                                                           ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                ÁÁÁ
                                                                                                                                wüóöóþ0ùõþø1òþô2üöý þ!ÄÃßÅÁÃ¾ÃâËÅ
       ñüøòþùõþ3üøòóþ3ò7øþIüóþöúô5õõò3þêÞßÅÆÅÄàáÞÅß                                                                             Lóþø1òþô2üöýþó57òôøþøùþù00óòøM
                                                                                                                                ÁþþÁÁÁÁÁÉÇ
       üóøþþ3öKöøóþù0þüôôù5úøþú5ý7òõÁ                                                                                         ÁþþÁÁÁÁÁlÅÀ




+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                              =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                    ÃÅÁØ×ÁÇÈÁØÙ
                                             Case 20-10186-JTD                                                          Doc 5   Filed 03/04/20            Page 72 of 76

ÏÅâÆÇÄ        ÁÁºÁÁ»ÁÁ¼ÁÁ½ÁÁ¾ÁÁ¿ÀÁÁÁÂÃ
              ÉÃàÅ
                                    ÁÁÁÁÁÄÁ½ÁÁÅÁÁÆÁÁÇÁÁÈÁÁÉÃ
                                                          ÁÁÁÁÁÊÁÁËÅÁÁÀÁÁÌÁÁÍº
                                                                            ÁÁÁÁÌÁÁºÁÁºÁÁÎÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ                ÎÃÀÅÁÞ»àâÅÄÁ@ABCDEFGEHCCCCCÑCCÒCCCÓCCÔCCCÒCCÔCCCÕCCCÖCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCCC

ÊÊËÌÍÎÊÏÐÊÊÊÊÊÊÑÒÓÎÊÔÎÕÖÍÓÊÎ×ÊØÖÊÙ×ÎÒÚÒÖÛÊÜÝ×ÞÎÊßàÓÖáÞÍÖÛÊâãÌÒäÓ
°±²²²³µ́¶²́·²̧¹º»¸¼½¶´¾¸¹²¿ÀÁ½À²̧·Â²¿¶»½Àµ²Ã»¿²ÄÅµ¶²¼½²·¿¶Ǽ´½Á²Æ¿À²¾¹̧Ä́µ²¹́µ¶½Á²́·²Ç¸À¶µ²È²̧·Á²É±²ïîÃàÊËÅÀÁÇÈÁÅÞÆáÆáÅÀÁÆæÃÆÁàÃ¾ÁâÅÁËáÀÆÅßÁÃÄÅÁ¼ÇËËÅ¼ÆáÇÞÁÃÅÞ¼áÅÀÌÁ
ÃÀÀáÞÅÅÀÁÇÈÁ¼ËÃáàÀÁËáÀÆÅßÁÃâÇéÅÌÁÃÞßÁÃÆÆÇÄÞÅ¾ÀÁÈÇÄÁ»ÞÀÅ¼»ÄÅßÁ¼ÄÅßáÆÇÄÀÚ
L0þúùþùø1òõóþúòò3þøùþ7òþúùøö0öò3þ0ùõþø1òþ3ò7øóþ2öóøò3þöúþüõøóþ"þüú3þþ3ùþúùøþ0ö22þù5øþùõþó57ýöøþø1öóþ÷üKòþL0þü33öøöùúü2þ÷üKòóþüõòþúòò3ò3þôù÷þø1òþúò%øþ÷üKò

     ûüýòþüú3þýüö2öúKþü33õòóó                                                                                                            úþI1öô1þ2öúòþöúþüõøþ"þùõþüõøþþöóþ üóøþþ3öKöøóþù0þ
                                                                                                                                       ø1òþõò2üøò3þôõò3öøùõþ®ö0þüú¯þ2öóøò3M üôôù5úøþú5ý7òõþö0þ
                                                                                                                                                                              üú




+ÈÈá¼áÃËÁÍÇÄàÁÑÒÖïëÍ                                                    =ô1ò352òþJþ4õò3öøùõóþ>1ùþ?ü6òþúóòô5õò3þ42üöýó                                                                                                     ÃÅÁØÖÁÇÈÁØÙ
               Case 20-10186-JTD    Doc 5   Filed 03/04/20   Page 73 of 76
º»¼½¾¿ÀÁÂÃÄ½ÅÆÁÇÈÁÉÃÊËÅÀÌÁÍºÌÁººÎ                               ÑÒÓÔÒÔÕÖ




                                                                                               ÒÚÒÒ
                                                                             ÝÁ»ÞßÅÆÅÄàáÞÅßÁÃàÇ»ÞÆÀ

                                                                                    ÔÖÌ×ÕÑÌÛÑÛÚÖØ


                                                                                    ÔÖÌ×ÕÑÌÛÑÛÚÖØ
                                                                             ÝÁ»ÞßÅÆÅÄàáÞÅßÁÃàÇ»ÞÆÀ




                                                                                ÃÅÁØÙÁÇÈÁØÙ
                  Case 20-10186-JTD                  Doc 5         Filed 03/04/20       Page 74 of 76



    º»¼½¾¿ÀÁÂÃÄ½ÅÆÁÇÈÁÉÃÊËÅÀÌÁÍºÌÁººÎ
                                                               ÏÅËÃÐÃÄÅ
               ÑÒÓÔÒÔÕÖ                                           ÔÔ




ã


                             çÅÈÄáÅÄÃÆáÇÞÁÃÞßÁåëÎÁåÄÅÅàÅÞÆÌÁÏÃÆÅßÁ     ×Áä!åçÁçïÍçè9ïçå!è+ÉÁ.ÁåèçÁÎ+ÉÏè!è+ÉèÉ9ÌÁèÉÎÚ
                             ÒÖëÔÖëÑÒÔÖ                                   ÑÛÒÜÔÁÎ+ç!ï,Áì+êºïíåçÏ
                                                                          ìç++äíèººïÌÁÍºÁÛØÖÒÔ
                             êÞßÅÆÅÄàáÞÅß

                             äæÇÊÊáÞÁÎÅÞÆÅÄÁºÅÃÀÅÁÓÁÉÃÊËÅÀÌÁÍº           ÏåºïÁÎ+Â åÉlÁººÎ
                                                                          Îë+ÁçÂÎÁç+ ïç!lÁ9ç+ê
                                                                          ÕÜÒÑÁÉ+ç!(ÁÏåºïÁÂåìçlÁ(è9(-ål
                                                                          äêè!ïÁÑÒÒ
                                                                          !åÂ åÌÁÍºÁÛÛÖÔØ
                             êÞßÅÆÅÄàáÞÅß


                             ì»ÄËÃÄ¾ÁåËÃÄàÁä¾ÀÆÅàÁåÄÅÅàÅÞÆÌÁÏÃÆÅßÁ     9êåçÏèåÉÁ!ïÎ(É+º+9èïä
                             ÔÑëÔØëÑÒÔ×                                    Ú+ÚÁì+/ÁÔÔÑÙÜÕ
                                                                          Éå ºïäÌÁÍºÁÛØÔÒÕ
                             êÞßÅÆÅÄàáÞÅß

                             ÉÇÞÓ(Ã0ÃÄßÇ»ÀÁ-ÃÀÆÅÁçÅàÇéÃËÁåÄÅÅàÅÞÆÁÓÁ -åä!ïÁÂåÉå9ïÂïÉ!
                             º»¼½¾¿ÀÁÂÃÄ½ÅÆÁ¬ÑØÁÉå ÁÓÁÉÃÊËÅÀÌÁÍËÇÄáßÃÁ ÔÒÒÔÁÍåÉÉèÉÌÁäêè!ïÁØÒÒÒ
                             ÏÃÆÅßÁÒÖëÑÑëÑÒÔÙ                         (+êä!+ÉÌÁ!/ÁÙÙÒÒÑ
                             êÞßÅÆÅÄàáÞÅß

                             äÇËáßÁ-ÃÀÆÅÁçÅàÇéÃËÁåÄÅÅàÅÞÆÁÓÁº»¼½¾¿ÀÁ     -åä!ïÁÂåÉå9ïÂïÉ!
                             ÂÃÄ½ÅÆÁ¬ÑØÁÉå ÁÓÁÉÃÊËÅÀ                      ÔÒÒÔÁÍåÉÉèÉÌÁäêè!ïÁØÒÒÒ
                                                                          (+êä!+ÉÌÁ!/ÁÙÙÒÒÑ
                             êÞßÅÆÅÄàáÞÅß



                                                                                                                          Ô
                    Case 20-10186-JTD             Doc 5      Filed 03/04/20      Page 75 of 76



       º»¼½¾¿ÀÁÂÃÄ½ÅÆÁÇÈÁÉÃÊËÅÀÌÁÍºÌÁººÎ
                                                           ÏÅËÃÐÃÄÅ
                  ÑÒÓÔÒÔÕÖ




ã




9èººèºåÉÏÌÁÂèÎ(åïº         ÛÖÒÖÁïÚÁÂåçºï!!ïÁåíïÉêïÁåçåÏèäïÁíåººïlÌÁå,Á        º»¼½¾¿ÀÁÂÃÄ½ÅÆÁÑÌÁº
                           Õ×Ñ×ÛêÉè!ïÏÁä!å!ïä
                                                                                                    ã




                                                                                                        Ô
                 Case 20-10186-JTD      Doc 5      Filed 03/04/20   Page 76 of 76




    º»¼½¾¿ÀÁÂÃÄ½ÅÆÁÇÈÁÉÃÊËÅÀÌÁÍºÌÁººÎ
                                                   ÏÅËÃÐÃÄÅ
              ÑÒÓÔÒÔÕÖ




                                                                                    ""



                                                                                      öú




ã
ã
ã
ã
ã
ã




            ÂÃÄ¼æÁÛÌÁÑÒÑÒ               ëÀëÁåÞßÄÅÐÁ!ÚÁáËËÃÄá

                                        åÞßÄÅÐÁ!ÚÁáËËÃÄá
                                        ÎæáÅÈÁÍáÞÃÞ¼áÃËÁ+ÈÈá¼ÅÄ
